


EXHIBIT 10.1

 

 

STOCK AND ASSET PURCHASE AGREEMENT

 

by and among

 

TYCO ELECTRONICS GROUP S.A.,

 

COBHAM DEFENSE ELECTRONIC SYSTEMS CORPORATION

 

and

 

COBHAM PLC

 

DATED MAY 12, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND TERMS

 

1

 

 

 

 

Section 1.1

Definitions

 

1

Section 1.2

Construction

 

15

Section 1.3

Exhibits and Seller Disclosure Letter

 

16

Section 1.4

Knowledge

 

16

 

 

 

 

ARTICLE II PURCHASE AND SALE

 

16

 

 

 

 

Section 2.1

Purchase and Sale of the Equity Interests

 

16

Section 2.2

Purchase and Sale of the Purchased Assets

 

17

Section 2.3

Excluded Assets of the Business

 

19

Section 2.4

Assumption of Certain Obligations of the Business

 

20

Section 2.5

Retained Liabilities of the Business

 

22

Section 2.6

Purchase Price

 

23

Section 2.7

Purchase Price Adjustment

 

23

Section 2.8

Purchase Price Allocation

 

25

Section 2.9

Closing

 

26

Section 2.10

Further Conveyances

 

27

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

 

27

 

 

 

 

Section 3.1

Organization and Qualification

 

27

Section 3.2

Corporate Authority; Binding Effect

 

27

Section 3.3

Conveyed Entities; Capital Structure

 

28

Section 3.4

Non-Contravention

 

28

Section 3.5

Permits

 

28

Section 3.6

Financial Information; Undisclosed Liabilities

 

29

Section 3.7

Absence of Certain Changes

 

29

Section 3.8

No Litigation

 

30

Section 3.9

Compliance with Laws

 

30

Section 3.10

Environmental Matters

 

30

Section 3.11

Material Contracts

 

30

Section 3.12

Intellectual Property

 

31

Section 3.13

Real Property

 

32

Section 3.14

Employee Benefit Plans

 

32

Section 3.15

Labor Matters

 

33

Section 3.16

Taxes

 

34

Section 3.17

Brokers

 

34

Section 3.18

Title to Purchased Assets; Sufficiency

 

34

Section 3.19

Tangible Personal Property

 

35

Section 3.20

Illegal Payments

 

35

Section 3.21

Government Contracts

 

35

Section 3.22

Exclusivity of Representations

 

36

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

36

 

 

 

 

Section 4.1

Organization and Qualification

 

36

Section 4.2

Corporate Authority

 

36

Section 4.3

Non-Contravention

 

37

Section 4.4

Permits

 

37

Section 4.5

Third-Party Approvals

 

37

Section 4.6

Financial Capability

 

37

Section 4.7

Securities Act

 

37

Section 4.8

Investigation by Purchaser; Seller’s Liability

 

38

Section 4.9

No Litigation

 

38

Section 4.10

Brokers

 

38

Section 4.11

Solvency

 

38

Section 4.12

Confidentiality Agreement

 

38

Section 4.13

Absence of Arrangements with Management

 

39

 

 

 

 

ARTICLE V COVENANTS

 

39

 

 

 

 

Section 5.1

Information and Documents

 

39

Section 5.2

Conduct of Business

 

40

Section 5.3

Efforts to Close

 

42

Section 5.4

Antitrust Laws

 

42

Section 5.5

Non-EU Business Employees and Employee Benefits

 

43

Section 5.6

EU Business Employees

 

47

Section 5.7

Wage Reporting

 

48

Section 5.8

Bulk Transfer Laws

 

48

Section 5.9

Seller’s Marks

 

48

Section 5.10

Resale or Other Exemption Certificates

 

49

Section 5.11

Post-Closing Information

 

49

Section 5.12

Indemnification of Officers and Directors

 

50

Section 5.13

Replacement of Certain Obligations

 

50

Section 5.14

Exclusive Dealing

 

51

Section 5.15

No Hire and Non-Solicitation of Employees

 

52

Section 5.16

Post-Closing Obligations for Leases

 

52

Section 5.17

Purchaser Trademarks and Trade Names

 

53

Section 5.18

Novation and Assignment of Assumed Contracts

 

53

Section 5.19

CFIUS Notification

 

54

Section 5.20

Termination of Intercompany Contracts

 

55

Section 5.21

Collection of Accounts Receivable

 

55

Section 5.22

Assumed Liabilities Covered by Tyco Electronics Insurance

 

55

Section 5.23

Delivery of Product Specifications

 

55

Section 5.24

Delivery of the Tax Opinion

 

55

Section 5.25

Cork Sublease

 

55

 

 

 

 

ARTICLE VI CONDITIONS PRECEDENT

 

56

 

 

 

 

Section 6.1

Conditions to the Obligations of Each Party

 

56

Section 6.2

Conditions to the Obligations of Purchaser

 

56

 

ii

--------------------------------------------------------------------------------


 

Section 6.3

Conditions to the Obligations of Seller

 

57

Section 6.4

Frustration of Closing Conditions

 

58

 

 

 

 

ARTICLE VII TAX MATTERS

 

58

 

 

 

 

Section 7.1

Allocation of Taxes to Seller

 

58

Section 7.2

Allocation of Taxes to Purchaser

 

58

Section 7.3

Allocation of Straddle Period Taxes

 

59

Section 7.4

Tax Returns; Payment of Taxes

 

59

Section 7.5

Tax Contests

 

61

Section 7.6

Indemnification

 

62

Section 7.7

Refunds

 

64

Section 7.8

Assistance and Cooperation

 

65

Section 7.9

Tax Records

 

65

Section 7.10

Dispute Resolution

 

65

Section 7.11

Payment

 

66

Section 7.12

Termination of Tax Allocation Agreements

 

66

Section 7.13

Adjustment

 

66

Section 7.14

Section 338(h)(10) Election

 

66

 

 

 

 

ARTICLE VIII SURVIVAL; INDEMNIFICATION

 

67

 

 

 

 

Section 8.1

Survival of Representations and Warranties

 

67

Section 8.2

Indemnification by Seller

 

68

Section 8.3

Indemnification by Purchaser

 

70

Section 8.4

Limitation on Indemnification, Mitigation

 

70

Section 8.5

Losses Net of Insurance, Etc.

 

71

Section 8.6

Indemnification Procedure

 

71

Section 8.7

Third-Party Claims

 

72

Section 8.8

Sole Remedy/Waiver

 

73

 

 

 

 

ARTICLE IX GUARANTEE

 

73

 

 

 

 

Section 9.1

Guarantee

 

73

 

 

 

 

ARTICLE X TERMINATION

 

74

 

 

 

 

Section 10.1

Termination

 

74

Section 10.2

Effect of Termination

 

75

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

75

 

 

 

 

Section 11.1

Notices

 

75

Section 11.2

Joinder

 

76

Section 11.3

Amendment; Waiver

 

76

Section 11.4

Assignment

 

76

Section 11.5

Entire Agreement

 

76

Section 11.6

Parties in Interest

 

77

Section 11.7

Public Disclosure

 

77

Section 11.8

Return of Information

 

77

 

iii

--------------------------------------------------------------------------------


 

Section 11.9

Expenses

 

77

Section 11.10

Governing Law; Jurisdiction; Waiver of Jury Trial

 

77

Section 11.11

Counterparts

 

78

Section 11.12

Headings

 

78

Section 11.13

No Strict Construction

 

78

Section 11.14

Severability

 

78

Section 11.15

Specific Performance

 

79

 

EXHIBITS

Exhibit A

Specified Accounting Policies; General Ledger Accounts

Exhibit B

Cross License Agreement

Exhibit C

Distribution Agreement

Exhibit D

Supply Agreement

Exhibit E

Transition Services Agreement

Exhibit F

Working Capital Limit Calculations

Exhibit G

Sublease Agreement

 

iv

--------------------------------------------------------------------------------


 

STOCK AND ASSET PURCHASE AGREEMENT

 

This Stock and Asset Purchase Agreement (this “Agreement”) is made and entered
into this 12th day of May, 2008 among Tyco Electronics Group S.A., a company
organized under the laws of Luxembourg (“Seller”), Cobham Defense Electronic
Systems Corporation a, Massachusetts corporation (“Purchaser”), and, solely for
the purposes of Article IX, Cobham plc, a company incorporated under the laws of
England and Wales (“Guarantor”).  Seller and Purchaser are herein referred to
individually as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, Seller, through certain of its Subsidiaries, is engaged in the
Business;

 

WHEREAS, Seller is the direct or indirect owner of controlling stock,
partnership or limited liability company interests in the Equity Selling
Entities as set forth in Schedule 1.1(a) of the Seller Disclosure Letter and of
controlling stock, partnership or limited liability company interests in the
Asset Selling Entities as set forth in Schedule 1.1(a) of the Seller Disclosure
Letter;

 

WHEREAS, the Equity Selling Entities are the record and beneficial owners of the
issued and outstanding shares of capital stock (collectively, the “Shares”) or
the partnership or limited liability company interests (together with the
Shares, the “Equity Interests”) of the Conveyed Entities, as set forth in
Schedule 3.3(b) of the Seller Disclosure Letter;

 

WHEREAS, the Asset Selling Entities own the Purchased Assets; and

 

WHEREAS, the Parties desire that, at the Closing, (i) Seller shall cause the
Equity Selling Entities to sell and transfer to Purchaser, and Purchaser shall
purchase from the Equity Selling Entities, all of the Equity Interests of the
Conveyed Entities owned by such Equity Selling Entities, and (ii) Seller shall
cause the Asset Selling Entities to sell and transfer to Purchaser, and
Purchaser shall purchase from the Asset Selling Entities, all of the Purchased
Assets and assume all of the Assumed Liabilities, upon the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the Parties, intending to
be legally bound, hereby agree as follows:

 


ARTICLE I

DEFINITIONS AND TERMS

 

Section 1.1             Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth or as referenced below:


 

“Accountant” shall have the meaning set forth in Section 2.7(b).

 

--------------------------------------------------------------------------------


 

“Actual Value” shall have the meaning set forth in Section 2.7(b)(iii).

 

“ADSP” shall have the meaning set forth in Section 7.14(c).

 

“ADSP Allocation” shall have the meaning set forth in Section 7.14(c).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; provided, that, for the purposes of this definition, “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Aggregate Purchase Price” shall have the meaning set forth in Section 2.6.

 

“Agreed Claims” shall have the meaning set forth in Section 8.6(c).

 

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

 

“Allocation” shall have the meaning set forth in Section 2.8(a).

 

“Antitrust Laws” shall mean the Sherman Act of 1890, as amended, the Clayton Act
of 1914, as amended, the Federal Trade Commission Act of 1914, as amended, the
HSR Act, and all other federal or state Laws or Orders or Laws or Orders of any
other country, in effect from time to time that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade.

 

“Arbiter” shall have the meaning set forth in Section 2.8(b).

 

“Asset Acquisition Statement” shall have the meaning set forth in
Section 7.14(c).

 

“Asset Selling Entities Closing Cash” shall mean the aggregate bank balance of
cash, checks, money orders, marketable securities, short-term instruments and
other cash equivalents, funds in time and demand deposits or similar accounts,
and any evidence of Indebtedness issued or guaranteed by any Governmental
Authority of the Asset Selling Entities calculated in a manner consistent with
the policies, principles, practices and methodologies set forth on Exhibit A of
the Conveyed Entities and Asset Selling Entities.  For the avoidance of doubt,
book overdrafts (outstanding checks in excess of cash balances in bank) will be
included in accounts payable.

 

“Asset Selling Entity” shall mean each entity listed as such on Schedule
1.1(a) of the Seller Disclosure Letter, and all such entities shall be referred
to collectively as the “Asset Selling Entities.”

 

“Assumed Contracts” shall have the meaning set forth in Section 2.2(e).

 

2

--------------------------------------------------------------------------------


 

“Assumed Intercompany Receivables” shall mean the trade receivables due and
owing to the Business from Seller and its Affiliates.

 

“Assumed Intercompany Payables” shall mean the trade payables due and payable by
the Business to Seller and its Affiliates.

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.4.

 

“Balance Sheet” shall have the meaning set forth in Section 3.6(a).

 

“Balance Sheet Date” shall have the meaning set forth in Section 3.6(a).

 

“Benefit Plan” shall mean each “employee benefit plan” as defined in
Section 3(3) of ERISA (whether or not subject to ERISA) and each other bonus,
stock option, equity, severance, employment, change-in-control, fringe benefit,
deferred compensation, perquisite, tuition reimbursement and incentive plan,
agreement, program or policy, whether written or unwritten, contributed to or
maintained by an Asset Selling Entity, a Conveyed Entity or any Affiliate of
either for the benefit of any Business Employee.  For the avoidance of doubt,
for purposes hereof a “collective bargaining” plan or arrangement shall not
include any works council, national union or similar body or organization, or
the statutory obligations pertaining thereto.

 

“Bidder Representative” shall mean any of Purchaser’s directors, officers,
employees, advisors and agents to whom Evaluation Material (as defined in the
Confidentiality Agreement) was disclosed under the Confidentiality Agreement.

 

“Business” shall mean as of the date hereof of (A) Tyco Electronics’ M/A-COM
integrated products business unit which designs, manufactures and distributes
(i) microwave, millimeter wave and radio frequency components; (ii) microwave,
millimeter wave and radio frequency subassembly solutions; (iii) microwave,
millimeter wave and radio frequency systems and subsystems; (iv) radio frequency
identification components and systems, waveguide components and subassemblies,
antenna and antenna subassemblies and high performance cable and cable
assemblies including connectors and interconnect products that reside in the ACW
product area; and (v) WANN products for and to aerospace and defense,
semiconductor, automotive and communications equipment customers, and (B) the
business conducted by Laser Diode Incorporated.  For the avoidance of doubt, the
Tyco Electronics Core Businesses, or any portion thereof, are not included in
the Business.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York City are authorized or obligated by Law or executive
order to close.

 

“Business Employee” shall mean and include, without limitation, each individual
listed on Schedule 1.1(b) of the Seller Disclosure Letter who, immediately prior
to the Closing:  (i) shall be (or, in the case of clause (C) below, is scheduled
to become) an employee of (1) an Asset Selling Entity or another Affiliate of
Seller and who primarily performs (or will, on commencing work, primarily
perform) services on behalf of the Business or (2) a Conveyed Entity; and
(ii) either (A) shall have been employed and at work on the Closing Date;
(B) shall have been absent on the Closing Date because of illness or being on
short-term disability

 

3

--------------------------------------------------------------------------------


 

(including maternity leave) workers’ compensation, vacation, parental leave of
absence, military leave of absence or other authorized leave of absence; or
(C) shall have received an offer of employment with the Business in the ordinary
course of the Business consistent with past practice from an Asset Selling
Entity, a Conveyed Entity or another Affiliate of Seller on or prior to the
Closing Date, but shall have not yet commenced work as of the Closing Date.  Any
employee of Seller or its Affiliates who is not otherwise a Business Employee
but who is offered and accepts employment with Purchaser or its Affiliates,
pursuant to mutual agreement with Seller and otherwise in compliance with
Section 5.15 hereof, during the ninety (90) days following the Closing Date,
shall be deemed to be a Business Employee as of the date of actual employment
with Purchaser or its Affiliates.  The individuals listed on Schedule 1.1(c) of
the Seller Disclosure Letter shall not be deemed to be Business Employees.  The
term “Business Employee” shall exclude any other employee and any Former
Employee, including any individual who: (i) is on long-term disability,
unauthorized leave of absence or lay-off with or without recall rights on the
Closing Date; or (ii) has been terminated or has terminated his or her
employment or retired before the Closing Date.  Notwithstanding the foregoing,
Business Employee shall include such inactive employees and Former Employees if
and to the extent that Purchaser and its Affiliates have obligations to such
employees under Transfer Regulations.

 

“CFIUS” shall mean the Committee on Foreign Investment in the United States.

 

“Claim Certificate” shall have the meaning set forth in Section 8.6(a).

 

“Closing” shall mean the closing of the transactions contemplated by this
Agreement pursuant to the terms and conditions of this Agreement.

 

“Closing Cash Amount” shall have the meaning set forth in Section 2.7(b).

 

“Closing Date” shall have the meaning set forth in Section 2.9(a).

 

“Closing Date Working Capital” shall have the meaning set forth in
Section 2.7(b).

 

“Closing Statement” shall have the meaning set forth in Section 2.7(a).

 

“COBRA” shall have the meaning set forth in Section 5.5(b).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral Source” shall have the meaning set forth in Section 8.5.

 

“Confidentiality Agreement” shall mean the Confidentiality Agreement dated as of
December 12, 2007 between Seller and an Affiliate of Purchaser.

 

“Contest” shall mean any audit, court proceeding or other dispute with respect
to any Tax matter that affects any of the Conveyed Entities.

 

4

--------------------------------------------------------------------------------


 

“Contract” shall mean any written, legally binding agreement or contract (other
than purchase orders) including all amendments thereto.

 

“Conveyed Entities” shall mean those entities listed on Schedule 3.3(b) of the
Seller Disclosure Letter, and each of the Conveyed Entities shall be referred to
individually as a “Conveyed Entity.”

 

“Conveyed Entities Closing Cash” shall mean the aggregate bank balance of cash,
checks, money orders, marketable securities, short-term instruments and other
cash equivalents, funds in time and demand deposits or similar accounts, and any
evidence of Indebtedness issued or guaranteed by any Governmental Authority of
the Conveyed Entities calculated in a manner consistent with the policies,
principles, practices and methodologies set forth on Exhibit A of the Conveyed
Entities and Asset Selling Entities.  For the avoidance of doubt, book
overdrafts (outstanding checks in excess of cash balances in bank) will be
included in accounts payable.

 

“Conveyed Entity Covered Person” shall have the meaning set forth in
Section 5.12.

 

“Cork Overlease” shall have the meaning set forth in Section 5.25.

 

“Cork Sublease” shall have the meaning set forth in Section 5.25.

 

“Cross License Agreement” shall mean the Cross License Agreement between Seller
and Purchaser to be entered into at the Closing in substantially the form
attached hereto as Exhibit B.

 

“DOJ” shall have the meaning set forth in Section 5.4(a).

 

“Disputed Item” shall have the meaning set forth in Section 2.7(b).

 

“Distribution Agreement” shall mean the Distributor Contract between Seller and
Purchaser to be entered into at the Closing in substantially the form attached
hereto as Exhibit C.

 

“Divestiture” shall have the meaning set forth in Section 5.4(c).

 

“Dollars” and “$” shall each mean lawful money of the United States.

 

“Due Diligence Materials” shall mean any of the information, including
replacement and other cost estimates and financial and other projections, made
available to Purchaser, its Affiliates or the Bidder Representatives and set
forth in materials contained in any “data room” (virtual or otherwise), in
presentations by the management of the Business, in “break-out” discussions with
the management of the Business, in responses to questions submitted by or on
behalf of Purchaser, its Affiliates or the Bidder Representatives, in materials
prepared by or on behalf of Seller, or in any other written or oral form.

 

“Effective Time” shall have the meaning set forth in Section 2.9(a).

 

“End Date” shall have the meaning set forth in Section 10.1(b).

 

5

--------------------------------------------------------------------------------

 

“Environmental Indemnity Claim” shall mean an Environmental Representations
Claim, an Environmental Retained Liability Claim or an Environmental Standalone
Claim, or all or any combination of the foregoing.

 

“Environmental Law” shall mean any Law, Order or other requirement of Law for
the protection of the environment, or for the use, transport, treatment,
storage, disposal, discharge, emission, release or threatened release of
petroleum products, asbestos, urea formaldehyde insulation, polychlorinated
biphenyls or any substance listed, classified or regulated as “hazardous” or
“toxic” or any similar term under such Environmental Law (collectively,
“Hazardous Substances”).

 

“Environmental Representations Claim” shall mean a claim for indemnification
under Section 8.2(a)(i) with respect to a breach of Section 3.10.

 

“Environmental Retained Liability Claim” shall mean a claim for indemnification
under Section 8.2(a)(iii) with respect to Retained Liabilities arising under
Environmental Laws or relating to Hazardous Substances, including all Excluded
Environmental Liabilities.

 

“Environmental Standalone Claim” shall mean a claim for indemnification under
Section 8.2(b).

 

“Equipment” shall have the meaning set forth in Section 2.2(d).

 

“Equipment Leases” shall have the meaning set forth in Section 2.2(d).

 

“Equity Interests” shall have the meaning set forth in the recitals hereto.

 

“Equity Selling Entity” shall mean each entity listed as such on Schedule
1.1(a) of the Seller Disclosure Letter, and all such entities shall be referred
to, collectively, as the “Equity Selling Entities.”

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“EU Asset Selling Entity” shall mean each of the Asset Selling Entities based in
any member state of the European Union.

 

“EU Business Employee” shall mean any Business Employee employed by an EU Asset
Selling Entity or Conveyed Entity based in any member state of the European
Union, ordinarily working in any member state of the European Union.

 

“Evaluation Material” shall have the meaning set forth in Section 5.1(b).

 

“Excluded Assets” shall have the meaning set forth in Section 2.3(a).

 

“Excluded Contracts” shall have the meaning set forth in Section 2.3(a)(x).

 

6

--------------------------------------------------------------------------------


 

“Excluded Environmental Liabilities” shall mean all Liabilities arising prior
to, on or after the Closing under any Environmental Law or relating to Hazardous
Substances (i) in connection with any real property or facility owned, leased or
operated by the Business, the Equity Selling Entities, the Asset Selling
Entities or the Conveyed Entities prior to the Closing Date (other than the
Leased Real Property, the Real Property, the property subject to the Sublease
Agreement, the property subject to the Cork Sublease and any of the “Premises”
as defined in the Transition Services Agreement), including the formerly
operated facilities of the Business at 63 South Avenue, Burlington,
Massachusetts (Second Avenue Industrial Park); 52 Second Avenue, Burlington,
Massachusetts (N.W. Industrial Park); 9 & 11 Executive Park Drive, Billerica,
Massachusetts; 1130 Somerset Street, New Brunswick, New Jersey; 205 Liberty
Street, Metuchen, New Jersey; 85 Prodelin Way, Millstone Township, New Jersey;
and 999 W. Arques Avenue, Sunnyvale, California; (ii) arising from the disposal,
or arranging for the disposal or treatment, of Hazardous Substances to any
third-party or Superfund waste disposal, reclamation or recycling site by the
Business, any Asset Selling Entity, Equity Selling Entity or any Conveyed
Entity, to the extent treated, disposed of, or arranged for, prior to the
Closing Date; and (iii) arising out of any filing, submission, public
notification, investigation, monitoring, testing, evaluation, determination,
remediation or other obligation (including providing funding sources or other
evidence of financial assurance) required pursuant to ISRA to consummate the
transactions contemplated hereby.

 

“Excluded Records” shall have the meaning set forth in Section 2.3(a)(xiv).

 

“FINSA” shall have the meaning set forth in Section 5.19.

 

“FTC” shall have the meaning set forth in  Section 5.4(a).

 

“Final Determination” shall mean, with respect to any Taxes, (i) the expiration
of the statute of limitations on both assessments and refunds of such Taxes, or
(ii) the final settlement of Taxes through agreement of the parties to an
administrative or judicial proceeding or by an administrative or judicial
decision from which no appeal can be taken or the time for taking any such
appeal has expired.

 

“Former Employee” shall mean any individual (including any common law employee)
who was employed by Seller in connection with the Business but who is no longer
so employed as of the Closing Date.

 

“GAAP” shall mean generally accepted accounting principles in the United States
in effect as of the date hereof.

 

“Government Contract” shall mean any Contract entered into by Seller or its
Affiliates or any Seller Entity or any Conveyed Entity with (i) the United
States government or (ii) any subcontract which by its terms relates to a
Contract to which the United States government is a party thereto.

 

“Governmental Authority” shall mean any transnational, domestic or foreign
federal, state or local, governmental authority, department, court, agency or
official, including any political subdivision thereof.

 

7

--------------------------------------------------------------------------------


 

“Gross Asset Purchase Price” shall have the meaning set forth in Section 2.6.

 

“Gross Equity Purchase Price” shall have the meaning set forth in Section 2.6.

 

“Gross Purchase Price” shall have the meaning set forth in Section 2.6.

 

“Guarantor” shall have the meaning set forth in the preamble of this Agreement.

 

“Hazardous Substance” shall have the meaning set forth in the definition of
Environmental Law.

 

“High Value” shall have the meaning set forth in Section 2.7(b)(ii).

 

“Hours Cap” shall have the meaning set forth in Section 5.1(a).

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time.

 

“Income Taxes” shall mean any Taxes based on or measured by or with respect to
gross or net income or gross receipts (including capital gains Taxes, minimum
Taxes, income Taxes collected by withholding, and Taxes on Tax preference items,
but excluding sales Taxes, value-added Taxes, or similar Taxes), together with
any interest, penalties, or additions imposed with respect thereto.

 

“Indebtedness” of any Person shall mean indebtedness of such Person for borrowed
money.  For the avoidance of doubt, Indebtedness shall not include any
capitalized lease obligations or any current Liabilities for trade payables or
accrued expenses incurred and payable in the ordinary course of business.

 

“Indemnified Party” shall have the meaning set forth in Section 8.6(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 8.6(a).

 

“Intellectual Property” shall mean any of the following:  United States or
foreign (i) patents, and applications therefore; (ii) registered and
unregistered trademarks, service marks and other indicia of origin, pending
trademark and service mark registration applications, and intent-to-use
registrations or similar reservations of marks; (iii) registered and
unregistered copyrights and applications for registration; (iv) Internet domain
names, applications and reservations therefore and uniform resource locators;
and (v) trade secrets and proprietary information not otherwise listed in
(i) through (iv) above, including unpatented inventions, invention disclosures,
moral and economic rights of authors and inventors (however denominated),
confidential information, technical data, customer lists, computer software
programs, databases, data collections and other proprietary information or
material of any type.

 

“Intellectual Property License” shall mean any Contract pursuant to which an
Asset Selling Entity is a licensee of any Intellectual Property which is used
directly and predominantly in the Business.

 

8

--------------------------------------------------------------------------------


 

“Inventory” shall mean any inventory, including goods, purchased and
manufactured parts, goods-in-transit, supplies, containers, packaging materials,
raw materials, work-in-progress, finished goods, samples and other consumables.

 

“IRS” shall mean the Internal Revenue Service of the United States of America.

 

“ISRA” shall mean the New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1k
and N.J.A.C. 7:26B, as amended, and any rules or regulations promulgated
thereunder.

 

“Joint Notice” shall have the meaning set forth in Section 5.19.

 

“Knowledge of Seller” shall have the meaning set forth in Section 1.4.

 

“Law” shall mean any federal, state, territorial, foreign or local law, common
law, statute or ordinance or any rule, regulation or code of any Governmental
Authority.

 

“Leased Real Property” shall have the meaning set forth in Section 2.2(a).

 

“Liabilities” shall mean any and all debts, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.

 

“Licensed Mark” shall have the meaning set forth in Section 5.17.

 

“Liens” shall mean any lien, security interest, mortgage, encumbrance or charge
of any kind.

 

“Litigation” shall have the meaning set forth in Section 3.8.

 

“Loss” or “Losses” shall mean any claims, actions, causes of action, judgments,
awards, out-of-pocket losses and out-of-pocket costs or damages (including
reasonable attorneys’ and consultants’ fees and expenses) and, only to the
extent payable in respect of a Third-Party Claim, incidental and consequential,
punitive or exemplary damages and diminution in value.

 

“Low Value” shall have the meaning set forth in Section 2.7(b)(i).

 

“Lower Working Capital Limit” shall have the meaning set forth in
Section 2.7(c)(i).

 

“Material Adverse Effect” shall mean any circumstances, change or effect having
a material adverse effect on the assets, operations, results of operations or
financial condition of the Business; provided, however, that changes or effects
relating to:  (i) changes in economic or political conditions or the financing,
banking, currency or capital markets in general; (ii) changes in Laws or Orders
or interpretations thereof or changes in accounting requirements or principles
(including GAAP); (iii) changes affecting industries, markets or geographical
areas in which the Business operates; (iv) the announcement or pendency of the
transactions contemplated by this Agreement or other communication by Purchaser
or any of its Affiliates of its plans or intentions

 

9

--------------------------------------------------------------------------------


 

(including in respect of employees) with respect to the Business, including
losses or threatened losses of employees, customers, suppliers, distributors or
others having relationships with the Business; (v) the consummation of the
transactions contemplated by this Agreement or any actions by Purchaser or
Seller taken pursuant to this Agreement or in connection with the transactions
contemplated hereby; (vi) conduct by the Business prohibited by Section 5.2 for
which prior written consent from Purchaser was sought but not received;
(vii) any natural disaster or any acts of terrorism, sabotage, military action
or war (whether or not declared) or any escalation or worsening thereof, whether
or not occurring or commenced before, on or after the date of this Agreement; or
(viii) any failure by the Business to meet any internal projections or forecasts
and seasonal changes in the results of operations of the Business, in each case,
shall be deemed to not constitute a “Material Adverse Effect” and shall not be
considered in determining whether a “Material Adverse Effect” has occurred.
Notwithstanding the foregoing, it is understood that the underlying cause or
causes of any failure described in (viii) above may constitute a Material
Adverse Effect.

 

“Materials” shall have the meaning set forth in Section 5.9.

 

“Material Contracts” shall have the meaning set forth in Section 3.11(a).

 

“NFA Letter” shall have the meaning set forth in Section 8.2(d)(iii).

 

“Non-EU Business Employee” shall mean any Business Employee who is not an EU
Business Employee.

 

“On-Sale” shall have the meaning set forth in Section 5.1(a).

 

“Order” shall mean any judgment, order, injunction, decree, writ, permit or
license of any Governmental Authority or any arbiter.

 

“Parent Guarantees” shall have the meaning set forth in Section 5.13(a).

 

“Parent LofCs” shall have the meaning set forth in Section 5.13(a).

 

“Parties” shall have the meaning set forth in the preamble of this Agreement.

 

“Party” shall have the meaning set forth in the preamble of this Agreement.

 

“Payee” shall have the meaning set forth in Section 7.11.

 

“Payor” shall have the meaning set forth in Section 7.11.

 

“Performance Bonus” shall mean any cash bonus payable under a Benefit Plan of
Seller and its Affiliates to a Business Employee on the basis of achievement of
pre-determined performance of Seller, a subdivision of Seller or such Business
Employee for the 2008 fiscal year or any prior fiscal year.  For the avoidance
of doubt, any awards, commissions, bonuses or targeted annual income incentive
payments earned by the Business’ sales force shall not be deemed a Performance
Bonus.

 

10

--------------------------------------------------------------------------------


 

“Per-Claim Deductible” shall have the meaning set forth in Section 8.4(a).

 

“Permit” shall mean each permit, certificate, license, consent, approval or
authorization of any Governmental Authority.

 

“Permitted Liens” shall mean: (i) Liens for Taxes, assessments and other
governmental charges that are not yet due and payable or that may be paid after
payment thereof is due and payable without penalty or the amount or validity of
which is being contested in good faith by appropriate proceedings; (ii) Liens
arising under original purchase price conditional sales contracts and equipment
leases with third parties; (iii) easements, covenants, conditions and
restrictions, whether of record or not, which would not materially interfere
with the conduct of the Business; (iv) any zoning or other governmentally
established restrictions or encumbrances; (v) pledges or deposits to secure
obligations under workers or unemployment compensation Laws or similar
legislation or to secure public or statutory obligations; (vi) mechanic’s,
materialman’s, warehouse man’s, supplier’s, vendor’s or similar Liens arising or
incurred in the ordinary course of business securing amounts that are not
overdue for a period of more than sixty (60) days or the amount or validity of
which is being contested in good faith by appropriate proceedings;
(vii) railroad trackage agreements, utility, slope and drainage easements, right
of way easements and leases regarding signs; (viii) other Liens, if any, that do
not have or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and (ix) Liens listed on Schedule
1.1(d) of the Seller Disclosure Letter.

 

“Person” shall mean an individual, a limited liability company, a joint venture,
a corporation, a company, a partnership, an association, a trust, a division or
operating group of any of the foregoing or any other entity or organization.

 

“Pre-Closing Period Tax Returns” shall have the meaning set forth in
Section 7.4(a).

 

“Proceeding” shall have the meaning set forth in Section 11.10(b).

 

“Purchased Assets” shall have the meaning set forth in Section 2.2, it being
understood that the Purchased Assets do not include the Excluded Assets or the
Equity Interests.

 

“Purchased Division” shall have the meaning set forth in Section 5.9.

 

“Purchaser” shall have the meaning set forth in the preamble of this Agreement.

 

“Purchaser Cafeteria Plan” shall have the meaning set forth in Section 5.5(g).

 

“Purchaser Indemnitees” shall have the meaning set forth in Section 8.2.

 

“Purchaser Savings Plan” shall have the meaning set forth in Section 5.5(e).

 

“Purchaser’s Refunds” shall have the meaning set forth in Section 7.7(b).

 

“Re-Opener” shall have the meaning set forth in Section 8.2(d)(iii).

 

11

--------------------------------------------------------------------------------


 

“Real Property” shall have the meaning set forth in Section 3.13(a).

 

“Real Property Leases” shall have the meaning set forth in Section 2.2(a).

 

“Related Obligation or Contract” shall have the meaning set forth in
Section 5.13(a).

 

“Representatives” of any Person shall mean such Person’s directors, managers,
members, officers, employees, agents, advisors and representatives (including
attorneys, accountants, consultants, financial advisors, financing sources and
any representatives of such advisors or financing sources).

 

“Retained Liabilities” shall have the meaning set forth in Section 2.5.

 

“Section 338(h)(10) Election” shall have the meaning set forth in
Section 7.14(a).

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Seller” shall have the meaning set forth in the preamble of this Agreement.

 

“Seller Disclosure Letter” shall have the meaning set forth in the preamble to
Article III.

 

“Seller Entities” shall mean, collectively, the Equity Selling Entities and the
Asset Selling Entities, and each of the Seller Entities shall be referred to
individually as a “Seller Entity.”

 

“Seller Indemnitees” shall have the meaning set forth in Section 8.3.

 

“Seller Surety Bonds” shall have the meaning set forth in Section 5.13(a).

 

“Seller’s Marks” shall have the meaning set forth in Section 5.9.

 

“Seller’s Refunds” shall have the meaning set forth in Section 7.7(a).

 

“Seller’s Taxes” shall have the meaning set forth in Section 7.1.

 

“Services and Pricing Schedule” shall have the meaning as such term is defined
in the Transition Services Agreement.

 

“Shares” shall have the meaning set forth in the recitals hereto.

 

“Solvent” shall mean, with respect to any Person, that (i) the property of such
Person, at a present fair saleable valuation, exceeds the sum of its Liabilities
(including contingent and unliquidated Liabilities), (ii) the present fair
saleable value of the property of such Person exceeds the amount that will be
required to pay such Person’s probable Liabilities as they become absolute and
matured, (iii) such Person has adequate capital to carry on its business and
(iv) such Person does not intend to incur, or believe it will incur, Liabilities
beyond its

 

12

--------------------------------------------------------------------------------


 

ability to pay as such Liabilities mature.  In computing the amount of
contingent or unliquidated Liabilities at any time, such Liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become actual or matured Liabilities.

 

“Straddle Period” shall have the meaning set forth in Section 7.3(a).

 

“Straddle Period Returns” shall have the meaning set forth in Section 7.4(b).

 

“Sublease Agreement” shall mean the Sublease Agreement between M/A-COM, Inc. and
Purchaser to be entered into at the Closing in substantially the form attached
hereto as Exhibit G.

 

“Subsidiary” shall mean, with respect to any Person, (i) any corporation more
than fifty percent (50%) of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is owned by such Person directly or indirectly
through one or more Subsidiaries of such Person and (ii) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through one or more Subsidiaries of such Person has more than a fifty
percent (50%) equity interest.

 

“Supply Agreement” shall mean the Master Supply & Purchasing Agreement between
Seller and Purchaser to be entered into at the Closing in substantially the form
attached hereto as Exhibit D.

 

“Tax Claim” shall have the meaning set forth in Section 7.6(d).

 

“Tax Indemnified Party” shall have the meaning set forth in Section 7.6(d).

 

“Tax Indemnifying Party” shall have the meaning set forth in Section 7.6(d).

 

“Tax Notice” shall have the meaning set forth in Section 7.6(d).

 

“Tax Objection Notice” shall have the meaning set forth in Section 7.6(e).

 

“Tax Opinion” shall have the meaning set forth in Section 6.3(d).

 

“Tax Return” shall mean any report of Taxes due, any information return with
respect to Taxes, or other similar report, statement, declaration or document
required to be filed under the Code or other Laws in respect of Taxes, including
the Foreign Investment in Real Property Tax Act, any amendment to any of the
foregoing, any claim for refund of Taxes paid, and any attachments, amendments
or supplements to any of the foregoing.

 

“Taxes” shall mean any federal, state, county, local, or foreign tax (including
Transfer Taxes), charge, fee, levy, impost, duty, or other assessment, including
income, gross receipts, excise, employment, sales, use, transfer, recording,
license, payroll, franchise, severance, documentary, stamp, occupation, windfall
profits, environmental, highway use,

 

13

--------------------------------------------------------------------------------


 

commercial rent, customs duty, capital stock, paid-up capital, profits,
withholding, Social Security, single business, unemployment, disability, real
property, personal property, registration, ad valorem, value added, alternative
or add-on minimum, estimated, or other tax or governmental fee of any kind
whatsoever, imposed or required to be withheld by any Governmental Authority,
including any estimated payments relating thereto, any interest, penalties, and
additions imposed thereon or with respect thereto, and including liability for
taxes of another person under Treas. Reg. Section 1.1502-6 or similar provision
of state, local or foreign law, or as a transferee or successor, by contract or
otherwise.

 

“Taxing Authority” or “Taxing Authorities” shall mean any Governmental Authority
or Authorities having jurisdiction over the assessment, determination,
collection, or other imposition of any Taxes.

 

“Taxing Authority Notice” shall have the meaning set forth in Section 7.6(d).

 

“Third-Party Claim” shall have the meaning set forth in Section 8.7(a).

 

“Transaction Documents” means this Agreement, the Cross License Agreement, the
Distribution Agreement, the Supply Agreement, the Transition Services Agreement
and the Sublease Agreement.

 

“Transfer Regulations” means any Law implementing the provisions of Council
Directive 2001/23/EEC dated 12 March 2001.

 

“Transfer Taxes” means all stamp, transfer, real property transfer, recordation,
grantee/grantor, documentary, sales and use, value added, registration,
occupation, privilege, or other such similar taxes, fees and costs (including
any penalties and interest) incurred in connection with the consummation of the
transactions contemplated by this Agreement.

 

“Transferred Employee” and “Transferred Employees” shall have the meaning set
forth in Section 5.5(a).

 

“Transferred Intellectual Property” shall have the meaning set forth in
Section 2.2(g).

 

“Transition Services Agreement” shall mean the Transition Services Agreement
between Seller and Purchaser to be entered into at the Closing in substantially
the form attached hereto as Exhibit E.

 

“TSA” shall have the meaning set forth in Section 6.3(d).

 

“Tyco Electronics Cafeteria Plan” shall have the meaning set forth in
Section 5.5(g).

 

“Tyco Electronics Core Businesses” shall mean as of the date hereof: Tyco
Electronics’ (i) electronic components business segment, which manufactures
passive electronic components, including connectors and interconnect systems,
relays, electromechanical switches, circuit protection devices, touch screens,
application tools and machinery, sensors and wires and

 

14

--------------------------------------------------------------------------------


 

cable, for use in the automotive, computer, consumer electronics, communications
equipment, appliance, aerospace and defense, medical equipment, and industrial
machinery and instrumentation markets; (ii) wireless network systems business
segment which designs, manufactures and distributes land mobile radio and
broadband equipment systems and networks for and to the aerospace and defense,
public safety, transit, transportation, utility, communication equipment and
automotive markets and which designs, manufactures and distributes auto sensor
products, (iii) network solutions business segment, which supplies network test
and monitoring services, infrastructure components, including connectors, above-
and below-ground enclosures, optical switches, heat shrink tubing, non-power
related cable accessories, surge arrestors, fiber optic cabling, copper cabling
and racks for copper and fiber networks, to the telecommunications and energy
markets; and (iv) business that manufactures, distributes, maintains and
installs undersea telecommunication systems.  For the avoidance of doubt, the
Tyco Electronics Core Businesses do not include high performance cable and cable
assemblies, including connectors and interconnect products that reside in
M/A-COM’s ACW product area.

 

“Tyco Electronics Savings Plan” shall have the meaning set forth in
Section 5.5(e).

 

“Upper Working Capital Limit” shall have the meaning set forth in
Section 2.7(c)(i).

 

“U.S. Business Employee” shall mean any Business Employee employed by an Asset
Selling Entity or Conveyed Entity, in either case, based in the United States or
ordinarily working in the United States.

 

“WANN” shall mean the wireless adaptable network node, a handheld radio, as
contemplated by BAA 06-26 issued for the Defense Advanced Research Projects
Agency, that is currently being developed by Tyco Electronics’ M/A-COM
integrated products business unit under contract FA8750-07-C-005 from the
Contracting Office of the Air Force.

 

“Working Capital” shall mean the current assets of the Business (excluding
Conveyed Entities Closing Cash, Asset Selling Entities Closing Cash and deferred
income tax assets) less the current liabilities of the Business (excluding
interest obligations but including other contractual payment obligations related
to the License Agreement, dated as of October 10, 2001, by and between
M/A-COM, Inc. and Xemod Incorporated, deferred income tax liabilities and, for
the avoidance of doubt, accrued income tax liabilities), in each case included
in the Purchased Assets and Assumed Liabilities or owned or owing by the
Conveyed Entities, taken as a whole and determined in a manner consistent with
the policies, principles, practices and methodologies set forth on Exhibit A. 
The calculations of the Lower Working Capital Limit and the Upper Working
Capital Limit have been included in Exhibit F.

 

Section 1.2             Construction.  In this Agreement, unless the context
otherwise requires:

 

(a)           any reference in this Agreement to “writing” or comparable
expressions includes a reference to facsimile transmission or comparable means
of communication (but excluding e-mail communications);

 

15

--------------------------------------------------------------------------------

 


(B)   THE PHRASES “DELIVERED” OR “MADE AVAILABLE”, WHEN USED IN THIS AGREEMENT,
SHALL MEAN THAT THE INFORMATION REFERRED TO HAS BEEN PHYSICALLY OR
ELECTRONICALLY DELIVERED TO THE RELEVANT PARTIES INCLUDING, IN THE CASE OF “MADE
AVAILABLE” TO PURCHASER, MATERIAL THAT HAS BEEN POSTED IN THE “DATA ROOM”
(VIRTUAL OR OTHERWISE) ESTABLISHED BY SELLER;


 


(C)   WORDS EXPRESSED IN THE SINGULAR NUMBER SHALL INCLUDE THE PLURAL AND VICE
VERSA, AND WORDS EXPRESSED IN THE MASCULINE SHALL INCLUDE THE FEMININE AND
NEUTER GENDERS AND VICE VERSA;


 


(D)   REFERENCES TO ARTICLES, SECTIONS, EXHIBITS, SCHEDULES AND RECITALS ARE
REFERENCES TO ARTICLES, SECTIONS, EXHIBITS, SCHEDULES AND RECITALS OF THIS
AGREEMENT;


 


(E)   REFERENCES TO “DAY” OR “DAYS” ARE TO CALENDAR DAYS;


 


(F)    REFERENCES TO “THE DATE HEREOF” SHALL MEAN AS OF THE DATE OF THIS
AGREEMENT;


 


(G)   UNLESS EXPRESSLY INDICATED OTHERWISE, THE WORDS “HEREOF”, “HEREIN”,
“HERETO” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, WHEN USED IN THIS
AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PROVISION OF
THIS AGREEMENT;


 


(H)   REFERENCES TO THIS “AGREEMENT” OR ANY OTHER AGREEMENT OR DOCUMENT SHALL BE
CONSTRUED AS REFERENCES TO THIS AGREEMENT OR, AS THE CASE MAY BE, SUCH OTHER
AGREEMENT OR DOCUMENT AS THE SAME MAY HAVE BEEN, OR MAY FROM TIME TO TIME BE,
AMENDED, VARIED, NOVATED OR SUPPLEMENTED; AND


 


(I)    “INCLUDE”, “INCLUDES”, AND “INCLUDING” ARE DEEMED TO BE FOLLOWED BY
“WITHOUT LIMITATION” WHETHER OR NOT THEY ARE IN FACT FOLLOWED BY SUCH WORDS OR
WORDS OF SIMILAR IMPORT.


 


SECTION 1.3             EXHIBITS AND SELLER DISCLOSURE LETTER.  THE EXHIBITS TO
THIS AGREEMENT AND THE SELLER DISCLOSURE LETTER ARE INCORPORATED INTO AND FORM
AN INTEGRAL PART OF THIS AGREEMENT.  IF AN EXHIBIT IS A FORM OF AGREEMENT, SUCH
AGREEMENT, WHEN EXECUTED AND DELIVERED BY THE PARTIES THERETO, SHALL CONSTITUTE
A DOCUMENT INDEPENDENT OF THIS AGREEMENT.


 


SECTION 1.4             KNOWLEDGE.  WHERE ANY REPRESENTATION OR WARRANTY OR
OTHER PROVISION CONTAINED IN THIS AGREEMENT IS EXPRESSLY QUALIFIED BY REFERENCE
TO THE “KNOWLEDGE OF SELLER”, SUCH KNOWLEDGE SHALL MEAN TO THE ACTUAL KNOWLEDGE
(AS DISTINGUISHED FROM CONSTRUCTIVE OR IMPUTED KNOWLEDGE) OF THOSE INDIVIDUALS
LISTED ON SCHEDULE 1.4 OF THE SELLER DISCLOSURE LETTER, AFTER DUE INQUIRY.


 


ARTICLE II

PURCHASE AND SALE


 


SECTION 2.1             PURCHASE AND SALE OF THE EQUITY INTERESTS.  UPON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, AT THE CLOSING, SELLER
SHALL CAUSE THE EQUITY SELLING ENTITIES TO SELL TO PURCHASER, AND PURCHASER
AGREES TO PURCHASE FROM THE EQUITY SELLING ENTITIES, FREE AND CLEAR OF ALL LIENS
OTHER THAN PERMITTED LIENS, THE EQUITY INTERESTS.  THE CERTIFICATES, IF ANY,
REPRESENTING THE EQUITY INTERESTS SHALL BE DULY ENDORSED IN BLANK, OR
ACCOMPANIED EITHER BY

 

16

--------------------------------------------------------------------------------


 

stock powers duly executed in blank by the respective Equity Selling Entities or
by such other instruments of transfer as are reasonably acceptable to Purchaser.

 


SECTION 2.2             PURCHASE AND SALE OF THE PURCHASED ASSETS.  UPON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, AT THE CLOSING, SELLER
SHALL CAUSE EACH ASSET SELLING ENTITY TO SELL, CONVEY, ASSIGN AND TRANSFER TO
PURCHASER, AND PURCHASER SHALL PURCHASE, ACQUIRE AND ACCEPT FROM EACH ASSET
SELLING ENTITY, FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS, ALL OF
SUCH ASSET SELLING ENTITY’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING ASSETS,
PROPERTIES AND RIGHTS OWNED OR HELD BY SUCH ASSET SELLING ENTITY (COLLECTIVELY,
THE “PURCHASED ASSETS”), AS THE SAME MAY EXIST ON THE CLOSING DATE:


 


(A)   THE REAL PROPERTY LEASEHOLD INTERESTS OF THE ASSET SELLING ENTITIES TO BE
ASSIGNED TO PURCHASER, INCLUDING (X) ANY PREPAID RENT, SECURITY DEPOSITS AND
OPTIONS TO PURCHASE IN CONNECTION THEREWITH AND (Y) THE ASSET SELLING ENTITIES’
RIGHT, TITLE OR INTEREST IN AND TO ANY FIXTURES, STRUCTURES OR IMPROVEMENTS
APPURTENANT TO SUCH REAL PROPERTY (COLLECTIVELY, THE “LEASED REAL PROPERTY”,
WITH THE LEASES RELATING TO SUCH LEASED REAL PROPERTY BEING COLLECTIVELY
REFERRED TO HEREIN AS THE “REAL PROPERTY LEASES”), AS SET FORTH ON SCHEDULE
2.2(A) OF THE SELLER DISCLOSURE LETTER;


 


(B)   THE REAL PROPERTY SET FORTH ON SCHEDULE 2.2(B) OF THE SELLER DISCLOSURE
LETTER;


 


(C)   ALL ASSET SELLING ENTITIES CLOSING CASH, IF ANY, TO THE EXTENT THAT IT IS
HELD IN BANK ACCOUNTS DEDICATED TO THE BUSINESS, NET OF WITHHOLDING OR SIMILAR
TAXES, IN ALL COUNTRIES (OTHER THAN IN THE UNITED STATES, THE UNITED KINGDOM AND
IRELAND) WHICH LEVY SUCH TAXES;


 


(D)   ALL PERSONAL PROPERTY AND INTERESTS THEREIN, INCLUDING ALL THE EQUIPMENT,
VEHICLES, MACHINERY, TOOLS, SPARE PARTS, FURNITURE AND OTHER TANGIBLE PERSONAL
PROPERTY OWNED, LEASED OR LICENSED BY THE ASSET SELLING ENTITIES AND USED
PRIMARILY IN THE BUSINESS (COLLECTIVELY, THE “EQUIPMENT”, WITH THE LEASES
RELATING TO ANY EQUIPMENT SO LEASED BEING REFERRED TO HEREIN AS THE “EQUIPMENT
LEASES”);


 


(E)   ALL OTHER CONTRACTS RELATING PRIMARILY TO THE BUSINESS (OTHER THAN THE
REAL PROPERTY LEASES, EQUIPMENT LEASES AND CONTRACTS RELATING TO THE EXCLUDED
ASSETS) (COLLECTIVELY, THE “ASSUMED CONTRACTS”) AND ALL OUTSTANDING PURCHASE
ORDERS RELATING DIRECTLY AND PREDOMINANTLY TO THE BUSINESS (OTHER THAN SUCH
PURCHASE ORDERS RELATING TO THE EXCLUDED ASSETS);


 


(F)    ALL INVENTORY USED PRIMARILY IN THE BUSINESS;


 


(G)   THE REGISTERED TRADEMARKS AND COPYRIGHTS AND THE PATENTS AND ANY
APPLICATIONS FOR THE FOREGOING SET FORTH ON SCHEDULE 2.2(G) OF THE SELLER
DISCLOSURE LETTER AND ALL OTHER INTELLECTUAL PROPERTY USED EXCLUSIVELY IN THE
BUSINESS (COLLECTIVELY, THE “TRANSFERRED INTELLECTUAL PROPERTY”);


 


(H)   ALL TRANSFERABLE PERMITS OWNED, UTILIZED, HELD OR MAINTAINED BY OR
LICENSED TO THE ASSET SELLING ENTITIES (SUBJECT TO THE TERMS OF SUCH PERMITS)
RELATING PRIMARILY TO THE BUSINESS;

 

17

--------------------------------------------------------------------------------


 


(I)    THE COMPUTER SOFTWARE PROGRAMS AND SOURCE CODES OWNED, USED OR LEASED BY,
OR LICENSED TO, THE ASSET SELLING ENTITIES THAT ARE SET FORTH ON SCHEDULE
2.2(I) OF THE SELLER DISCLOSURE LETTER;


 


(J)    ALL CUSTOMER, VENDOR, SUPPLIER, CONTRACTOR, AND SERVICE-PROVIDER LISTS TO
THE EXTENT RELATING DIRECTLY AND PREDOMINANTLY TO THE BUSINESS, AND ALL FILES,
DOCUMENTS AND RECORDS (INCLUDING BILLING, PAYMENT, DISPUTE AND CREDIT
INFORMATION AND SIMILAR DATA) TO THE EXTENT RELATING DIRECTLY AND PREDOMINANTLY
TO CUSTOMERS, VENDORS, SUPPLIERS, CONTRACTORS OR SERVICE-PROVIDERS OF THE
BUSINESS, AND OTHER BUSINESS AND FINANCIAL RECORDS, FILES, BOOKS AND DOCUMENTS
(WHETHER IN HARD COPY OR COMPUTER FORMAT) TO THE EXTENT RELATING DIRECTLY AND
PREDOMINANTLY TO THE BUSINESS;

 


(K)   ALL ACCOUNTS AND NOTES RECEIVABLE OF THE BUSINESS, INCLUDING ASSUMED
INTERCOMPANY RECEIVABLES AND ALL LOANS AND OTHER ADVANCES OWING TO SELLER OR ANY
OF ITS AFFILIATES BY ANY BUSINESS EMPLOYEE WHO BECOMES A TRANSFERRED EMPLOYEE;


 


(L)    ALL PREPAID EXPENSES AND DEPOSITS AND REFUNDS OF THE BUSINESS (OTHER THAN
PREPAID INSURANCE) RECEIVED AFTER THE CLOSING DATE;


 


(M)  ALL CLAIMS, CAUSES OF ACTION, DEFENSES AND RIGHTS OF OFFSET OR COUNTERCLAIM
(AT ANY TIME OR IN ANY MANNER ARISING OR EXISTING, WHETHER CHOATE OR INCHOATE,
KNOWN OR UNKNOWN, CONTINGENT OR NONCONTINGENT) RELATING TO ANY OF THE PURCHASED
ASSETS OR ASSUMED LIABILITIES TO BE CONVEYED TO AND/OR ASSUMED BY PURCHASER AS
OF THE CLOSING DATE;


 


(N)   THE GOODWILL OF THE BUSINESS;


 


(O)   ALL ADVERTISING, MARKETING, SALES AND PROMOTIONAL MATERIALS RELATING
DIRECTLY AND PREDOMINANTLY TO THE BUSINESS;


 


(P)   (I) ALL PROPERTY AND CASUALTY INSURANCE PROCEEDS RECEIVED OR RECEIVABLE IN
CONNECTION WITH THE DAMAGE OR COMPLETE DESTRUCTION OF ANY OF THE PURCHASED
ASSETS THAT WOULD HAVE BEEN INCLUDED IN THE PURCHASED ASSETS BUT FOR SUCH DAMAGE
OR COMPLETE DESTRUCTION, IN EACH CASE NET OF ANY DEDUCTIBLE AND THE COST OF
REPAIR OR REPLACEMENT AND RELATED ADMINISTRATIVE COSTS AND (II) AS PROVIDED IN
SECTION 5.22 OF THIS AGREEMENT;


 


(Q)   ALL RIGHTS AND CLAIMS UNDER ANY AND ALL TRANSFERABLE WARRANTIES EXTENDED
BY SUPPLIERS, VENDORS, CONTRACTORS, MANUFACTURERS AND LICENSORS IN RELATION TO
ANY OF THE EQUIPMENT, THE TRANSFERRED INTELLECTUAL PROPERTY AND THE SOFTWARE AND
HARDWARE ASSETS DESCRIBED IN THIS SECTION 2.2;


 


(R)    ALL COLLECTIVE BARGAINING, UNION AND OTHER SIMILAR CONTRACTS COVERING THE
BUSINESS EMPLOYEES, BUT ONLY TO THE EXTENT SUCH CONTRACTS COVER BUSINESS
EMPLOYEES;


 


(S)   ALL OTHER ASSETS SET FORTH ON SCHEDULE 2.2(S) OF THE SELLER DISCLOSURE
LETTER; AND


 


(T)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, COPIES OF THE PERSONNEL
RECORDS (INCLUDING ALL HUMAN RESOURCES AND OTHER RECORDS) OF EACH ASSET SELLING
ENTITY RELATING TO THE TRANSFERRED EMPLOYEES OF SUCH ASSET SELLING ENTITY.

 

18

--------------------------------------------------------------------------------


 


SECTION 2.3             EXCLUDED ASSETS OF THE BUSINESS.  (A) NOTWITHSTANDING
ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY, PURCHASER IS NOT PURCHASING
FROM ANY OF THE ASSET SELLING ENTITIES ANY OF THE FOLLOWING (COLLECTIVELY, THE
“EXCLUDED ASSETS”), AND SHALL ACQUIRE NO RIGHT TO OR INTEREST IN ANY EXCLUDED
ASSETS UNDER THIS AGREEMENT OR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED
HEREBY:


 

(I)          ASSET SELLING ENTITIES CLOSING CASH TO THE EXTENT THAT IT IS HELD
IN BANK ACCOUNTS NOT DEDICATED TO THE BUSINESS;

 

(II)         ALL INTERCOMPANY RECEIVABLES OF THE BUSINESS PAYABLE BY SELLER OR A
SELLER AFFILIATE, OTHER THAN ASSUMED INTERCOMPANY RECEIVABLES;

 

(III)        THE CORPORATE BOOKS AND RECORDS OF SELLER AND EACH OF ITS
AFFILIATES;

 

(IV)       ALL CURRENT AND PRIOR INSURANCE POLICIES OF SELLER AND ITS AFFILIATES
AND ALL RIGHTS OF ANY NATURE WITH RESPECT THERETO, INCLUDING ALL INSURANCE
PROCEEDS RECEIVED OR RECEIVABLE THEREUNDER (OTHER THAN ANY SUCH AMOUNTS INCLUDED
IN THE PURCHASED ASSETS PURSUANT TO SECTION 2.2(P)) AND RIGHTS TO ASSERT CLAIMS
WITH RESPECT TO ANY SUCH INSURANCE RECOVERIES;

 

(V)        THE ASSETS OF ANY BENEFIT PLAN THAT IS CONTRIBUTED TO OR MAINTAINED
FOR THE BENEFIT OF ANY BUSINESS EMPLOYEES OF ANY ASSET SELLING ENTITY;

 

(VI)       THE “TYCO” AND “TYCO ELECTRONICS” NAMES, MARKS AND LOGOS, AND ANY
OTHER ITEM SET FORTH ON SCHEDULE 5.9 OF THE SELLER DISCLOSURE LETTER AND ANY
INTELLECTUAL PROPERTY RELATING THERETO;

 

(VII)      ALL LOANS AND OTHER ADVANCES OWING TO SELLER OR ANY OF ITS AFFILIATES
BY EACH BUSINESS EMPLOYEE WHO DOES NOT BECOME A TRANSFERRED EMPLOYEE;

 

(VIII)     THE TAX RECORDS (INCLUDING TAX RETURNS AND SUPPORTING WORKPAPERS)
COVERING ANY PERIOD ENDING, OR ANY TRANSACTION OF ANY ASSET SELLING ENTITY
OCCURRING ,ON OR  PRIOR TO THE CLOSING DATE;

 

(IX)        THE ORIGINAL PERSONNEL RECORDS (INCLUDING ALL HUMAN RESOURCES AND
OTHER RECORDS) OF EACH ASSET SELLING ENTITY RELATING TO THE TRANSFERRED
EMPLOYEES OF SUCH ASSET SELLING ENTITY;

 

(X)         ALL OF THE RIGHTS AND INTERESTS OF ANY ASSET SELLING ENTITY IN AND
TO THE CONTRACTS SPECIFIED IN SCHEDULE 2.3(A)(X) OF THE SELLER DISCLOSURE LETTER
(THE “EXCLUDED CONTRACTS”);

 

(XI)        ANY ASSETS AND ASSOCIATED CLAIMS ARISING OUT OF THE RETAINED
LIABILITIES;

 

(XII)       ALL CLAIMS, CAUSES OF ACTION, DEFENSES AND RIGHTS OF OFFSET OR
COUNTERCLAIM (AT ANY TIME OR IN ANY MANNER ARISING OR EXISTING, WHETHER CHOATE
OR INCHOATE, KNOWN OR UNKNOWN, CONTINGENT OR NONCONTINGENT) NOT INCLUDED IN THE
PURCHASED ASSETS UNDER SECTION 2.2(M);

 

19

--------------------------------------------------------------------------------


 

(XIII)      ALL OF THE RIGHTS AND INTERESTS OF SELLER AND ITS AFFILIATES
(INCLUDING THE SELLER ENTITIES) IN AND TO ALL CORRESPONDENCE AND DOCUMENTS,
INCLUDING THE CONFIDENTIALITY AGREEMENTS ENTERED INTO BY PURCHASER OR ANY OF ITS
AFFILIATES, IN CONNECTION WITH THE SALE OF THE BUSINESS;

 

(XIV)      ALL OF THE RIGHTS AND INTERESTS OF THE ASSET SELLING ENTITIES IN ALL
INFORMATION, FILES, RECORDS, DATA, PLANS, CONTRACTS AND RECORDED KNOWLEDGE
RELATED TO OR USED IN CONNECTION WITH THE BUSINESS, TO THE EXTENT THAT ANY OF
THE FOREGOING: (I) RELATE DIRECTLY AND PREDOMINANTLY TO THE EXCLUDED ASSETS;
(II) RELATE TO THE EXCLUDED ASSETS AND CAN BE EASILY SEPARATED FROM THE
PURCHASED ASSETS; OR (III) ARE COMPRISED PREDOMINANTLY OF WRITTEN MATERIALS THAT
A SELLER ENTITY IS REQUIRED BY LAW TO RETAIN AND WITH RESPECT TO WHICH SELLER
SHALL HAVE PROVIDED (OR CAUSED TO BE PROVIDED) A COPY TO PURCHASER
(COLLECTIVELY, THE “EXCLUDED RECORDS”);

 

(XV)       ANY LEGAL OR BENEFICIAL INTEREST IN THE SHARE CAPITAL OF THE ENTITIES
AND OTHER ASSETS LISTED ON SCHEDULE 2.3(A)(XV) OF THE SELLER DISCLOSURE LETTER,
NOTWITHSTANDING THE FACT THAT SUCH ENTITIES OR ASSETS ARE RELATED DIRECTLY AND
PREDOMINANTLY TO THE BUSINESS;

 

(XVI)      ANY LEGAL OR BENEFICIAL INTEREST IN THE INTERNET WEBSITES LISTED ON
SCHEDULE 2.3(A)(XVI) OF THE SELLER DISCLOSURE LETTER, NOTWITHSTANDING THE FACT
THAT SUCH SITES ARE RELATED DIRECTLY AND PREDOMINANTLY TO THE BUSINESS;

 

(XVII)     ALL SELLER’S REFUNDS OR CREDITS OF TAXES DUE TO SELLER OR ITS
AFFILIATES PURSUANT TO SECTION 7.7;

 

(XVIII)    ALL OTHER ASSETS SET FORTH ON SCHEDULE 2.3(A)(XVIII) OF THE SELLER
DISCLOSURE LETTER;

 

(XIX)      ANY INTELLECTUAL PROPERTY OWNED BY AN ASSET SELLING ENTITY AND NOT
EXCLUSIVELY USED IN THE BUSINESS (INCLUDING ALL SELLER PATENTS AND SELLER
INFORMATION AS SUCH TERMS ARE DEFINED IN THE CROSS LICENSE AGREEMENT, BUT
EXCLUDING ITEMS SET FORTH ON SCHEDULE 2.2(G) OF THE SELLER DISCLOSURE LETTER);
AND

 

(XX)       ANY COMPUTER SOFTWARE PROGRAMS AND SOURCE CODES, OTHER THAN SUCH
COMPUTER SOFTWARE PROGRAMS AND SOURCE CODES SET FORTH ON SCHEDULE 2.2(I).

 


(B)   AFTER THE CLOSING DATE, PURCHASER SHALL TAKE ALL ACTIONS (OR SHALL CAUSE
ITS AFFILIATES TO TAKE ALL ACTIONS) REASONABLY REQUESTED BY THE SELLER ENTITIES
TO EFFECT THE PROVISIONS OF THIS SECTION 2.3, INCLUDING THE PROMPT RETURN OF ANY
EXCLUDED ASSETS AND ANY OTHER ASSETS THAT ARE NOT PURCHASED ASSETS THAT ARE
OWNED BY ANY ASSET SELLING ENTITY AND ARE TRANSFERRED TO PURCHASER INADVERTENTLY
AT THE CLOSING.


 


SECTION 2.4             ASSUMPTION OF CERTAIN OBLIGATIONS OF THE BUSINESS.  UPON
THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, PURCHASER AGREES,
EFFECTIVE AT THE CLOSING, TO ASSUME AND TO SATISFY AND DISCHARGE ALL LIABILITIES
TO THE EXTENT RELATING TO THE OWNERSHIP, USE OR OPERATION OF THE PURCHASED
ASSETS OR THE BUSINESS, WHETHER ARISING PRIOR TO, AT OR AFTER THE CLOSING, AND
WHETHER ACCRUED OR FIXED, KNOWN OR UNKNOWN, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED OR DETERMINED OR DETERMINABLE AS OF THE CLOSING DATE, OTHER THAN THE
RETAINED

 

20

--------------------------------------------------------------------------------


 


LIABILITIES (ALL OF THE FOREGOING LIABILITIES TO BE SO ASSUMED, SATISFIED OR
DISCHARGED BEING HEREIN COLLECTIVELY CALLED THE “ASSUMED LIABILITIES”).  ASSUMED
LIABILITIES SHALL INCLUDE THE FOLLOWING:


 


(A)   ALL LAWSUITS TO THE EXTENT RESULTING FROM THE CONDUCT OF THE BUSINESS OR
THE OWNERSHIP OF THE EQUITY INTERESTS OR THE PURCHASED ASSETS PRIOR TO, AT OR
AFTER THE CLOSING, INCLUDING LAWSUITS AND CLAIMS RELATING TO ANY ALLEGED
INTELLECTUAL PROPERTY INFRINGEMENT;


 


(B)   ALL LIABILITIES, INCLUDING ALL LAWSUITS, ARISING FROM THE DESIGN,
CONSTRUCTION, TESTING, MARKETING, SERVICE, OPERATION OR SALE OF THE PRODUCTS AND
SERVICES OF THE BUSINESS PRIOR TO, AT OR AFTER THE CLOSING, INCLUDING WARRANTY
OBLIGATIONS AND IRRESPECTIVE OF ANY LEGAL THEORY ASSERTED, OTHER THAN LAWSUITS
ARISING UNDER ENVIRONMENTAL LAWS, TO THE EXTENT RESULTING FROM THE CONDUCT OF
THE BUSINESS OR THE OWNERSHIP OF THE EQUITY INTERESTS OR THE PURCHASED ASSETS
PRIOR TO OR AT THE CLOSING;


 


(C)   ALL LIABILITIES ARISING PRIOR TO, AT OR AFTER THE CLOSING UNDER THE REAL
PROPERTY LEASES, THE EQUIPMENT LEASES AND THE ASSUMED CONTRACTS (INCLUDING ALL
PURCHASE ORDERS IN RESPECT THEREOF) INCLUDED IN THE PURCHASED ASSETS;


 


(D)   ALL ACCOUNTS PAYABLE AND OTHER ACCRUED EXPENSES OF THE BUSINESS, INCLUDING
ACCRUED TAXES (OTHER THAN ACCRUED INCOME TAXES) AND ASSUMED INTERCOMPANY
PAYABLES (OTHER THAN ACCOUNTS PAYABLE OF THE BUSINESS DESCRIBED IN
SECTION 2.5(A)(III)), AND ALL LIABILITIES TO CUSTOMERS UNDER PURCHASE ORDERS FOR
PRODUCTS OF THE BUSINESS WHICH AT THE CLOSING HAVE NOT YET BEEN PROVIDED;


 


(E)   ALL LIABILITIES SET FORTH IN SCHEDULE 2.4(E) OF THE SELLER DISCLOSURE
LETTER;


 


(F)    ALL LIABILITIES ARISING PRIOR TO, AT OR AFTER THE CLOSING UNDER
ENVIRONMENTAL LAW OR RELATING TO HAZARDOUS SUBSTANCES, IN EACH CASE, ARISING IN
CONNECTION WITH THE OWNERSHIP, LEASING, OPERATION OR USE OF THE PURCHASED
ASSETS, THE BUSINESS, THE EQUITY INTERESTS, THE CONVEYED ENTITIES, THE PROPERTY
SUBJECT TO THE SUBLEASE AGREEMENT, THE PROPERTY SUBJECT TO THE CORK SUBLEASE AND
ANY OF THE “PREMISES” AS DEFINED IN THE TRANSITION SERVICES AGREEMENT (OTHER
THAN ANY OWNERSHIP, LEASING, OPERATION OR USE BY SELLER), INCLUDING, WITHOUT
LIMITATION, LIABILITIES RELATING TO LEASE RESTORATION, LEASE TERMINATION AND
ASBESTOS-RELATED ASSET RETIREMENT OBLIGATIONS;


 


(G)   ALL LIABILITIES WITH RESPECT TO BUSINESS EMPLOYEES (INCLUDING LIABILITIES
ARISING UNDER ANY EMPLOYMENT, CONSULTING, SEVERANCE OR SIMILAR AGREEMENT OR
OTHER OBLIGATION), EXCEPT TO THE EXTENT PROVIDED OTHERWISE IN SECTIONS 5.5 AND
5.6 AND OTHER THAN LIABILITIES OF THE TYPE DESCRIBED IN SECTIONS
2.5(A)(VII) THROUGH 2.5(A)(XII), REGARDLESS OF WHETHER ANY SUCH LIABILITY IS
THAT OF AN ASSET SELLING ENTITY OR A CONVEYED ENTITY, AND OTHER THAN LIABILITIES
RELATING TO ANY LITIGATION BROUGHT BY OR ON BEHALF OF ANY FORMER EMPLOYEE OR
BUSINESS EMPLOYEE WHO DOES NOT BECOME A TRANSFERRED EMPLOYEE (OR, IN EACH CASE,
ANY BENEFICIARY THEREOF); PROVIDED THAT NO PROVISION OF THIS SECTION 2.4(G) OR
SECTIONS 2.5(A)(VII) THROUGH 2.5(A)(XII) SHALL BE INTERPRETED TO RELIEVE
PURCHASER OF ANY OBLIGATION TO FORMER EMPLOYEES OR BUSINESS EMPLOYEES IMPOSED BY
TRANSFER REGULATIONS; AND PROVIDED, FURTHER, THAT, FOR THE AVOIDANCE OF DOUBT,
LITIGATION SHALL NOT INCLUDE ANY LEGAL PROCEEDING OR CLAIM RELATED TO WORKERS’
COMPENSATION OR EQUAL OPPORTUNITY AND BROUGHT BY OR ON BEHALF OF ANY FORMER
EMPLOYEE OR BUSINESS EMPLOYEE WHO DOES NOT BECOME A TRANSFERRED EMPLOYEE (OR, IN
EACH CASE, ANY

 

21

--------------------------------------------------------------------------------


 


BENEFICIARY THEREOF), THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE OFFICE
OF FEDERAL CONTRACT COMPLIANCE; AND


 


(H)   ALL LIABILITIES FOR OR WITH RESPECT TO TAXES FOR WHICH PURCHASER BEARS
RESPONSIBILITY PURSUANT TO ARTICLE VII.


 


SECTION 2.5             RETAINED LIABILITIES OF THE BUSINESS. 
(A) NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT, THE ASSET SELLING ENTITIES
(AND, IN THE CASE OF SECTION 2.5(A)(IV) AND SECTION 2.5(A)(VI) BELOW, THE EQUITY
SELLING ENTITIES) SHALL RETAIN AND BE RESPONSIBLE ONLY FOR THE FOLLOWING
LIABILITIES RELATING TO THE BUSINESS (COLLECTIVELY, THE “RETAINED LIABILITIES”):


 

(I)          LIABILITIES FOR WHICH ANY ASSET SELLING ENTITY EXPRESSLY HAS
RESPONSIBILITY PURSUANT TO THE TERMS OF THIS AGREEMENT;

 

(II)         LIABILITIES SOLELY RELATED TO THE EXCLUDED ASSETS;

 

(III)        INTERCOMPANY PAYABLES OF THE BUSINESS OWED TO SELLER OR A SELLER
AFFILIATE OTHER THAN ASSUMED INTERCOMPANY PAYABLES;

 

(IV)       EXCLUDED ENVIRONMENTAL LIABILITIES;

 

(V)        ANY LIABILITIES OF ANY ASSET SELLING ENTITY TO PAY ANY INDEBTEDNESS
INCURRED PRIOR TO THE CLOSING DATE, SUBJECT TO THE PROVISIONS OF SECTION 5.13;

 

(VI)       ALL LIABILITIES FOR OR WITH RESPECT TO TAXES FOR WHICH SELLER OR THE
SELLER ENTITIES BEAR RESPONSIBILITY PURSUANT TO ARTICLE VII;

 

(VII)      ALL LIABILITIES FOR PERFORMANCE BONUSES, ALL LIABILITIES ARISING
UNDER ANY RETENTION, CHANGE IN CONTROL OR SIMILAR AGREEMENT OR OBLIGATION
ENTERED INTO OR OTHERWISE AGREED UPON WITH A BUSINESS EMPLOYEE PRIOR TO THE
CLOSING AND ALL LIABILITIES ARISING UNDER ANY DEFERRED COMPENSATION ARRANGEMENT
OF SELLER AND ITS AFFILIATES;

 

(VIII)     ALL LIABILITIES FOR ANY CLAIM BY A BUSINESS EMPLOYEE UNDER ANY SELLER
BENEFIT PLAN THAT IS A MEDICAL, DENTAL OR VISION PLAN, INCURRED PRIOR TO THE
CLOSING, REGARDLESS OF WHEN SUCH CLAIM IS REPORTED BY SUCH BUSINESS EMPLOYEE;

 

(IX)        ALL LIABILITIES ARISING UNDER POST-RETIREMENT HEALTH AND
POST-RETIREMENT LIFE INSURANCE PLANS OF SELLER AND ITS AFFILIATES AND ALL
LIABILITIES UNDER STOCK OPTION AND OTHER EQUITY-BASED COMPENSATION PLANS OF
SELLER AND ITS AFFILIATES;

 

(X)         ALL LIABILITIES ARISING UNDER THE TYCO INTERNATIONAL (US) INC.
RETIREMENT SAVINGS AND INVESTMENT PLAN I, AS AMENDED AND RESTATED AS OF
AUGUST 3, 2002, RELATING TO THE SPECIAL PENSION SUPPLEMENT CREDITED AS A
TRANSITIONAL BENEFIT ON BEHALF OF ELIGIBLE BUSINESS EMPLOYEES WHO WERE
PARTICIPANTS IN THE AMP INCORPORATED PENSION PLAN;

 

(XI)        ALL LIABILITIES ARISING UNDER THE TYCO ELECTRONICS PENSION PLAN
PART II - AMP DATED AS OF OCTOBER 1, 2000;

 

22

--------------------------------------------------------------------------------


 

(XII)       (A) ALL LIABILITIES WITH RESPECT TO U.S. BUSINESS EMPLOYEES WHO DO
NOT BECOME TRANSFERRED EMPLOYEES; AND (B) ALL LIABILITIES WITH RESPECT TO
BUSINESS EMPLOYEES WHO ARE NOT U.S. BUSINESS EMPLOYEES WHO DO NOT BECOME
TRANSFERRED EMPLOYEES, UNLESS SUCH LIABILITIES ARISE PURSUANT TO LAW (E.G., IF
APPLICABLE, STATUTORILY REQUIRED SEVERANCE PAY); PROVIDED THAT, FOR THE
AVOIDANCE OF DOUBT, ANY LIABILITY ARISING UNDER ANY LEGAL PROCEEDING OR CLAIM
RELATED TO WORKERS’ COMPENSATION OR EQUAL OPPORTUNITY AND BROUGHT BY OR ON
BEHALF OF ANY FORMER EMPLOYEE OR BUSINESS EMPLOYEE (OR ANY BENEFICIARY THEREOF),
THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE OFFICE OF FEDERAL CONTRACT
COMPLIANCE SHALL BE AN ASSUMED LIABILITY; AND

 

(XIII)      ALL LIABILITIES SET FORTH IN SCHEDULE 2.5(A)(XIII) OF THE SELLER
DISCLOSURE LETTER.

 


SECTION 2.6             PURCHASE PRICE.  IN CONSIDERATION OF THE SALE AND
TRANSFER OF THE EQUITY INTERESTS AND THE PURCHASED ASSETS, PURCHASER AGREES TO
PURCHASE FROM THE EQUITY SELLING ENTITIES THE EQUITY INTERESTS FOR AN AGGREGATE
PURCHASE PRICE OF THREE MILLION FIVE HUNDRED THOUSAND DOLLARS ($3,500,000) (THE
“GROSS EQUITY PURCHASE PRICE”) AND TO PURCHASE FROM THE ASSET SELLING ENTITIES
THE PURCHASED ASSETS FOR AN AGGREGATE PURCHASE PRICE OF FOUR HUNDRED TWENTY-ONE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($421,500,000) (THE “GROSS ASSET PURCHASE
PRICE”, AND TOGETHER WITH THE GROSS EQUITY PURCHASE PRICE, THE “GROSS PURCHASE
PRICE”), SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 2.7 (AS SO ADJUSTED, THE
“AGGREGATE PURCHASE PRICE”).  THE GROSS PURCHASE PRICE SHALL BE ALLOCATED AS
DESCRIBED IN SECTION 2.8(A).  AT THE CLOSING, PURCHASER SHALL DELIVER TO SELLER
THE GROSS PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
ACCOUNT OR ACCOUNTS PREVIOUSLY NOTIFIED BY SELLER IN WRITING TO PURCHASER.


 


SECTION 2.7             PURCHASE PRICE ADJUSTMENT  (A) PROMPTLY AFTER THE
CLOSING DATE, AND IN ANY EVENT NOT LATER THAN THIRTY (30) DAYS FOLLOWING THE
CLOSING DATE, SELLER SHALL PREPARE AND DELIVER TO PURCHASER FOR ITS REVIEW A
STATEMENT (THE “CLOSING STATEMENT”) OF (I) THE WORKING CAPITAL AT THE CLOSING
DATE AND (II) THE AMOUNT OF CONVEYED ENTITIES CLOSING CASH AND ASSET SELLING
ENTITIES CLOSING CASH (TO THE EXTENT CONSTITUTING A PURCHASED ASSET).  THE
CLOSING STATEMENT SHALL BE PREPARED IN A MANNER CONSISTENT WITH EXHIBIT A. 
PURCHASER SHALL GIVE SELLER AND ITS REPRESENTATIVES ACCESS, TO THE PREMISES,
BOOKS AND RECORDS, AND APPROPRIATE PERSONNEL OF THE BUSINESS, THE CONVEYED
ENTITIES AND PURCHASER FOR PURPOSES OF THE PREPARATION OF THE CLOSING STATEMENT
IN ACCORDANCE WITH THIS SECTION 2.7(A) (AND DURING THE PERIODS CONTEMPLATED BY
SECTION 2.7(B)).  PURCHASER SHALL INSTRUCT ITS EMPLOYEES (INCLUDING THE
TRANSFERRED EMPLOYEES) AND REPRESENTATIVES TO COOPERATE WITH, AND PROMPTLY AND
COMPLETELY RESPOND TO ALL REASONABLE REQUESTS AND INQUIRIES OF, SELLER AND ITS
REPRESENTATIVES, AND, UPON EXECUTION OF A CUSTOMARY ACCESS LETTER IF REQUIRED BY
PURCHASER’S OUTSIDE ACCOUNTANTS, SELLER AND ITS REPRESENTATIVES SHALL HAVE
REASONABLE ACCESS, UPON REASONABLE NOTICE, TO ALL RELEVANT WORK PAPERS,
SCHEDULES, MEMORANDA AND OTHER DOCUMENTS PREPARED BY PURCHASER OR ITS
REPRESENTATIVES (INCLUDING ITS OUTSIDE ACCOUNTANTS) TO THE EXTENT SUCH MATERIALS
HAVE BEEN PREPARED BY PURCHASER OR ITS REPRESENTATIVES AND RELATE TO THE
CALCULATION OF WORKING CAPITAL AND/OR THE CONVEYED ENTITIES CLOSING CASH AND THE
ASSET SELLING ENTITIES CLOSING CASH IN ANY RESPECT.


 


(B)   PURCHASER AND PURCHASER’S ACCOUNTANTS AND FINANCIAL AND OTHER ADVISORS MAY
MAKE REASONABLE INQUIRIES OF SELLER AND/OR SELLER’S ACCOUNTANTS REGARDING
QUESTIONS CONCERNING OR DISAGREEMENTS WITH THE CLOSING STATEMENT ARISING IN THE
COURSE OF PURCHASER’S REVIEW. 

 

23

--------------------------------------------------------------------------------


 


PURCHASER SHALL COMPLETE ITS REVIEW OF THE CLOSING STATEMENT WITHIN THIRTY (30)
DAYS AFTER THE DELIVERY THEREOF TO PURCHASER.  PROMPTLY FOLLOWING COMPLETION OF
ITS REVIEW (BUT IN NO EVENT LATER THAN TEN (10) BUSINESS DAYS FOLLOWING THE
CONCLUSION OF THE THIRTY (30) DAY PERIOD), PURCHASER SHALL SUBMIT TO SELLER A
LETTER REGARDING ITS CONCURRENCE OR DISAGREEMENT WITH THE ACCURACY OF THE
CLOSING STATEMENT; PROVIDED THAT IF PURCHASER SUBMITS A LETTER OF DISAGREEMENT
SUCH LETTER WILL SPECIFY (I) THE ITEMS OF THE CLOSING STATEMENT WITH WHICH
PURCHASER DISAGREES, (II) THE ADJUSTMENTS THAT PURCHASER PROPOSES TO BE MADE TO
THE CLOSING STATEMENT AND (III) THE SPECIFIC AMOUNT OF SUCH DISAGREEMENT AND ALL
SUPPORTING DOCUMENTATION AND CALCULATIONS; AND PROVIDED, FURTHER, THAT
(I) PURCHASER MAY ONLY DISAGREE WITH THE CLOSING STATEMENT TO THE EXTENT
PURCHASER CLAIMS SELLER DID NOT PREPARE THE CLOSING STATEMENT IN A MANNER
CONSISTENT WITH THE POLICIES AND PRINCIPLES SET FORTH ON EXHIBIT A, AND
(II) PURCHASER MAY ONLY DISAGREE WITH THE CLOSING STATEMENT IF PURCHASER’S
PROPOSED CALCULATION WILL RESULT IN AN ADJUSTMENT TO THE GROSS PURCHASE PRICE. 
UNLESS PURCHASER DELIVERS A LETTER DISAGREEING WITH THE ACCURACY OF THE CLOSING
STATEMENT WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE CONCLUSION OF SUCH THIRTY
(30) DAY PERIOD, THE CLOSING STATEMENT SHALL BE FINAL AND BINDING UPON THE
PARTIES.  FOLLOWING DELIVERY OF SUCH A LETTER SO DISAGREEING, SELLER AND
PURCHASER SHALL ATTEMPT IN GOOD FAITH TO RESOLVE PROMPTLY ANY DISAGREEMENT AS TO
THE COMPUTATION OF ANY ITEM IN THE CLOSING STATEMENT AND ANY ITEMS AS TO WHICH
THERE IS NO DISAGREEMENT SHALL BE DEEMED AGREED.  IF A RESOLUTION OF SUCH
DISAGREEMENT HAS NOT BEEN EFFECTED WITHIN FIFTEEN (15) DAYS (OR LONGER, AS
MUTUALLY AGREED BY THE PARTIES) AFTER DELIVERY OF SUCH LETTER, THEN SELLER AND
PURCHASER SHALL SUBMIT ANY DISAGREEMENT REGARDING THE CLOSING STATEMENT (A
“DISPUTED ITEM”) TO ERNST & YOUNG L.L.P. (THE “ACCOUNTANT”) FOR DETERMINATION. 
THE DETERMINATION OF THE ACCOUNTANT WITH RESPECT TO ANY DISPUTED ITEM SHALL BE
COMPLETED WITHIN THIRTY (30) DAYS AFTER THE APPOINTMENT OF THE ACCOUNTANT AND
SHALL BE DETERMINED IN ACCORDANCE WITH THIS AGREEMENT AND BE FINAL AND BINDING
UPON SELLER AND PURCHASER.  THE ACCOUNTANT SHALL ADOPT A POSITION WITHIN THE
RANGE OF POSITIONS SUBMITTED BY SELLER AND PURCHASER WITH RESPECT TO ANY
DISPUTED ITEM.  THE ACCOUNTANT’S DETERMINATION REGARDING ANY DISPUTED ITEM SHALL
BE BASED SOLELY ON WHETHER SELLER INCLUDED SUCH DISPUTED ITEM IN OR EXCLUDED
SUCH DISPUTED ITEM FROM THE CLOSING STATEMENT OR CALCULATED SUCH DISPUTED ITEM,
AS THE CASE MAY BE, IN A MANNER CONSISTENT WITH THE POLICIES AND PRINCIPLES SET
FORTH ON EXHIBIT A.  WORKING CAPITAL AS FINALLY DETERMINED IN ACCORDANCE
HEREWITH SHALL BE REFERRED TO AS “CLOSING DATE WORKING CAPITAL.”  THE CONVEYED
ENTITIES CLOSING CASH AND THE ASSET SELLING ENTITIES CLOSING CASH AS FINALLY
DETERMINED IN ACCORDANCE HEREWITH SHALL BE REFERRED TO AS THE “CLOSING CASH
AMOUNT.”  THE FEES, COSTS, AND EXPENSES OF THE ACCOUNTANT SHALL BE SHARED AS
FOLLOWS:


 

(I)          IF THE ACCOUNTANT RESOLVES ALL OF THE DISPUTED ITEMS IN FAVOR OF
PURCHASER’S POSITION (THE CLOSING DATE WORKING CAPITAL AND/OR THE CLOSING CASH
AMOUNT, AS THE CASE MAY BE, SO DETERMINED IS REFERRED TO HEREIN AS THE “LOW
VALUE”), THEN SELLER SHALL BE OBLIGATED TO PAY FOR ALL OF THE FEES AND EXPENSES
OF THE ACCOUNTANT;

 

(II)         IF THE ACCOUNTANT RESOLVES ALL OF THE DISPUTED ITEMS IN FAVOR OF
SELLER’S POSITION (THE CLOSING DATE WORKING CAPITAL AND/OR THE CLOSING CASH
AMOUNT, AS THE CASE MAY BE, SO DETERMINED IS REFERRED TO HEREIN AS THE “HIGH
VALUE”), THEN PURCHASER SHALL BE OBLIGATED TO PAY FOR ALL OF THE FEES AND
EXPENSES OF THE ACCOUNTANT; AND

 

(III)        IF THE ACCOUNTANT NEITHER RESOLVES ALL OF THE DISPUTED ITEMS IN
FAVOR OF PURCHASER’S POSITION NOR RESOLVES ALL OF THE DISPUTED ITEMS IN FAVOR OF
SELLER’S POSITION (THE CLOSING DATE WORKING CAPITAL AND/OR THE CLOSING CASH
AMOUNT, AS THE CASE MAY

 

24

--------------------------------------------------------------------------------


 

BE, SO DETERMINED IS REFERRED TO HEREIN AS THE “ACTUAL VALUE”), SELLER SHALL BE
RESPONSIBLE FOR SUCH FRACTION OF THE FEES AND EXPENSES OF THE ACCOUNTANT FOR THE
CLOSING DATE WORKING CAPITAL AND/OR THE CLOSING CASH AMOUNT, AS THE CASE MAY BE,
EQUAL TO (X) THE DIFFERENCE BETWEEN THE HIGH VALUE AND THE ACTUAL VALUE OVER
(Y) THE DIFFERENCE BETWEEN THE HIGH VALUE AND THE LOW VALUE, FOR THE CLOSING
DATE WORKING CAPITAL AND/OR THE CLOSING CASH AMOUNT, AS THE CASE MAY BE, AND
PURCHASER SHALL BE RESPONSIBLE FOR THE REMAINDER OF THE FEES AND EXPENSES OF THE
ACCOUNTANT.

 


(C)   IF CLOSING DATE WORKING CAPITAL:


 

(I)          IS EQUAL TO OR GREATER THAN ONE HUNDRED MILLION SEVEN HUNDRED
THOUSAND  DOLLARS ($100,700,000) (THE “LOWER WORKING CAPITAL LIMIT”) AND IS
EQUAL TO OR LESS THAN ONE HUNDRED TWO MILLION SEVEN HUNDRED THOUSAND DOLLARS
($102,700,000) (THE “UPPER WORKING CAPITAL LIMIT”), THEN NO ADJUSTMENTS WILL BE
MADE TO THE GROSS PURCHASE PRICE IN RESPECT OF WORKING CAPITAL;

 

(II)         EXCEEDS THE UPPER WORKING CAPITAL LIMIT, THEN PURCHASER SHALL BE
OBLIGATED TO PAY TO SELLER THE AMOUNT BY WHICH CLOSING DATE WORKING CAPITAL
EXCEEDS THE UPPER WORKING CAPITAL LIMIT; OR

 

(III)        IS LESS THAN THE LOWER WORKING CAPITAL LIMIT, THEN SELLER SHALL BE
OBLIGATED TO REPAY TO PURCHASER THE AMOUNT BY WHICH THE LOWER WORKING CAPITAL
LIMIT EXCEEDS CLOSING DATE WORKING CAPITAL.

 


(D)   PURCHASER SHALL BE OBLIGATED TO PAY TO SELLER THE CLOSING CASH AMOUNT, IF
ANY.


 


(E)   ANY PAYMENTS TO BE MADE PURSUANT TO SECTIONS 2.7(C) AND (D) SHALL BE MADE
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT DESIGNATED IN
WRITING BY PURCHASER OR SELLER, AS THE CASE MAY BE, WITHIN FIVE (5) BUSINESS
DAYS AFTER THE DETERMINATION OF THE CLOSING DATE WORKING CAPITAL AND THE CLOSING
CASH AMOUNT, AS THE CASE MAY BE.  FOR THE AVOIDANCE OF DOUBT, IF EITHER THE
CLOSING DATE WORKING CAPITAL OR THE CLOSING CASH AMOUNT, AS THE CASE MAY BE, IS
DETERMINED BEFORE THE OTHER, PURCHASER OR SELLER, AS THE CASE MAY BE, SHALL PAY
THE OTHER PARTY ANY AMOUNTS OWED PURSUANT TO SECTIONS 2.7(C) AND (D) IN RESPECT
OF SUCH DETERMINATION WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH DETERMINATION
(NOTWITHSTANDING THAT THE OTHER HAS NOT YET BEEN DETERMINED).  ANY PAYMENT MADE
PURSUANT TO SECTIONS 2.7(C) AND (D) SHALL BE MADE WITH INTEREST (SUCH INTEREST
TO BE CALCULATED ON THE BASIS OF A YEAR OF THREE-HUNDRED SIXTY (360) DAYS AND
THE ACTUAL NUMBER OF DAYS ELAPSED) ON SUCH AMOUNT FROM (I) THE DATE OF THE
DELIVERY OF A LETTER OF DISAGREEMENT, IF THERE IS A DISAGREEMENT OR (II) 45 DAYS
FROM THE CLOSING IF THERE IS NO SUCH LETTER OF DISAGREEMENT, TO THE DATE OF SUCH
PAYMENT AT A RATE EQUAL TO EIGHT PERCENT (8%) PER ANNUM.


 


SECTION 2.8             PURCHASE PRICE ALLOCATION.  (A) WITHIN NINETY (90) DAYS
AFTER THE CLOSING DATE, PURCHASER SHALL PREPARE AND DELIVER TO SELLER A
STATEMENT (THE “ALLOCATION”), ALLOCATING THE GROSS PURCHASE PRICE (PLUS ASSUMED
LIABILITIES, TO THE EXTENT PROPERLY TAKEN INTO ACCOUNT UNDER SECTION 1060 OF THE
CODE) AMONG THE EQUITY INTERESTS AND THE PURCHASED ASSETS IN ACCORDANCE WITH
SECTION 1060 OF THE CODE.  SELLER SHALL NOTIFY PURCHASER OF ANY DISAGREEMENT
WITHIN FIVE (5) BUSINESS DAYS OF SELLER’S RECEIPT OF THE PROPOSED ALLOCATION.
ANY

 

25

--------------------------------------------------------------------------------


 


DISPUTE REGARDING THE ALLOCATION SHALL BE RESOLVED PURSUANT TO THE PROCEDURES
SET FORTH BELOW IN SECTION 2.8(B).  EACH OF SELLER AND THE SELLER ENTITIES ON
THE ONE HAND AND PURCHASER ON THE OTHER HAND SHALL (X) BE BOUND BY THE
ALLOCATION FOR PURPOSES OF DETERMINING ANY TAXES; (Y) PREPARE AND FILE, AND
CAUSE ITS AFFILIATES TO PREPARE AND FILE, ITS TAX RETURNS ON A BASIS CONSISTENT
WITH THE ALLOCATION; AND (Z) TAKE NO POSITION, AND CAUSE ITS AFFILIATES TO TAKE
NO POSITION, INCONSISTENT WITH THE ALLOCATION ON ANY APPLICABLE TAX RETURN OR IN
ANY PROCEEDING BEFORE ANY TAXING AUTHORITY OR OTHERWISE.  IN THE EVENT THAT THE
ALLOCATION IS DISPUTED BY ANY TAXING AUTHORITY, THE PARTY RECEIVING NOTICE OF
THE DISPUTE SHALL PROMPTLY NOTIFY THE OTHER PARTY HERETO, AND SELLER AND
PURCHASER AGREE TO USE THEIR COMMERCIALLY REASONABLE EFFORTS TO DEFEND SUCH
ALLOCATION IN ANY AUDIT OR SIMILAR PROCEEDING.  THE ADJUSTMENTS TO THE GROSS
PURCHASE PRICE DETERMINED PURSUANT TO SECTION 2.7 SHALL BE ALLOCATED TO AND
AMONG THE EQUITY INTERESTS AND THE PURCHASED ASSETS IN THE SAME PROPORTION AS
THE ORIGINAL ALLOCATION OF THE GROSS PURCHASE PRICE (PLUS ASSUMED LIABILITIES,
TO THE EXTENT PROPERLY TAKEN INTO ACCOUNT UNDER SECTION 1060 OF THE CODE) AMONG
THE EQUITY INTERESTS AND THE PURCHASED ASSETS TO THE EXTENT PERMITTED BY
APPLICABLE LAW.


 

Notwithstanding the foregoing, prior to Closing, Seller and Purchaser shall
agree upon a valuation for the Real Property to be used in connection with any
real estate Transfer Taxes and relevant Tax Returns.

 


(B)   IF SELLER AND PURCHASER FAIL TO AGREE ON THE ALLOCATION, SUCH MATTER SHALL
BE REFERRED TO A LAW FIRM OR ACCOUNTING FIRM (THE “ARBITER”) FOR BINDING
ARBITRATION. SELLER AND PURCHASER SHALL MUTUALLY AGREE ON AN ARBITER.  WITHIN
THIRTY (30) DAYS OF THE SELECTION OF THE ARBITER, SELLER AND PURCHASER SHALL
DELIVER TO THE ARBITER COPIES OF ANY SCHEDULES OR DOCUMENTATION WHICH MAY
REASONABLY BE REQUIRED BY THE ARBITER TO MAKE ITS DETERMINATION.  EACH OF
PURCHASER AND SELLER SHALL BE ENTITLED TO SUBMIT TO THE ARBITER A MEMORANDUM
SETTING FORTH ITS POSITION WITH RESPECT TO SUCH ARBITRATION.  THE ARBITER SHALL
RENDER A DETERMINATION WITHIN SIXTY (60) DAYS OF ITS SELECTION.  THE
DETERMINATION OF THE ARBITER SHALL BE FINAL AND BINDING ON ALL PARTIES.  THE
COSTS INCURRED IN RETAINING THE ARBITER SHALL BE SHARED EQUALLY, FIFTY PERCENT
(50%) BY SELLER AND FIFTY PERCENT (50%) BY PURCHASER.


 


SECTION 2.9             CLOSING.  (A) THE CLOSING SHALL TAKE PLACE AT THE
OFFICES OF DAVIS POLK & WARDWELL, 450 LEXINGTON AVENUE, NEW YORK, NEW YORK
10017, AT 10:00 A.M., NEW YORK TIME ON THE THIRD (3RD) BUSINESS DAY FOLLOWING
THE SATISFACTION OR WAIVER OF THE CONDITIONS PRECEDENT SPECIFIED IN ARTICLE VI
(OTHER THAN THE CONDITIONS TO BE SATISFIED ON THE CLOSING DATE, BUT SUBJECT TO
THE WAIVER OR SATISFACTION OF SUCH CONDITIONS) OR AT SUCH OTHER TIMES AND PLACES
AS THE PARTIES MAY MUTUALLY AGREE.  THE DATE ON WHICH THE CLOSING OCCURS IS
CALLED THE “CLOSING DATE.”  THE CLOSING SHALL BE DEEMED TO OCCUR AND BE
EFFECTIVE AS OF 11:59 P.M. NEW YORK TIME ON THE CLOSING DATE (THE “EFFECTIVE
TIME”).


 


(B)   AT THE CLOSING, PURCHASER SHALL DELIVER OR CAUSE TO BE DELIVERED TO SELLER
(I) THE GROSS PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO
AN ACCOUNT OR ACCOUNTS SPECIFIED BY SELLER AND (II) THE OFFICER’S CERTIFICATE
REFERENCED IN SECTION 6.3(C).


 


(C)   AT THE CLOSING, SELLER SHALL DELIVER OR CAUSE TO BE DELIVERED TO PURCHASER
(I) ALL CERTIFICATES (IF ANY) REPRESENTING THE EQUITY INTERESTS, (II) THE
OFFICER’S CERTIFICATE REFERENCED IN SECTION 6.2(C), (III) THE DEED CONVEYING THE
REAL PROPERTY TO PURCHASER, (IV) SUBJECT TO THE PROVISIONS OF SECTION 5.18, THE
ASSIGNMENT OF THE REAL PROPERTY LEASES TO

 

26

--------------------------------------------------------------------------------


 


PURCHASER, AND (V) ANY OTHER DOCUMENTS REQUESTED BY PURCHASER AND REASONABLY
NECESSARY OR APPROPRIATE TO TRANSFER AND CONVEY FULLY TO PURCHASER ALL OF THE
RIGHTS, TITLES AND INTERESTS INTENDED TO BE CONVEYED TO PURCHASER UNDER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.


 


(D)        AT THE CLOSING, SELLER AND PURCHASER SHALL ENTER INTO THE TRANSACTION
DOCUMENTS (OTHER THAN THIS AGREEMENT).


 


SECTION 2.10           FURTHER CONVEYANCES.  FROM TIME TO TIME FOLLOWING THE
CLOSING, SELLER AND PURCHASER SHALL EXECUTE, ACKNOWLEDGE AND DELIVER ALL SUCH
FURTHER CONVEYANCES, NOTICES, ASSUMPTIONS, RELEASES AND ACQUITTANCES AND SUCH
OTHER INSTRUMENTS, AND SHALL TAKE SUCH FURTHER ACTIONS, AS MAY BE REASONABLY
NECESSARY OR APPROPRIATE TO TRANSFER AND CONVEY FULLY TO PURCHASER AND ITS
SUCCESSORS OR ASSIGNS, ALL OF THE RIGHTS, TITLES AND INTERESTS INTENDED TO BE
CONVEYED TO PURCHASER UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
AND TO PERFECT THE ASSUMPTION OF THE LIABILITIES INTENDED TO BE ASSUMED BY
PURCHASER UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND TO
OTHERWISE MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED HEREBY AND IN THE OTHER
TRANSACTION DOCUMENTS.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF SELLER


 

Except as set forth in the letter (the “Seller Disclosure Letter”) delivered by
Seller to Purchaser concurrently with the execution of this Agreement (it being
understood that any matter disclosed on any Schedule of the Seller Disclosure
Letter will be deemed to be disclosed on any other Schedule of the Seller
Disclosure Letter to the extent that it is reasonably apparent from such
disclosure that such disclosure is applicable to such other Schedule or
Schedules, but shall expressly not be deemed to constitute an admission by
Seller, or to otherwise imply, that any such matter is material for the purposes
of this Agreement), Seller hereby represents and warrants to Purchaser as
follows:

 


SECTION 3.1             ORGANIZATION AND QUALIFICATION.  SELLER IS A CORPORATION
DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF LUXEMBOURG.  EACH EQUITY
SELLING ENTITY AND ASSET SELLING ENTITY IS AN ENTITY DULY ORGANIZED, VALIDLY
EXISTING AND, WHERE APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION.


 


SECTION 3.2             CORPORATE AUTHORITY; BINDING EFFECT.  (A) SELLER HAS ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THE TRANSACTION
DOCUMENTS AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  THE
EXECUTION AND DELIVERY BY SELLER OF THE TRANSACTION DOCUMENTS AND EACH OTHER
DOCUMENT, AGREEMENT OR INSTRUMENT TO BE EXECUTED AND DELIVERED BY SELLER
PURSUANT TO THE TRANSACTION DOCUMENTS, AND THE PERFORMANCE BY SELLER OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER, HAVE BEEN, OR WILL HAVE BEEN AT THE
CLOSING, DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON THE PART OF
SELLER.


 


(B)   THE TRANSACTION DOCUMENTS, WHEN EXECUTED AND DELIVERED BY SELLER, ASSUMING
DUE EXECUTION AND DELIVERY HEREOF AND THEREOF BY PURCHASER, CONSTITUTE THE VALID
AND BINDING OBLIGATIONS OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH
THEIR TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, FRAUDULENT

 

27

--------------------------------------------------------------------------------


 


CONVEYANCE, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR
BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN
A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 3.3             CONVEYED ENTITIES; CAPITAL STRUCTURE.  (A) EACH OF THE
CONVEYED ENTITIES IS DULY ORGANIZED, VALIDLY EXISTING AND, WHERE APPLICABLE, IN
GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, EXCEPT IN
JURISDICTIONS WHERE THE FAILURE TO BE IN GOOD STANDING WOULD NOT REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT,
WITH THE CORPORATE, LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP POWER AND
AUTHORITY TO OWN AND OPERATE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS
BUSINESS AS CURRENTLY CONDUCTED.  EACH OF THE CONVEYED ENTITIES IS DULY
QUALIFIED TO DO BUSINESS IN EACH JURISDICTION WHERE THE NATURE OF ITS BUSINESS
OR PROPERTIES MAKES SUCH QUALIFICATION NECESSARY, EXCEPT IN JURISDICTIONS WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(B)   SCHEDULE 3.3(B) OF THE SELLER DISCLOSURE LETTER SETS FORTH THE AUTHORIZED
CAPITALIZATION OF THE CONVEYED ENTITIES AND THE NUMBER OF SHARES OF EACH CLASS
OF CAPITAL STOCK OR OTHER EQUITY INTERESTS IN EACH SUCH CONVEYED ENTITY, WHICH
ARE (TO THE EXTENT APPLICABLE) VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND
NON-ASSESSABLE.  THERE ARE NO OUTSTANDING WARRANTS, OPTIONS, AGREEMENTS,
SUBSCRIPTIONS, CONVERTIBLE OR EXCHANGEABLE SECURITIES OR OTHER CONTRACTS
PURSUANT TO WHICH ANY OF THE CONVEYED ENTITIES IS OR MAY BECOME OBLIGATED TO
ISSUE, SELL, PURCHASE, RETURN OR REDEEM ANY SHARES OF CAPITAL STOCK OR OTHER
SECURITIES OR OTHER EQUITY INTERESTS OF THE CONVEYED ENTITIES, AND NO EQUITY
SECURITIES OR OTHER EQUITY INTERESTS OF ANY OF THE CONVEYED ENTITIES ARE
RESERVED FOR ISSUANCE FOR ANY PURPOSE.  THE EQUITY SELLING ENTITIES OWN OF
RECORD THE OUTSTANDING EQUITY INTERESTS AS INDICATED ON SCHEDULE 3.3(B) OF THE
SELLER DISCLOSURE LETTER, FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED
LIENS. THE CONVEYED ENTITIES HAVE NO SUBSIDIARIES.


 


SECTION 3.4             NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY SELLER, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, DO NOT AND WILL NOT (I) VIOLATE
ANY PROVISION OF THE CERTIFICATE OF INCORPORATION, BYLAWS OR COMPARABLE
ORGANIZATIONAL DOCUMENT OF SELLER OR ANY OF THE EQUITY SELLING ENTITIES, THE
ASSET SELLING ENTITIES OR THE CONVEYED ENTITIES, AS APPLICABLE; (II) SUBJECT TO
OBTAINING THE CONSENTS REFERRED TO IN SCHEDULE 3.4 OF THE SELLER DISCLOSURE
LETTER, CONFLICT WITH, RESULT IN A BREACH OF, CONSTITUTE A DEFAULT UNDER, OR
RESULT IN THE TERMINATION, CANCELLATION OR ACCELERATION (WHETHER AFTER THE
GIVING OF NOTICE OR THE LAPSE OF TIME OR BOTH) OF ANY RIGHT OR OBLIGATION OF THE
SELLER ENTITIES OR THE CONVEYED ENTITIES UNDER, OR TO A LOSS OF ANY BENEFIT OF
THE BUSINESS TO WHICH THE SELLER ENTITIES OR THE CONVEYED ENTITIES ARE ENTITLED
UNDER, ANY MATERIAL CONTRACT, REAL PROPERTY LEASE OR MATERIAL LICENSE OF
TRANSFERRED INTELLECTUAL PROPERTY AND (III) ASSUMING THE ACCURACY OF
SECTION 4.3, VIOLATE OR RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY
LAW OR OTHER RESTRICTION OF ANY GOVERNMENTAL AUTHORITY TO WHICH ANY SELLER
ENTITY OR CONVEYED ENTITY IS SUBJECT; EXCEPT, WITH RESPECT TO CLAUSES (II) AND
(III), FOR ANY VIOLATIONS, BREACHES, CONFLICTS, DEFAULTS, TERMINATIONS,
CANCELLATIONS OR ACCELERATIONS AS WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.5             PERMITS.  EXCEPT AS SET FORTH ON SCHEDULE 3.5 OF THE
SELLER DISCLOSURE LETTER, THE EXECUTION AND DELIVERY BY SELLER OF THE
TRANSACTION DOCUMENTS AND EACH

 

28

--------------------------------------------------------------------------------


 


OTHER DOCUMENT, AGREEMENT OR INSTRUMENT TO BE EXECUTED AND DELIVERED BY SELLER
PURSUANT TO THE TRANSACTION DOCUMENTS DO NOT REQUIRE ANY PERMITS, EXCEPT WHERE
THE FAILURE TO OBTAIN SUCH PERMITS WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.6             FINANCIAL INFORMATION; UNDISCLOSED LIABILITIES.  (A) THE
AUDITED COMBINED BALANCE SHEETS OF THE BUSINESS AS AT SEPTEMBER 28, 2007,
SEPTEMBER 29, 2006 AND SEPTEMBER 30, 2005, THE RELATED COMBINED STATEMENTS OF
INCOME AND CASH FLOWS FOR THE FISCAL YEARS THEN ENDED AND THE UNAUDITED COMBINED
BALANCE SHEET OF THE BUSINESS AS AT MARCH 28, 2008 AND THE RELATED STATEMENT OF
INCOME (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND THE OMISSION OF FOOTNOTES TO
THE FINANCIAL STATEMENTS) FOR THE PERIOD THEN ENDED (SEPTEMBER 28, 2007 BEING
REFERRED TO HEREIN AS THE “BALANCE SHEET DATE”) (THE COMBINED BALANCE SHEET OF
THE BUSINESS AT THE BALANCE SHEET DATE IS HEREINAFTER REFERRED TO AS THE
“BALANCE SHEET”), ARE INCLUDED AS SCHEDULE 3.6(A)(I) OF THE SELLER DISCLOSURE
LETTER AND WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, EXCEPT AS
DESCRIBED IN SCHEDULE 3.6(A)(II) AND SCHEDULE 3.6(A)(III) OF THE SELLER
DISCLOSURE LETTER.


 


(B)   EXCEPT AS DESCRIBED IN SCHEDULE 3.6(A)(II) AND SCHEDULE 3.6(A)(III) OF THE
SELLER DISCLOSURE LETTER, AS OF THE DATE OF SUCH FINANCIAL STATEMENTS, THE
COMBINED BALANCE SHEETS OF THE BUSINESS REFERRED TO IN SECTION 3.6(A) FAIRLY
PRESENTED, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION OF THE BUSINESS AT
SEPTEMBER 28, 2007, SEPTEMBER 29, 2006, SEPTEMBER 30, 2005 AND MARCH 28, 2008,
RESPECTIVELY, AND THE RELATED STATEMENTS OF INCOME AND CASH FLOWS REFERRED TO IN
SECTION 3.6(A) FAIRLY PRESENTED, IN ALL MATERIAL RESPECTS, THE RESULTS OF
OPERATIONS AND CASH FLOWS OF THE BUSINESS FOR THE PERIODS THEN ENDED.


 


(C)   THE BUSINESS DOES NOT HAVE ANY LIABILITIES (WHETHER ACCRUED, ABSOLUTE,
CONTINGENT OR OTHERWISE) THAT WOULD BE REQUIRED TO BE SET FORTH ON A
CONSOLIDATED BALANCE SHEET PREPARED IN ACCORDANCE WITH GAAP (OR IN THE NOTES
THERETO), EXCEPT (I) LIABILITIES REFLECTED ON THE BALANCE SHEET OR DISCLOSED IN
THE NOTES THERETO INCLUDED IN THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.6(A), (II) RETAINED LIABILITIES, (III) LIABILITIES INCURRED IN THE
ORDINARY COURSE OF THE BUSINESS AND CONSISTENT WITH PAST PRACTICE SINCE THE
BALANCE SHEET DATE OR WHICH WOULD BE INCLUDED IN CLOSING DATE WORKING CAPITAL,
(IV) LIABILITIES INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, (V) LIABILITIES ARISING FROM PERFORMANCE OBLIGATIONS UNDER ANY CONTRACT
OR OUTSTANDING PURCHASE ORDER, OR (VI) LIABILITIES WHICH WOULD NOT REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT. 
FOR THE AVOIDANCE OF DOUBT, THIS SECTION 3.6(C) DOES NOT ADDRESS ANY MATTERS
SPECIFICALLY ADDRESSED ELSEWHERE IN ARTICLE III, INCLUDING THOSE MATTERS
ADDRESSED IN SECTIONS 3.10 AND 3.16.


 

Section 3.7             Absence of Certain Changes.   From the Balance Sheet
Date to the date of this Agreement, there has not occurred a Material Adverse
Effect.  Except as set forth on Schedule 3.7 of the Seller Disclosure Letter,
since the Balance Sheet Date to the date of this Agreement, the Business has
been conducted in all material respects in the ordinary course of business and
consistent with past practice.  From the Balance Sheet Date to the date of this
Agreement, the Asset Selling Entities and the Conveyed Entities have not
suffered any material damage, destruction or other casualty loss (whether or not
covered by insurance) with respect to the Business or any Purchased Assets.

 

29

--------------------------------------------------------------------------------

 


SECTION 3.8             NO LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 3.8 OF
THE SELLER DISCLOSURE LETTER, THERE IS NO ACTION, SUIT, LITIGATION, LEGAL
PROCEEDING OR ARBITRATION (COLLECTIVELY “LITIGATION”) PENDING, OR, TO THE
KNOWLEDGE OF SELLER, THREATENED AGAINST ANY SELLER ENTITY OR ANY CONVEYED ENTITY
BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR WHICH WOULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.9             COMPLIANCE WITH LAWS.


 

(a)           Except as set forth on Schedule 3.9(a) of the Seller Disclosure
Letter, Seller, each Seller Entity and each Conveyed Entity is in compliance in
all material respects with all Laws applicable to the ownership or operation of
the Business, except to the extent that the failure to comply therewith would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and

 

(b)           Seller, each Seller Entity and each Conveyed Entity possesses all
Permits necessary for the conduct of the Business as it is currently conducted,
except where the failure to possess any such Permit would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


 


SECTION 3.10           ENVIRONMENTAL MATTERS.  (A) EXCEPT AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT, TO THE KNOWLEDGE OF SELLER, (I) THE BUSINESS, THE CONVEYED
ENTITIES AND THE PURCHASED ASSETS HAVE SINCE JANUARY 1, 2006 BEEN AND ARE
CURRENTLY IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND (II) THERE
ARE NO CLAIMS, PROCEEDINGS, INVESTIGATIONS OR ACTIONS BY ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED IN
WRITING IN CONNECTION WITH THE OPERATION OF THE BUSINESS, THE CONVEYED ENTITIES
OR THE PURCHASED ASSETS, UNDER ANY APPLICABLE ENVIRONMENTAL LAW.


 

(b)           Other than as set forth in this Section 3.10, Seller does not make
any representation or warranty with respect to environmental matters.


 


SECTION 3.11           MATERIAL CONTRACTS.  (A) SCHEDULE 3.11 OF THE SELLER
DISCLOSURE LETTER SETS FORTH AS OF THE DATE HEREOF A LIST OF THE FOLLOWING
CONTRACTS THAT RELATE DIRECTLY AND PREDOMINANTLY TO THE BUSINESS TO WHICH A
SELLER ENTITY OR A CONVEYED ENTITY IS A PARTY (COLLECTIVELY, THE “MATERIAL
CONTRACTS”), MATERIALLY CORRECT AND COMPLETE COPIES OF WHICH SELLER HAS MADE
AVAILABLE TO PURCHASER PRIOR TO THE CLOSING:


 

(I)          EACH EQUIPMENT LEASE WHICH ENTAILS ANNUAL RENTAL PAYMENTS IN EXCESS
OF $250,000 PER ANNUM OR $1,000,000 IN THE AGGREGATE;

 

(II)         EACH CONTRACT FOR GOODS AND/OR SERVICES BETWEEN SELLER AND/OR ANY
OF ITS AFFILIATES (OTHER THAN THE BUSINESS) OR ANY OF THE OFFICERS, DIRECTORS OR
EMPLOYEES OF SELLER AND/OR ANY OF ITS AFFILIATES (OTHER THAN THE BUSINESS), ON
THE ONE HAND, AND THE BUSINESS, ON THE OTHER HAND;

 

(III)        EACH MORTGAGE, INDENTURE, SECURITY AGREEMENT, PLEDGE, NOTE, LOAN
AGREEMENT OR GUARANTEE (EXCLUDING ITEMS SET FORTH IN SCHEDULE 3.13(A) OF THE
SELLER DISCLOSURE LETTER) IN RESPECT OF INDEBTEDNESS IN EXCESS OF $500,000;

 

30

--------------------------------------------------------------------------------


 

(IV)       EACH CUSTOMER CONTRACT EXPECTED TO RESULT IN PAYMENT TO THE
APPLICABLE ASSET SELLING ENTITY OR CONVEYED ENTITY IN EXCESS OF $5,000,000 PER
ANNUM OR $15,000,000 IN THE AGGREGATE OVER THE LAST THREE YEARS;

 

(V)        EACH OUTSTANDING CONTRACT WITH VENDORS OF THE BUSINESS EXPECTED TO
RESULT IN PAYMENT BY THE APPLICABLE ASSET SELLING ENTITY OR CONVEYED ENTITY,
RESPECTIVELY, IN EXCESS OF $5,000,000 PER ANNUM OR $15,000,000 IN THE AGGREGATE
OVER THE LAST THREE YEARS;

 

(VI)       EACH CONTRACT MATERIALLY LIMITING THE ABILITY OF THE APPLICABLE
(A) ASSET SELLING ENTITY (OR FOLLOWING THE CLOSING, THE BUSINESS) TO COMPETE
WITH ANY PERSON IN CONNECTION WITH SUCH ENTITY’S CONDUCT OF THE BUSINESS OR
(B) CONVEYED ENTITY TO COMPETE WITH ANY PERSON IN CONNECTION WITH SUCH ENTITY’S
CONDUCT OF THE BUSINESS;

 

(VII)      EACH MATERIAL JOINT VENTURE CONTRACT; AND

 

(VIII)     EACH CONTRACT PURSUANT TO WHICH SELLER OR ITS AFFILIATES (A) LICENSES
ANY INTELLECTUAL PROPERTY MATERIAL TO THE BUSINESS AS CURRENTLY CONDUCTED
(EXCLUDING LICENSES FOR COMMERCIAL OFF THE SHELF COMPUTER SOFTWARE THAT ARE
GENERALLY AVAILABLE WHICH HAVE AN AGGREGATE ACQUISITION COST OF $100,000 OR
LESS) OR (B) GRANTS A LICENSE TO USE ANY TRANSFERRED INTELLECTUAL PROPERTY
MATERIAL TO THE BUSINESS (OTHER THAN AGREEMENTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS).

 


(B)   EACH CONTRACT SET FORTH ON SCHEDULE 3.11 OF THE SELLER DISCLOSURE LETTER
IS IN FULL FORCE AND EFFECT AND THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT BY
THE APPLICABLE SELLER ENTITY OR CONVEYED ENTITY OR, TO THE KNOWLEDGE OF SELLER,
ANY OTHER PARTY TO ANY SUCH CONTRACT, WITH RESPECT TO ANY MATERIAL TERM OR
PROVISION OF ANY SUCH CONTRACT, IN EACH CASE WHICH WOULD REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.12           INTELLECTUAL PROPERTY.


 


(A)   EXCEPT AS SET FORTH IN SCHEDULE 3.12 OF THE SELLER DISCLOSURE LETTER, THE
TRANSFERRED INTELLECTUAL PROPERTY CONSTITUTES ALL MATERIAL INTELLECTUAL PROPERTY
OWNED BY SELLER AND ITS AFFILIATES (OTHER THAN THE CONVEYED ENTITIES) AND USED
EXCLUSIVELY IN THE CONDUCT OF THE BUSINESS AS CURRENTLY CONDUCTED.


 


(B)           SELLER HAS MADE AVAILABLE TO PURCHASER MATERIALLY CORRECT AND
COMPLETE LISTS OF ALL (I) PATENTS AND PATENT APPLICATIONS, (II) REGISTRATIONS
AND APPLICATIONS FOR ANY TRADEMARKS, SERVICE MARKS, LOGOS, DOMAIN NAMES AND
TRADE NAMES, AND (III) REGISTRATIONS AND APPLICATIONS FOR REGISTRATION OF ANY
COPYRIGHTS, IN EACH CASE, WHICH ARE MATERIAL TO THE BUSINESS AND OWNED BY ANY
ASSET SELLING ENTITY AND INCLUDED IN THE TRANSFERRED INTELLECTUAL PROPERTY. 
EXCEPT AS SET FORTH IN SCHEDULE 3.12 OF THE SELLER DISCLOSURE LETTER, ALL
PATENTS AND PATENT APPLICATIONS INCLUDED IN THE TRANSFERRED INTELLECTUAL
PROPERTY AND MATERIAL TO THE BUSINESS HAVE BEEN VALIDLY AND PROPERLY ASSIGNED TO
AN ASSET SELLING ENTITY.


 


(C)           THE APPLICABLE ASSET SELLING ENTITY SOLELY OWNS OR HAS THE RIGHT
TO USE, FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS, ALL OF THE
TRANSFERRED INTELLECTUAL PROPERTY, EXCEPT WHERE THE FAILURE TO SO OWN OR HAVE
SUCH RIGHT TO USE WOULD NOT REASONABLY BE EXPECTED TO

 

31

--------------------------------------------------------------------------------


 


HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  EXCEPT AS
SET FORTH ON SCHEDULE 3.12 OF THE SELLER DISCLOSURE LETTER, THERE IS NO CLAIM,
DEMAND OR PROCEEDING BY ANY PERSON WHICH IS CURRENTLY PENDING OR, TO THE
KNOWLEDGE OF SELLER, THREATENED IN WRITING, WHICH CHALLENGES THE RIGHTS OF THE
APPLICABLE ASSET SELLING ENTITY OR EQUITY SELLING ENTITY IN RESPECT OF THE
TRANSFERRED INTELLECTUAL PROPERTY AND SELLER HAS NO KNOWLEDGE OF ANY THIRD PARTY
THAT IS CURRENTLY INFRINGING, MISAPPROPRIATING, MISUSING OR VIOLATING ANY
TRANSFERRED INTELLECTUAL PROPERTY IN ANY MATERIAL RESPECT.  TO THE KNOWLEDGE OF
SELLER, THE TRANSFERRED INTELLECTUAL PROPERTY AND CONDUCT OF ANY MATERIAL ASPECT
OF THE BUSINESS DOES NOT INFRINGE, MISAPPROPRIATE, MISUSE OR VIOLATE ANY
INTELLECTUAL PROPERTY OF ANY PERSON IN ANY MATERIAL RESPECT.  EXCEPT AS SET
FORTH ON SCHEDULE 3.12 OF THE SELLER DISCLOSURE LETTER, WITHIN THE LAST THREE
(3) YEARS, SELLER HAS NOT RECEIVED WRITTEN NOTICE FROM ANY PERSON, CHALLENGING
ANY ASSET SELLING ENTITY’S OR EQUITY SELLING ENTITY’S CLAIM TO OWNERSHIP OR
RIGHT TO USE ANY TRANSFERRED INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE
BUSINESS.


 


SECTION 3.13           REAL PROPERTY.  (A) SCHEDULE 3.13(A) OF THE SELLER
DISCLOSURE LETTER SETS FORTH A LIST AS OF THE DATE HEREOF OF ALL OF THE REAL
PROPERTY OWNED BY ANY OF THE ASSET SELLING ENTITIES AND THE CONVEYED ENTITIES
AND USED PRIMARILY IN THE BUSINESS (COLLECTIVELY, THE “REAL PROPERTY”).  AN
ASSET SELLING ENTITY OR A CONVEYED ENTITY HAS TITLE IN FEE SIMPLE (OR ITS
EQUIVALENT UNDER APPLICABLE LAW) TO THE REAL PROPERTY, FREE AND CLEAR OF ALL
LIENS, OTHER THAN PERMITTED LIENS AND LIENS THAT WILL BE RELEASED AT OR PRIOR TO
THE CLOSING.


 


(B)   SCHEDULE 2.2(A) AND SCHEDULE 3.13(B) OF THE SELLER DISCLOSURE LETTER
TOGETHER SET FORTH A LIST AS OF THE DATE HEREOF OF EACH REAL PROPERTY LEASE AND
ALL LEASEHOLD INTERESTS (INCLUDING ANY PREPAID RENT, SECURITY DEPOSITS OR
OPTIONS TO RENEW OR PURCHASE IN CONNECTION THEREWITH) IN REAL PROPERTY OF THE
CONVEYED ENTITIES AND OF THE ASSET SELLING ENTITIES USED PRIMARILY IN THE
BUSINESS.  MATERIALLY CORRECT AND COMPLETE COPIES OF ALL LEASES SET FORTH ON
SCHEDULE 2.2(A) AND SCHEDULE 3.13(B) OF THE SELLER DISCLOSURE LETTER HAVE BEEN
MADE AVAILABLE TO PURCHASER.  EACH LEASE SET FORTH ON SCHEDULE 2.2(A) AND
SCHEDULE 3.13(B) OF THE SELLER DISCLOSURE LETTER IS IN FULL FORCE AND EFFECT AND
THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT BY THE APPLICABLE ASSET SELLING
ENTITY OR CONVEYED ENTITY OR, TO THE KNOWLEDGE OF SELLER, ANY OTHER PARTY TO ANY
SUCH LEASE, WITH RESPECT TO ANY MATERIAL TERM OR PROVISION OF ANY SUCH LEASE, IN
EACH CASE WHICH WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.14           EMPLOYEE BENEFIT PLANS.  (A) EXCEPT AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT:  (I) EACH BENEFIT PLAN THAT IS MAINTAINED BY A CONVEYED ENTITY
WHICH IS INTENDED TO BE “QUALIFIED” WITHIN THE MEANING OF SECTION 401(A) OF THE
CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE IRS (OR HAS
SUBMITTED, OR IS WITHIN THE REMEDIAL AMENDMENT PERIOD FOR SUBMITTING, AN
APPLICATION FOR A DETERMINATION LETTER WITH THE IRS AND IS AWAITING RECEIPT OF A
RESPONSE) AND, TO THE KNOWLEDGE OF SELLER, NO EVENT HAS OCCURRED AND NO
CONDITION EXISTS AS OF THE DATE HEREOF WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN THE REVOCATION OF ANY SUCH DETERMINATION; AND (II) TO THE KNOWLEDGE OF
SELLER, NO CLAIM, ACTION OR LITIGATION HAS BEEN MADE OR COMMENCED WITH RESPECT
TO ANY BENEFIT PLAN THAT IS MAINTAINED BY A CONVEYED ENTITY (OTHER THAN ROUTINE
CLAIMS FOR BENEFITS PAYABLE IN THE ORDINARY COURSE, AND APPEALS OF SUCH DENIED
CLAIMS).  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT, EACH

 

32

--------------------------------------------------------------------------------


 


BENEFIT PLAN THAT IS MAINTAINED BY A CONVEYED ENTITY HAS BEEN ADMINISTERED IN
ACCORDANCE WITH ITS TERMS AND ERISA, THE CODE, AND OTHER APPLICABLE LAW.


 


(B)   EACH ASSET SELLING ENTITY AND CONVEYED ENTITY HAS PAID AND DISCHARGED ALL
OF ITS LIABILITIES ARISING UNDER ERISA OR THE CODE OF A CHARACTER WHICH, IF
UNPAID OR UNPERFORMED, WOULD RESULT IN THE IMPOSITION OF A LIEN (OTHER THAN A
PERMITTED LIEN) AGAINST THE PROPERTIES OR ASSETS OF THE BUSINESS.


 

(c)           Schedule 3.14(c) of the Seller Disclosure Letter lists each
material Benefit Plan.  Seller has furnished Purchaser with materially correct
and complete copies of the plan documents, summary plan descriptions, and the
related trust agreements, insurance contracts and funding arrangements that
implement each Benefit Plan (to the extent such documentation exists) or that
are reasonably required by Purchaser in connection with its obligations under
Section 5.5 and Section 5.6.

 

(d)           Other than as set forth in this Section 3.14, Seller does not make
any representation or warranty with respect to employee benefits plan matters.

 


SECTION 3.15           LABOR MATTERS.  (A) EXCEPT AS SET FORTH ON SCHEDULE
3.15(A) OF THE SELLER DISCLOSURE LETTER, EACH ASSET SELLING ENTITY AND EACH
CONVEYED ENTITY IS IN COMPLIANCE WITH ALL APPLICABLE LAWS APPLICABLE TO THE
OWNERSHIP AND OPERATION OF THE BUSINESS RESPECTING EMPLOYMENT AND EMPLOYMENT
PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, AND IS NOT
ENGAGED IN ANY UNFAIR LABOR PRACTICE, OTHER THAN ANY SUCH NON-COMPLIANCE OR
UNFAIR LABOR PRACTICE THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(B)   NO UNFAIR LABOR PRACTICE COMPLAINT AGAINST ANY ASSET SELLING ENTITY OR
CONVEYED ENTITY OR ANY OF THEIR REPRESENTATIVES OR EMPLOYEES IN CONNECTION WITH
THE OWNERSHIP AND OPERATION OF THE BUSINESS IS PENDING OR, TO THE KNOWLEDGE OF
SELLER, HAS BEEN THREATENED BEFORE THE NATIONAL LABOR RELATIONS BOARD, OTHER
THAN ANY SUCH COMPLAINT THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(C)           THERE IS NO LABOR STRIKE, DISPUTE, SLOWDOWN OR STOPPAGE ACTUALLY
PENDING, OR TO THE KNOWLEDGE OF SELLER, THREATENED OR REASONABLY ANTICIPATED,
AGAINST OR INVOLVING THE BUSINESS THAT WOULD REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 

(d)           As of the date hereof, there are no collective bargaining and
labor union agreements applicable to any Business Employee.  No union is
currently certified, and there is no union representation question and no union
or other organizational activity that would be subject to the National Labor
Relations Act (20 U.S.C. §151 et. seq.), or any similar law existing or, to the
Knowledge of Seller, threatened with respect to the operations of the Business. 
For the avoidance of doubt, collective bargaining and labor agreements referred
to in this Section 3.15(d) shall not include any works council, national union
or similar body or organization or the statutory obligations pertaining thereto.

 

(e)           No grievance exists or, to the Knowledge of Seller, has been
threatened and no arbitration proceeding arising out of or under any collective
bargaining agreement of the

 

33

--------------------------------------------------------------------------------


 

Business is pending or, to the Knowledge of Seller, has been threatened, other
than any such grievance or arbitration proceeding that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
There are no actions, suits, claims, charges or pending matters relating to any
employment, safety or discrimination matters involving any Business Employees
that would reasonably be expected to have a Materially Adverse Effect.

 

(f)            The representations and warranties in this Section 3.15 are the
sole and exclusive representations and warranties of Seller concerning labor
matters.

 


SECTION 3.16           TAXES.  (A) WITH RESPECT TO ALL AMOUNTS IN RESPECT OF
TAXES IMPOSED UPON SELLER, ANY OF THE SELLER ENTITIES, THE PURCHASED ASSETS OR
ANY OF THE CONVEYED ENTITIES, OR FOR WHICH SELLER , ANY OF THE SELLER ENTITIES
OR ANY OF THE CONVEYED ENTITIES ARE OR COULD BE LIABLE, WHETHER TO TAXING
AUTHORITIES OR TO OTHER PERSONS (AS, FOR EXAMPLE, UNDER TAX ALLOCATION
AGREEMENTS), IN EACH CASE WITH RESPECT TO ALL TAXABLE PERIODS OR PORTIONS
THEREOF ENDING ON OR BEFORE THE CLOSING DATE AND RELATING TO THE BUSINESS, THE
PURCHASED ASSETS OR THE CONVEYED ENTITIES, ALL APPLICABLE TAX LAWS HAVE BEEN OR
WILL BE COMPLIED WITH BY THE CLOSING AND ALL AMOUNTS REQUIRED TO BE PAID BY
SELLER, ANY OF THE SELLER ENTITIES OR ANY OF THE CONVEYED ENTITIES TO TAXING
AUTHORITIES ON OR BEFORE THE CLOSE OF BUSINESS ON THE CLOSING DATE HAVE BEEN OR
WILL BE TIMELY PAID ON OR BEFORE THE CLOSING DATE, EXCEPT TAXES NOT THEN DUE AND
PAYABLE OR BEING CONTESTED IN GOOD FAITH AND TAXES ASSUMED BY PURCHASER UNDER
THIS AGREEMENT.


 


(B)   SELLER, THE SELLER ENTITIES AND THE CONVEYED ENTITIES HAVE TIMELY FILED OR
CAUSED TO BE FILED, OR WILL FILE OR CAUSE TO BE FILED, ALL TAX RETURNS REQUIRED
TO BE FILED ON OR BEFORE THE CLOSING DATE (TAKING INTO ACCOUNT APPLICABLE
EXTENSIONS) WITH RESPECT TO THE BUSINESS, THE PURCHASED ASSETS OR THE CONVEYED
ENTITIES AND ALL SUCH TAX RETURNS WERE (OR WILL BE WHEN FILED) TRUE, CORRECT AND
COMPLETE.


 


(C)           EACH OF THE CONVEYED ENTITIES IS A MEMBER OF A “CONSOLIDATED
GROUP” (WITHIN THE MEANING OF U.S. TREASURY REGULATIONS SECTION 1.1502-1(H)) OF
WHICH THE RESPECTIVE EQUITY SELLING ENTITY IS ALSO A MEMBER.


 


(D)           OTHER THAN AS SET FORTH IN THIS SECTION 3.16, SELLER DOES NOT MAKE
ANY REPRESENTATION OR WARRANTY WITH RESPECT TO TAX MATTERS.

 


SECTION 3.17           BROKERS.  EXCEPT FOR LEHMAN BROTHERS INC., NO BROKER,
FINDER OR INVESTMENT BANKER IS ENTITLED TO ANY BROKERAGE, FINDER’S OR OTHER FEE
OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF SELLER OR
ANY SELLER ENTITY OR CONVEYED ENTITY.  SELLER IS SOLELY RESPONSIBLE FOR SUCH
FEES AND EXPENSES OF LEHMAN BROTHERS INC.


 


SECTION 3.18           TITLE TO PURCHASED ASSETS; SUFFICIENCY.  SELLER AND ITS
AFFILIATES OWNS AND HAS GOOD TITLE TO ALL MATERIAL PURCHASED ASSETS, FREE AND
CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS.  EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND SUBJECT TO SECTIONS 3.4 AND 5.18, THE ASSETS OWNED BY THE
CONVEYED ENTITIES AND THE ASSET SELLING ENTITIES AND WHICH ARE BEING CONVEYED
HEREUNDER ARE SUFFICIENT FOR THE CONDUCT OF THE BUSINESS CONDUCTED AS OF THE
DATE HEREOF (EXCEPT FOR THE CONDUCT OF THE BUSINESS RELATED TO (I) THE EXCLUDED
ASSETS, (II) INTELLECTUAL PROPERTY, (III) THE PROVISION OF

 

34

--------------------------------------------------------------------------------


 


THE SERVICES TO BE PROVIDED UNDER THE TRANSITION SERVICES AGREEMENT AND
(IV) SHARED SERVICES UTILIZED BOTH BY THE BUSINESS AND THE TYCO ELECTRONICS CORE
BUSINESS AND NOT PROVIDED UNDER THE TRANSITION SERVICES AGREEMENT).  NOTHING IN
THIS SECTION 3.18 SHALL BE DEEMED TO CONSTITUTE A REPRESENTATION OR WARRANTY AS
TO THE ADEQUACY OF THE AMOUNTS OF WORKING CAPITAL, INCLUDING CASH, OF THE
BUSINESS AS OF THE CLOSING OR THE AVAILABILITY OF THE SAME.


 


SECTION 3.19           TANGIBLE PERSONAL PROPERTY.  SELLER HAS GOOD AND
MARKETABLE TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL OF THE TANGIBLE
PROPERTY AND INVENTORY INCLUDED IN THE PURCHASED ASSETS, FREE AND CLEAR OF ANY
LIENS, OTHER THAN PERMITTED LIENS, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.20           ILLEGAL PAYMENTS.  EXCEPT AS SET FORTH IN SCHEDULE 3.20
OF THE SELLER DISCLOSURE LETTER, SINCE DECEMBER 31, 2002, NEITHER SELLER, THE
CONVEYED ENTITIES NOR ANY SELLER ENTITY NOR ANY OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES HAS MADE, DIRECTLY OR INDIRECTLY, WITH
RESPECT TO SELLER, THE CONVEYED ENTITIES OR ANY OF THE SELLER ENTITIES OR ANY OF
THEIR BUSINESS ACTIVITIES, ANY BRIBES OR KICKBACKS, ILLEGAL POLITICAL
CONTRIBUTIONS, PAYMENTS FROM CORPORATE FUNDS NOT RECORDED ON THE BOOKS AND
RECORDS OF SELLER, THE CONVEYED ENTITIES OR ANY OF THE SELLER ENTITIES, PAYMENTS
FROM CORPORATE FUNDS TO GOVERNMENTAL OFFICIALS, IN THEIR INDIVIDUAL CAPACITIES,
FOR THE PURPOSE OF AFFECTING THEIR ACTION OR THE ACTION OF THE GOVERNMENT THEY
REPRESENT, TO OBTAIN FAVORABLE TREATMENT IN SECURING BUSINESS OR LICENSES OR TO
OBTAIN SPECIAL CONCESSIONS, OR ILLEGAL PAYMENTS FROM CORPORATE FUNDS TO OBTAIN
OR RETAIN BUSINESS, EXPECT AS WOULD NOT REASONABLY EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.21           GOVERNMENT CONTRACTS.  (A) EXCEPT AS SET FORTH IN
SCHEDULE 3.21 OF THE SELLER DISCLOSURE LETTER,  TO THE KNOWLEDGE OF SELLER,
(I) NONE OF THE BUSINESS EMPLOYEES IS OR DURING THE LAST THREE YEARS HAS BEEN
(EXCEPT AS TO ROUTINE SECURITY INVESTIGATIONS) UNDER ADMINISTRATIVE, CIVIL OR
CRIMINAL INVESTIGATION, INDICTMENT OR INFORMATION BY A U.S. GOVERNMENTAL
AUTHORITY, (II) THERE IS NO PENDING AUDIT OR INVESTIGATION BY ANY U.S.
GOVERNMENTAL AUTHORITY OF THE BUSINESS OR ANY BUSINESS EMPLOYEE WITH RESPECT TO
ANY ALLEGED IRREGULARITY, MISSTATEMENT OR OMISSION ARISING UNDER OR RELATING TO
A GOVERNMENT CONTRACT AND (III) DURING THE LAST THREE YEARS, NEITHER SELLER NOR
ITS AFFILIATES HAS MADE A VOLUNTARY DISCLOSURE WITH RESPECT TO ANY ALLEGED
IRREGULARITY, MISSTATEMENT OR OMISSION ARISING UNDER OR RELATING TO A GOVERNMENT
CONTRACT WITH RESPECT TO THE BUSINESS, OTHER THAN INQUIRIES, AUDITS AND
RECONCILIATIONS THAT WOULD NOT REASONABLY BE EXPECTED TO RESULT, INDIVIDUALLY OR
IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.  NEITHER SELLER AND ITS
AFFILIATES, NOR TO THE KNOWLEDGE OF SELLER ANY OF THE BUSINESS EMPLOYEES HAS
MADE ANY INTENTIONAL MISSTATEMENT OR OMISSION IN CONNECTION WITH ANY VOLUNTARY
DISCLOSURE THAT HAS LED TO ANY OF THE CONSEQUENCES SET FORTH IN CLAUSE (I) OR
(II) OF THE IMMEDIATELY PRECEDING SENTENCE OR ANY OTHER MATERIAL DAMAGE, PENALTY
ASSESSMENT, RECOUPMENT OF PAYMENT OR DISALLOWANCE OF COST.


 


(B)   EXCEPT AS SET FORTH IN SCHEDULE 3.21 OF THE SELLER DISCLOSURE LETTER, TO
THE KNOWLEDGE OF SELLER, THERE ARE NO DISPUTES BETWEEN SELLER OR ITS AFFILIATES
AND A U.S. GOVERNMENTAL AUTHORITY UNDER THE CONTRACT DISPUTES ACT OR ANY OTHER
FEDERAL STATUTE OR BETWEEN SELLER AND ANY OF ITS AFFILIATES AND ANY PRIME
CONTRACTOR, SUBCONTRACTOR OR VENDOR ARISING UNDER OR RELATING TO ANY SUCH
GOVERNMENT CONTRACT WITH RESPECT TO THE BUSINESS, EXCEPT ANY SUCH CLAIM OR
DISPUTE THAT WOULD NOT REASONABLY BE EXPECTED TO RESULT, INDIVIDUALLY OR IN THE
AGGREGATE, IN A

 

35

--------------------------------------------------------------------------------


 


MATERIAL ADVERSE EFFECT.


 


(C)   EXCEPT AS SET FORTH IN SCHEDULE 3.21 OF THE SELLER DISCLOSURE LETTER,
NEITHER SELLER AND ITS AFFILIATES NOR TO THE KNOWLEDGE OF SELLER ANY OF THE
BUSINESS EMPLOYEES IS (OR DURING THE LAST TWO YEARS HAS BEEN) SUSPENDED OR
DEBARRED FROM DOING BUSINESS WITH A U.S. GOVERNMENTAL AUTHORITY OR IS (OR DURING
SUCH PERIOD WAS) THE SUBJECT OF A FINDING OF NON-RESPONSIBILITY OR INELIGIBILITY
FOR U.S. GOVERNMENT CONTRACTING.


 


SECTION 3.22           EXCLUSIVITY OF REPRESENTATIONS.  THE REPRESENTATIONS AND
WARRANTIES MADE BY SELLER IN THIS ARTICLE III ARE THE EXCLUSIVE REPRESENTATIONS
AND WARRANTIES MADE BY SELLER WITH RESPECT TO THE CONVEYED ENTITIES, THE ASSET
SELLING ENTITIES, THE BUSINESS, THE PURCHASED ASSETS AND THE ASSUMED
LIABILITIES.  SELLER HEREBY DISCLAIMS ANY OTHER EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE CONVEYED ENTITIES, THE ASSET
SELLING ENTITIES, ANY OF THEIR RESPECTIVE AFFILIATES, THE BUSINESS, THE
PURCHASED ASSETS AND THE ASSUMED LIABILITIES.  IT IS UNDERSTOOD AND AGREED THAT
ANY DUE DILIGENCE MATERIALS MADE AVAILABLE TO PURCHASER OR ITS AFFILIATES OR
THEIR RESPECTIVE REPRESENTATIVES, DO NOT, DIRECTLY OR INDIRECTLY, AND SHALL NOT
BE DEEMED TO, DIRECTLY OR INDIRECTLY, CONTAIN REPRESENTATIONS OR WARRANTIES OF
SELLER OR ANY OF ITS AFFILIATES.


 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser and Guarantor, solely with respect to Sections 4.1, 4.2, 4.3, 4.4, and
4.5, hereby jointly and severally represent and warrant to Seller as follows:

 


SECTION 4.1             ORGANIZATION AND QUALIFICATION.  COBHAM DEFENSE
ELECTRONIC SYSTEMS CORPORATION IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF MASSACHUSETTS.  COBHAM PLC IS A COMPANY
DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF ENGLAND AND WALES.


 


SECTION 4.2             CORPORATE AUTHORITY.  (A) EACH OF PURCHASER AND
GUARANTOR HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM ITS RESPECTIVE
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY BY EACH OF
PURCHASER AND GUARANTOR OF THE TRANSACTION DOCUMENTS AND EACH OTHER DOCUMENT,
AGREEMENT OR INSTRUMENT TO BE EXECUTED AND DELIVERED BY PURCHASER OR GUARANTOR,
AS THE CASE MAY BE, PURSUANT TO THE TRANSACTION DOCUMENTS, AND THE PERFORMANCE
BY EACH OF PURCHASER AND GUARANTOR OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER,
HAVE BEEN, OR WILL HAVE BEEN AT THE CLOSING, DULY AUTHORIZED BY ALL REQUISITE
CORPORATE ACTION ON THE PART OF PURCHASER OR GUARANTOR, AS THE CASE MAY BE.


 


(B)   THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, ASSUMING DUE EXECUTION
AND DELIVERY HEREOF AND THEREOF BY SELLER, CONSTITUTE THE VALID AND BINDING
OBLIGATIONS OF EACH OF PURCHASER AND GUARANTOR, ENFORCEABLE AGAINST PURCHASER
AND GUARANTOR IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY

 

36

--------------------------------------------------------------------------------


 


GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 4.3             NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH OF PURCHASER AND GUARANTOR OF THE TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER COMPARABLE ORGANIZATIONAL DOCUMENT
OF PURCHASER OR GUARANTOR; (II) CONFLICT WITH, OR RESULT IN A BREACH OF,
CONSTITUTE A DEFAULT UNDER, RESULT IN THE TERMINATION, CANCELLATION OR
ACCELERATION (WHETHER AFTER THE GIVING OF NOTICE OR THE LAPSE OF TIME OR BOTH)
OF ANY RIGHT OR OBLIGATION OF PURCHASER OR GUARANTOR UNDER, OR TO A LOSS OF ANY
BENEFIT OF PURCHASER OR GUARANTOR TO WHICH PURCHASER OR GUARANTOR IS ENTITLED
UNDER, ANY CONTRACT TO WHICH PURCHASER OR GUARANTOR IS A PARTY OR BY WHICH ANY
OF ITS ASSETS ARE BOUND, LEASE OF REAL ESTATE OR LICENSE OF INTELLECTUAL
PROPERTY TO WHICH PURCHASER OR GUARANTOR AND ANY OF THEIR RESPECTIVE AFFILIATES
IS A PARTY OR IS SUBJECT AND (III) ASSUMING THE ACCURACY OF SECTION 3.4, VIOLATE
OR RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY LAW OR OTHER
RESTRICTION OF ANY GOVERNMENTAL AUTHORITY TO WHICH PURCHASER OR GUARANTOR IS
SUBJECT.


 


SECTION 4.4             PERMITS.  THE EXECUTION AND DELIVERY BY EACH OF
PURCHASER AND GUARANTOR OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND
EACH OTHER DOCUMENT, AGREEMENT OR INSTRUMENT TO BE EXECUTED AND DELIVERED BY
PURCHASER OR GUARANTOR PURSUANT TO THE TRANSACTION DOCUMENTS DO NOT REQUIRE ANY
PERMITS.


 


SECTION 4.5             THIRD-PARTY APPROVALS. OTHER THAN THE APPROVALS TO BE
OBTAINED AS SET FORTH IN SECTION 6.1, THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH OF PURCHASER AND GUARANTOR OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY AND EACH OTHER DOCUMENT, AGREEMENT OR INSTRUMENT TO BE EXECUTED AND
DELIVERED BY PURCHASER OR GUARANTOR PURSUANT TO THE TRANSACTION DOCUMENTS, AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, DO NOT REQUIRE ANY CONSENTS,
WAIVERS, AUTHORIZATIONS OR APPROVALS OF, OR FILINGS WITH, ANY THIRD PERSONS
WHICH HAVE NOT BEEN OBTAINED OR EFFECTED BY PURCHASER OR GUARANTOR.


 


SECTION 4.6             FINANCIAL CAPABILITY.  AS OF THE DATE HEREOF AND ON THE
CLOSING DATE, PURCHASER HAS AND WILL HAVE SUFFICIENT FUNDS TO PAY THE GROSS
PURCHASE PRICE AND TO PERFORM AND DISCHARGE ALL OF ITS OTHER OBLIGATIONS
HEREUNDER, ON THE TERMS AND CONDITIONS PROVIDED IN OR CONTEMPLATED BY THIS
AGREEMENT.


 


SECTION 4.7             SECURITIES ACT.  PURCHASER IS ACQUIRING THE EQUITY
INTERESTS SOLELY FOR THE PURPOSE OF INVESTMENT AND NOT WITH A VIEW TO, OR FOR
SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF.  PURCHASER ACKNOWLEDGES THAT
THE EQUITY INTERESTS ARE NOT REGISTERED UNDER THE SECURITIES ACT, ANY APPLICABLE
STATE SECURITIES LAWS OR ANY APPLICABLE FOREIGN SECURITIES LAWS, AND THAT SUCH
EQUITY INTERESTS MAY NOT BE TRANSFERRED OR SOLD EXCEPT PURSUANT TO THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT OR APPLICABLE FOREIGN SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION THEREFROM AND PURSUANT TO APPLICABLE
STATE SECURITIES LAWS.  PURCHASER (EITHER ALONE OR TOGETHER WITH ITS ADVISORS)
HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS SO AS
TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT IN THE EQUITY
INTERESTS AND IS CAPABLE OF BEARING THE ECONOMIC RISKS OF SUCH INVESTMENT.

 

37

--------------------------------------------------------------------------------

 


SECTION 4.8                                      INVESTIGATION BY PURCHASER;
SELLER’S LIABILITY.  PURCHASER HAS CONDUCTED ITS OWN INDEPENDENT INVESTIGATION,
VERIFICATION, REVIEW AND ANALYSIS OF THE OPERATIONS, ASSETS, LIABILITIES,
RESULTS OF OPERATIONS, FINANCIAL CONDITION, TECHNOLOGY AND THE PROBABLE SUCCESS
OR PROFITABILITY OF THE OWNERSHIP, USE OR OPERATION OF THE BUSINESS, THE
CONVEYED ENTITIES AND THE PURCHASED ASSETS BY PURCHASER AFTER THE CLOSING, WHICH
INVESTIGATION, REVIEW AND ANALYSIS WAS CONDUCTED BY PURCHASER AND, TO THE EXTENT
PURCHASER DEEMED APPROPRIATE, BY ITS AFFILIATES AND BIDDER REPRESENTATIVES. 
PURCHASER HAS SELECTED AND BEEN REPRESENTED BY, AND/OR CONSULTED WITH, SUCH
EXPERT ADVISORS AS IT HAS DEEMED APPROPRIATE IN CONNECTION WITH THE NEGOTIATION
OF THIS AGREEMENT AND ITS DETERMINATION TO ENTER INTO AND CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.  PURCHASER ACKNOWLEDGES THAT IT, ITS
AFFILIATES AND THE BIDDER REPRESENTATIVES HAVE BEEN PROVIDED ADEQUATE ACCESS TO
THE PERSONNEL, PROPERTIES, PREMISES AND RECORDS OF THE BUSINESS, THE CONVEYED
ENTITIES AND THE PURCHASED ASSETS FOR SUCH PURPOSE.  IN ENTERING INTO THIS
AGREEMENT, PURCHASER ACKNOWLEDGES THAT IT HAS RELIED SOLELY UPON THE
AFOREMENTIONED INVESTIGATION, REVIEW AND ANALYSIS AND NOT ON ANY FACTUAL
REPRESENTATIONS OR OPINIONS OF SELLER OR THE SELLER ENTITIES AND CONVEYED
ENTITIES OR ANY OF SELLER’S OR ITS AFFILIATES’ REPRESENTATIVES (EXCEPT THE
SPECIFIC REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN ARTICLE III). 
PURCHASER ACKNOWLEDGES AND AGREES THAT NEITHER SELLER, ANY SELLER ENTITY NOR ANY
OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES SHALL HAVE ANY LIABILITY OR
RESPONSIBILITY WHATSOEVER TO PURCHASER, ITS AFFILIATES, OR THE BIDDER
REPRESENTATIVES ON ANY BASIS (INCLUDING IN CONTRACT OR TORT, UNDER FEDERAL OR
STATE SECURITIES LAWS OR OTHERWISE) BASED UPON ANY DUE DILIGENCE MATERIALS
DELIVERED OR MADE AVAILABLE TO PURCHASER, ITS AFFILIATES, OR THE BIDDER
REPRESENTATIVES, EXCEPT THAT THE LIMITATIONS OF THIS SECTION 4.8 SHALL NOT APPLY
TO SELLER INSOFAR AS SELLER MAKES THE SPECIFIC REPRESENTATIONS AND WARRANTIES
SET FORTH IN ARTICLE III OR IN THE EVENT OF A DELIBERATE MISREPRESENTATION BY
SELLER OR ITS AFFILIATES OR REPRESENTATIVES.


 


SECTION 4.9                                      NO LITIGATION.  THERE IS NO
ACTION, ORDER OUTSTANDING, SUIT, LITIGATION, LEGAL PROCEEDING OR ARBITRATION
PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED IN WRITING, AGAINST
PURCHASER OR ANY OF ITS AFFILIATES BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR WHICH COULD DELAY OR PREVENT THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


 


SECTION 4.10                                BROKERS.  EXCEPT FOR UBS SECURITIES
LLC, NO BROKER, FINDER OR INVESTMENT BANKER IS ENTITLED TO ANY BROKERAGE,
FINDER’S OR OTHER FEE, COMMISSION OR EXPENSES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS BASED UPON ARRANGEMENTS
MADE BY OR ON BEHALF OF PURCHASER.  PURCHASER IS SOLELY RESPONSIBLE FOR SUCH
FEES AND EXPENSES OF UBS SECURITIES LLC.


 


SECTION 4.11                                SOLVENCY.  PURCHASER IS NOT ENTERING
INTO THE TRANSACTIONS CONTEMPLATED HEREBY WITH ACTUAL INTENT TO HINDER, DELAY OR
DEFRAUD EITHER PRESENT OR FUTURE CREDITORS.  IMMEDIATELY AFTER GIVING EFFECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY PURCHASER AND ITS SUBSIDIARIES WILL BE
SOLVENT AND WILL HAVE ADEQUATE CAPITAL TO CARRY ON THEIR RESPECTIVE BUSINESSES.


 


SECTION 4.12                                CONFIDENTIALITY AGREEMENT. 
PURCHASER AND ITS AFFILIATES THAT ARE SUBJECT TO THE TERMS OF THE
CONFIDENTIALITY AGREEMENT AND THE BIDDER REPRESENTATIVES HAVE COMPLIED IN ALL
MATERIAL RESPECTS WITH THE TERMS OF THE CONFIDENTIALITY AGREEMENT INCLUDING THE
RESTRICTIONS ON CONTACTING OTHER POTENTIAL ACQUIRERS OF THE BUSINESS AND THE
RESTRICTION ON LIMITING

 

38

--------------------------------------------------------------------------------


 

Purchaser’s financing sources from providing financing to, or arranging
financing for, any other potential acquirer of the Business.


 


SECTION 4.13                                ABSENCE OF ARRANGEMENTS WITH
MANAGEMENT.  AS OF THE DATE HEREOF, THERE ARE NO CONTRACTS, UNDERTAKINGS,
COMMITMENTS, AGREEMENTS OR OBLIGATIONS OR UNDERSTANDINGS BETWEEN PURCHASER OR
ANY OF ITS AFFILIATES, ON THE ONE HAND, AND ANY MEMBER OF THE MANAGEMENT OF THE
BUSINESS, ON THE OTHER HAND, RELATING TO THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS OR THE OPERATION OF THE BUSINESS AFTER THE CLOSING.


 


ARTICLE V

 


COVENANTS


 


SECTION 5.1                                      INFORMATION AND DOCUMENTS. 
(A) FROM AND AFTER THE DATE HEREOF AND PRIOR TO THE CLOSING, SUBJECT TO
APPLICABLE LAW AND ANY APPLICABLE ORDER, UPON REASONABLE ADVANCE NOTICE TO
SELLER, SELLER SHALL PERMIT PURCHASER AND ITS REPRESENTATIVES TO HAVE
SUPERVISED, REASONABLE ACCESS, DURING REGULAR NORMAL BUSINESS HOURS, TO THE
BUSINESS EMPLOYEES AND EMPLOYEE OF SELLER, AND TO THE ASSETS, PROPERTIES, BOOKS
AND RECORDS OF THE SELLER ENTITIES AND THE CONVEYED ENTITIES TO THE EXTENT
RELATING PRIMARILY TO THE BUSINESS AND THE PURCHASED ASSETS (OTHER THAN THE
EXCLUDED ASSETS AND ANY BOOKS AND RECORDS RELATING THERETO), AND SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW ANY APPLICABLE ORDER, MAKE AVAILABLE TO
PURCHASER SUCH FINANCIAL AND OPERATING DATA AND OTHER AVAILABLE INFORMATION WITH
RESPECT TO THE BUSINESS AND THE PURCHASED ASSETS (TO THE EXTENT SUCH DATA OR
INFORMATION IS READILY AVAILABLE UNDER NORMAL OPERATING PROCEDURES), INCLUDING
SUCH INFORMATION RELATING TO THE EMPLOYMENT OF THE BUSINESS EMPLOYEES WITH
RESPECT TO COMPENSATION, SERVICE AND OTHER SIMILAR INFORMATION RELATING TO
SELLER’S EMPLOYMENT OF THE BUSINESS EMPLOYEES, AS PURCHASER SHALL FROM TIME TO
TIME REASONABLY REQUEST FOR THE PURPOSES OF ENABLING PURCHASER TO (I) CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) EVALUATE THE POTENTIAL FOR
AND TO PREPARE FOR THE SALE OF CERTAIN OF THE PURCHASED ASSETS (THE “ON-SALE”)
(INCLUDING BUT NOT LIMITED TO COOPERATING WITH PURCHASER’S INDEPENDENT
ACCOUNTANTS IN PREPARING AN AUDIT OF THE FINANCIAL RESULTS OF THE PURCHASED
ASSETS OF WHICH PURCHASER MAY DISPOSE, COOPERATING WITH PURCHASER AND ITS
INVESTMENT BANKERS AND INDEPENDENT ACCOUNTANTS IN PREPARING AN INFORMATION
MEMORANDUM WITH RESPECT TO SUCH PURCHASED ASSETS AND PREPARING AN ANALYSIS OF
ISSUES WITH RESPECT TO THE SEPARATION OF SUCH PURCHASED ASSETS FROM THE
BUSINESS); PROVIDED, HOWEVER, THAT IN THE EVENT EMPLOYEES OF SELLER AT ITS
HARRISBURG, PENNSYLVANIA SHARED SERVICES FACILITY DEVOTE MORE THAN ONE HUNDRED
TWENTY (120) HOURS (THE “HOURS CAP”) OF EMPLOYEE TIME TO SUCH ON-SALE, PURCHASE
SHALL REIMBURSE SELLER FOR ANY TIME IN EXCESS OF THE HOURS CAP AT THE RATE SET
FORTH IN ITEM FIFTEEN (15) OF THE SERVICES AND PRICING SCHEDULE, WITH RESPECT TO
INFORMATION TECHNOLOGY MATTERS, AND AT THE RATE SET FORTH IN ITEM TWENTY-ONE
(21) OF THE SERVICES AND PRICING SCHEDULE, WITH RESPECT TO FINANCE MATTERS AND
(III) OPERATE THE BUSINESS AS OPERATED PRIOR TO CLOSING IMMEDIATELY AFTER
CLOSING; PROVIDED, HOWEVER, THAT NO SUCH ACCESS SHALL UNREASONABLY INTERFERE
WITH THE SELLER ENTITIES’ OR THE CONVEYED ENTITIES’ OPERATION OF THEIR
RESPECTIVE BUSINESSES, INCLUDING THE BUSINESS; AND PROVIDED, FURTHER, THAT
SELLER SHALL NOT BE REQUIRED TO TAKE ANY ACTION WHICH COULD CONSTITUTE A WAIVER
OF ATTORNEY-CLIENT PRIVILEGE.  IN CONNECTION WITH ANY ON-SALE, PURCHASER MAY
PROVIDE ANY INFORMATION (AS SUCH TERM IS DEFINED IN THE CONFIDENTIALITY
AGREEMENT) (OTHER THAN ANY INFORMATION THAT WAS PROVIDED TO PURCHASER AND ITS
REPRESENTATIVES IN A “RESTRICTED FOLDER” IN THE ON-LINE DATA ROOM) IN ITS
POSSESSION TO ANY POTENTIAL PURCHASER; PROVIDED THAT (I) PURCHASER SHALL

 

39

--------------------------------------------------------------------------------


 

provide to Seller the name of each potential purchaser to whom Purchaser intends
to provide Information in connection with an On-Sale prior to providing any such
Information and (ii) no potential purchaser in connection with an On-Sale shall
be granted access to any employees of Seller and its Affiliates.  Prior to
Purchaser providing any Information to a potential purchaser, such potential
purchaser shall have executed a confidentiality agreement with terms that are no
less restrictive to the potential purchaser than the Confidentiality Agreement
(other than with respect to the cap for consequential and indirect damages) and
that provides that Purchaser shall be liable for any breaches of the
confidentiality agreements by the potential purchasers.  Purchaser shall keep
records of all Information provided to potential purchasers.


 


(B)         ALL INFORMATION RECEIVED BY PURCHASER AND GIVEN BY OR ON BEHALF OF
THE SELLER ENTITIES AND THE CONVEYED ENTITIES IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE HELD BY PURCHASER AND ITS
AFFILIATES AND REPRESENTATIVES AS “EVALUATION MATERIAL”, AS DEFINED IN, AND
PURSUANT TO THE TERMS OF, THE CONFIDENTIALITY AGREEMENT.


 


(C)          IF, AT ANY TIME PRIOR TO THE CLOSING, PURCHASER BECOMES AWARE OF
ANY FACT OR CIRCUMSTANCE RELATING TO ANY PURCHASED ASSET, SELLER ENTITY OR ANY
CONVEYED ENTITY THAT WOULD MAKE THE REPRESENTATIONS AND WARRANTIES OF SELLER
CONTAINED IN THIS AGREEMENT UNTRUE OR MISLEADING, PURCHASER AGREES TO PROMPTLY
NOTIFY SELLER OF SUCH FACT OR CIRCUMSTANCE.


 


(D)         IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT, WITHOUT THE PRIOR
WRITTEN CONSENT OF SELLER, WHICH CONSENT MAY BE GRANTED OR WITHHELD IN SELLER’S
SOLE AND ABSOLUTE DISCRETION, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO
GRANT PURCHASER THE RIGHT TO PERFORM ANY PHASE I, PHASE II OR OTHER
ENVIRONMENTAL TESTING ON ANY OF THE PROPERTIES OF THE ASSET SELLING ENTITIES OR
THE CONVEYED ENTITIES.


 


SECTION 5.2                                      CONDUCT OF BUSINESS.  (A) FROM
AND AFTER THE DATE HEREOF TO THE EARLIER OF (A) THE TERMINATION OF THIS
AGREEMENT AND (B) THE CLOSING DATE, SELLER SHALL USE COMMERCIALLY REASONABLE
EFFORTS AND SHALL DIRECT THE OFFICERS OF EACH SELLER ENTITY AND EACH CONVEYED
ENTITY TO CONDUCT THE BUSINESS IN THE ORDINARY COURSE CONSISTENT WITH PAST
PRACTICE IN ALL MATERIAL RESPECTS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, FROM AND AFTER THE DATE HEREOF TO THE EARLIER OF (A) THE TERMINATION
OF THIS AGREEMENT AND (B) THE CLOSING DATE EXCEPT (I) AS OTHERWISE CONTEMPLATED,
PERMITTED OR REQUIRED BY THE TRANSACTION DOCUMENTS, (II) AS PURCHASER SHALL
OTHERWISE CONSENT IN WRITING (FOR PURPOSES OF THIS SECTION 5.2(A), SUCH CONSENT
MAY BE GIVEN BY E-MAIL AND SHALL BE EFFECTIVE UPON RECEIPT BY SELLER), WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, (III) AS
CONTEMPLATED BY SCHEDULE 5.2(A) OF THE SELLER DISCLOSURE LETTER AND (IV) AS MAY
BE NECESSARY, IN THE REASONABLE JUDGMENT OF SELLER, TO REMOVE ANY EXCLUDED
ASSETS FROM ANY ASSET SELLING ENTITY, SELLER COVENANTS AND AGREES THAT IT SHALL
NOT, AND SHALL DIRECT THE OFFICERS OF EACH SELLER ENTITY AND EACH CONVEYED
ENTITY NOT TO:

 

(I)                             SELL, LEASE, LICENSE, ABANDON OR OTHERWISE
DISPOSE OF ANY MATERIAL PURCHASED ASSETS, EXCEPT (A) IN THE ORDINARY COURSE OF
THE BUSINESS OR (B) TO ANOTHER CONVEYED ENTITY OR ASSET SELLING ENTITY;

 

(II)                          OTHER THAN IN THE ORDINARY COURSE OF THE BUSINESS
CONSISTENT WITH PAST PRACTICE, AS REQUIRED BY APPLICABLE LAW OR PURSUANT TO THE
TERMS OF ANY BENEFIT PLAN AS

 

40

--------------------------------------------------------------------------------


 

IN EFFECT ON THE DATE HEREOF (OR AS MODIFIED TO CAUSE IT TO COMPLY WITH
APPLICABLE LAW), (A) MATERIALLY INCREASE OR MATERIALLY ENHANCE THE COMPENSATION
OR BENEFITS OF THE BUSINESS EMPLOYEES, (B) GRANT OR ENHANCE ANY RETENTION,
SEVERANCE, TERMINATION OR OTHER SIMILAR PAY TO ANY BUSINESS EMPLOYEE OR (C) MAKE
AN OFFER OF EMPLOYMENT TO ANY PERSON WITH AN ANNUAL BASE SALARY IN EXCESS OF
$100,000;

 

(III)                       CHANGE, AMEND OR RESTATE THE CHARTER, CERTIFICATE OF
FORMATION OR INCORPORATION, LIMITED PARTNERSHIP AGREEMENT, OPERATING AGREEMENT
OR BYLAWS (OR OTHER COMPARABLE ORGANIZATIONAL OR GOVERNING DOCUMENTS) OF ANY
CONVEYED ENTITY;

 

(IV)                      AUTHORIZE FOR ISSUANCE, ISSUE, SELL OR DELIVER OR
AGREE OR COMMIT TO ISSUE, SELL OR DELIVER (A) ANY CAPITAL STOCK OF, OR OTHER
EQUITY OR VOTING INTEREST IN, ANY CONVEYED ENTITY OR (B) ANY SECURITIES
CONVERTIBLE INTO, EXCHANGEABLE FOR OR EVIDENCING THE RIGHT TO SUBSCRIBE FOR OR
ACQUIRE EITHER (1) ANY CAPITAL STOCK OF, OR OTHER EQUITY OR VOTING INTEREST IN,
ANY CONVEYED ENTITY OR (2) ANY SECURITIES CONVERTIBLE INTO, EXCHANGEABLE FOR OR
EVIDENCING THE RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF THE CAPITAL
STOCK OF, OR OTHER EQUITY OR VOTING INTEREST IN, ANY CONVEYED ENTITY;

 

(V)                         WRITE-OFF AS UNCOLLECTIBLE ANY MATERIAL NOTES OR
MATERIAL ACCOUNTS RECEIVABLE OF THE BUSINESS, EXCEPT WRITE-OFFS IN THE ORDINARY
COURSE OF THE BUSINESS AND ANY WRITE-OFF OF SUCH NOTES AND ACCOUNTS RECEIVABLE
THAT ARE FULLY RESERVED FOR IN A MANNER CONSISTENT WITH THE POLICIES AND
PRINCIPLES SET FORTH ON EXHIBIT A;

 

(VI)                      SPLIT, COMBINE, REDEEM OR RECLASSIFY, OR PURCHASE OR
OTHERWISE ACQUIRE, ANY SHARES OF ITS CAPITAL STOCK OR ITS OTHER SECURITIES;

 

(VII)                   (A) INCUR ANY INDEBTEDNESS, OTHER THAN SHORT TERM
INDEBTEDNESS OR BY BORROWINGS UNDER EXISTING CREDIT FACILITIES OR (B) MAKE ANY
LOANS OR ADVANCES TO ANY OTHER PERSON, OTHER THAN ROUTINE EXPENSE ADVANCES TO
EMPLOYEES IN THE ORDINARY COURSE OF THE BUSINESS;

 

(VIII)                OTHER THAN IN THE ORDINARY COURSE OF THE BUSINESS (A) MAKE
ANY MATERIAL TAX ELECTION NOT REQUIRED BY LAW THAT WOULD HAVE A CONTINUING
EFFECT ON THE CONVEYED ENTITIES, THE BUSINESS OR THE PURCHASED ASSETS FOLLOWING
THE CLOSING DATE OR (B) SETTLE OR COMPROMISE ANY MATERIAL TAX LIABILITY FOR
WHICH PURCHASER IS RESPONSIBLE UNDER SECTION 7.2;

 

(IX)                        EXCEPT AS REQUIRED BY APPLICABLE LAW OR GAAP, MAKE
ANY MATERIAL CHANGE IN THE BUSINESS’ METHODS, PRINCIPLES AND PRACTICES OF
ACCOUNTING; OR

 

(X)                           EXECUTE ANY CONTRACT OR LETTER OF INTENT (WHETHER
OR NOT BINDING) OR OTHER COMMITMENT, WHETHER OR NOT IN WRITING, TO DO ANY OF THE
FOREGOING.

 


(B)         NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, SELLER, THE SELLER ENTITIES AND THE CONVEYED ENTITIES SHALL BE
PERMITTED TO (I) MAINTAIN THROUGH THE CLOSING DATE THE CASH MANAGEMENT SYSTEM OF
THE BUSINESS AND THE CASH MANAGEMENT PROCEDURES AS CURRENTLY CONDUCTED BY
SELLER, THE SELLER ENTITIES AND THE CONVEYED ENTITIES, (II) WITHDRAW ALL
CONVEYED ENTITIES CLOSING CASH FROM EACH CONVEYED ENTITY AND ALL ASSET SELLING
ENTITIES

 

41

--------------------------------------------------------------------------------


 

Closing Cash from each Asset Selling Entity immediately prior to the Closing (it
being understood that nothing in this Agreement shall require Seller to ensure
or otherwise convey to Purchaser any Conveyed Entities Closing Cash or Asset
Selling Entities Closing Cash) and (iii) settle any intercompany accounts in any
manner Seller deems appropriate.  Notwithstanding anything contained in this
Agreement to the contrary, the Asset Selling Entities and the Conveyed Entities
shall be permitted to borrow funds from Seller or its Affiliates as is necessary
to operate the Business in the ordinary course and repay such borrowings in the
ordinary course.  Nothing contained in this Agreement shall give Purchaser,
directly or indirectly, rights to control or direct the operations of the
Business, the Purchased Assets or the Conveyed Entities prior to the Closing
Date.  During the period from the date of this Agreement until the earlier of
(x) the date this Agreement is terminated in accordance with its terms and
(y) the Closing Date, Purchaser shall not take any action or omit to take any
action for the purpose of directly or indirectly preventing, materially delaying
or materially impeding (or that would reasonably be expected to prevent,
materially delay or materially impede) the consummation of the transactions
contemplated by this Agreement, permit or cause any of its Subsidiaries or
Affiliates to do any of the foregoing or agree or commit to do any of the
foregoing, or agree in writing or otherwise to take any of the foregoing
actions.


 


SECTION 5.3                                      EFFORTS TO CLOSE.  EXCEPT AS
OTHERWISE SET FORTH IN SECTION 5.4, SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, AND TO APPLICABLE LAW, EACH PARTY AGREES TO USE ITS REASONABLE
BEST EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS NECESSARY, AND ASSIST
AND COOPERATE WITH THE OTHER PARTY IN DOING, ALL THINGS NECESSARY, PROPER OR
ADVISABLE, TO CONSUMMATE AND MAKE EFFECTIVE, IN THE MOST EXPEDITIOUS MANNER
PRACTICABLE, THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE SATISFACTION OF
THE RESPECTIVE CONDITIONS SET FORTH IN ARTICLE VI.


 


SECTION 5.4                                      ANTITRUST LAWS.  (A) PURCHASER
AND SELLER SHALL AS PROMPTLY AS PRACTICABLE TAKE ALL ACTIONS NECESSARY TO FILE
OR CAUSE TO BE FILED THE FILINGS REQUIRED OF THEM OR ANY OF THEIR AFFILIATES
UNDER ANY APPLICABLE ANTITRUST LAWS IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY INCLUDING FILING WITH THE UNITED STATES FEDERAL
TRADE COMMISSION (THE “FTC”) AND THE UNITED STATES DEPARTMENT OF JUSTICE (THE
“DOJ”) NO LATER THAN TWENTY (20) BUSINESS DAYS FOLLOWING THE DATE HEREOF THE
NOTIFICATION AND REPORT FORMS REQUIRED FOR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND ANY SUPPLEMENTAL INFORMATION REQUESTED IN CONNECTION THEREWITH
PURSUANT TO THE HSR ACT.  ANY SUCH NOTIFICATION AND REPORT FORMS AND
SUPPLEMENTAL INFORMATION WILL BE IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS
OF THE HSR ACT.  SELLER AND PURCHASER SHALL FURNISH TO EACH OTHER SUCH NECESSARY
INFORMATION AND REASONABLE ASSISTANCE AS THE OTHER MAY REQUEST, IN CONNECTION
WITH ITS PREPARATION OF ANY FILING OR SUBMISSION THAT IS NECESSARY UNDER THE HSR
ACT.  SELLER AND PURCHASER SHALL KEEP EACH OTHER APPRISED OF THE STATUS OF ANY
COMMUNICATIONS WITH, AND INQUIRIES OR REQUESTS FOR ADDITIONAL INFORMATION FROM
THE FTC AND THE DOJ AND SHALL COMPLY PROMPTLY WITH ANY SUCH INQUIRY OR REQUEST. 
SELLER AND PURCHASER WILL USE THEIR RESPECTIVE REASONABLE BEST EFFORTS TO OBTAIN
ANY CLEARANCE REQUIRED UNDER THE HSR ACT FOR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AND TO REQUEST EARLY TERMINATION UNDER THE HSR ACT.


 


(B)         PURCHASER SHALL BE RESPONSIBLE FOR THE PAYMENT OF ALL FILING FEES
UNDER ANY ANTITRUST LAWS.  EACH PARTY SHALL BE RESPONSIBLE FOR THE FEES AND
COSTS THAT IT INCURS IN CONNECTION WITH MAKING SUCH FILINGS UNDER THE ANTITRUST
LAWS.

 

42

--------------------------------------------------------------------------------


 


(C)          NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER
PURCHASER NOR ANY OF ITS AFFILIATES SHALL BE REQUIRED TO: (I) AGREE TO SELL,
DIVEST, HOLD SEPARATE, LICENSE, CAUSE A THIRD PARTY TO ACQUIRE, OR OTHERWISE
DISPOSE OF, THE BUSINESS, THE PURCHASED ASSETS, ANY SUBSIDIARY, OPERATIONS,
DIVISIONS, BUSINESSES, PRODUCT LINES, CUSTOMERS OR ASSETS OF PURCHASER, ITS
AFFILIATES, OR ANY CONVEYED ENTITY (A “DIVESTITURE”); (II) TAKE OR COMMIT TO
TAKE SUCH OTHER ACTIONS THAT MAY LIMIT PURCHASER, ITS AFFILIATES, OR ANY
CONVEYED ENTITY’S FREEDOM OF ACTION WITH RESPECT TO, OR ITS ABILITY TO RETAIN,
ONE OR MORE OF ITS OPERATIONS, DIVISIONS, BUSINESSES, PRODUCT LINES, CUSTOMERS
OR ASSETS; (III) TERMINATE ANY CONTRACT OR OTHER BUSINESS RELATIONSHIP; OR
(IV) ENTER INTO ANY ORDER, CONSENT DECREE OR OTHER AGREEMENT TO EFFECTUATE ANY
OF THE FOREGOING.


 


SECTION 5.5                                      NON-EU BUSINESS EMPLOYEES AND
EMPLOYEE BENEFITS.  (A) TRANSFER AND TERMS AND CONDITIONS OF EMPLOYMENT.  WITH
RESPECT TO ANY NON-EU BUSINESS EMPLOYEE OF AN ASSET SELLING ENTITY, WITHIN A
REASONABLE PERIOD OF TIME (BUT NOT LESS THAN FIFTEEN (15) DAYS) PRIOR TO THE
CLOSING DATE, PURCHASER SHALL OFFER EMPLOYMENT TO EACH SUCH NON-EU BUSINESS
EMPLOYEE (AND, IN THE CASE OF NON-EU BUSINESS EMPLOYEES EMPLOYED BY CONVEYED
ENTITIES, TO CAUSE SUCH CONVEYED ENTITIES TO CONTINUE THE EMPLOYMENT OF EACH OF
THEIR NON-EU BUSINESS EMPLOYEES), COMMENCING AS OF THE CLOSING DATE, IN THE SAME
JOB OR POSITION AND LOCATION AS IN EFFECT IMMEDIATELY PRIOR TO THE CLOSING DATE
AND (X) AT A RATE OF PAY AT LEAST EQUAL TO, (Y) WITH SEVERANCE ENTITLEMENTS NOT
LESS FAVORABLE THAN, AND (Z) WITH OTHER EMPLOYEE BENEFITS, PERQUISITES AND TERMS
AND CONDITIONS OF EMPLOYMENT (INCLUDING BENEFITS PURSUANT TO QUALIFIED AND
NON-QUALIFIED RETIREMENT AND SAVINGS PLANS, MEDICAL, LIFE INSURANCE, DISABILITY,
DENTAL AND PHARMACEUTICAL PLANS AND PROGRAMS, DEFERRED COMPENSATION ARRANGEMENTS
AND INCENTIVE COMPENSATION PLANS) NOT SUBSTANTIALLY LESS FAVORABLE IN THE
AGGREGATE THAN, THE RATE OF PAY, SEVERANCE ENTITLEMENTS AND OTHER EMPLOYEE
BENEFITS, PERQUISITES AND TERMS AND CONDITIONS OF EMPLOYMENT PROVIDED TO THE
NON-EU BUSINESS EMPLOYEE, OR TO WHICH THE NON-EU BUSINESS EMPLOYEE WOULD BE
ENTITLED, UPON COMMENCING EMPLOYMENT WITH THE APPLICABLE ASSET SELLING ENTITY,
CONVEYED ENTITY OR APPLICABLE AFFILIATE OF SELLER, IMMEDIATELY PRIOR TO THE
CLOSING DATE.  FOR PURPOSES OF THIS SECTION 5.5, (I) “PAY” SHALL INCLUDE BASE
SALARY OR WAGES PLUS ANY COMMISSION, VARIABLE PAY TARGET BONUS, INCENTIVE
COMPENSATION, PREMIUM PAY, OVERTIME AND SHIFT DIFFERENTIALS, BUT NOT STOCK
OPTIONS OR OTHER EQUITY-BASED COMPENSATION AND (II) THERE SHALL BE NO BREACH OF
THIS SECTION 5.5(A) IF PURCHASER DOES NOT GRANT STOCK OPTIONS AND OTHER
EQUITY-BASED COMPENSATION AND DOES NOT PROVIDE POST-RETIREMENT HEALTH AND
POST-RETIREMENT LIFE INSURANCE BENEFITS TO NON-EU BUSINESS EMPLOYEES; PROVIDED,
HOWEVER, THAT, IF AND TO THE EXTENT STOCK OPTIONS OR OTHER EQUITY-BASED
COMPENSATION ARE PROVIDED TO SIMILARLY SITUATED EMPLOYEES OF PURCHASER AND ITS
AFFILIATES, PURCHASER SHALL GRANT (OR SHALL CAUSE TO BE GRANTED) STOCK OPTIONS
AND OTHER EQUITY-BASED COMPENSATION TO NON-EU BUSINESS EMPLOYEES (OR OTHER
LONG-TERM INCENTIVE COMPENSATION, TO THE EXTENT PURCHASER CANNOT GRANT SUCH
STOCK OPTIONS OR OTHER EQUITY-BASED COMPENSATION TO A NON-EU BUSINESS EMPLOYEE
PURSUANT TO LAW).  PURCHASER, AT THE TIME IT EXTENDS SUCH EMPLOYMENT OFFERS,
SHALL PROVIDE TO SELLER APPROPRIATE INFORMATION REGARDING EMPLOYMENT TERMS AND
CONDITIONS OFFERED TO THE NON-EU BUSINESS EMPLOYEES, WHICH SHALL CONFORM IN ALL
RESPECTS TO THE PROVISIONS OF THIS SECTION 5.5.  FOR NON-EU BUSINESS EMPLOYEES
WHOSE TERMS AND CONDITIONS OF EMPLOYMENT ARE COVERED BY A COLLECTIVE BARGAINING
AGREEMENT, PURCHASER SHALL OFFER EMPLOYMENT UNDER THE SAME TERMS AND CONDITIONS
DESCRIBED IN SUCH COLLECTIVE BARGAINING AGREEMENT.  PURCHASER SHALL CONSULT WITH
SELLER PRIOR TO EXTENDING EMPLOYMENT OFFERS WITH RESPECT TO COMMUNICATING THE
OFFERS TO THE NON-EU BUSINESS EMPLOYEES OF ASSET SELLING ENTITIES.  EACH NON-EU
BUSINESS EMPLOYEE OF AN ASSET SELLING ENTITY WHO ACCEPTS SUCH OFFER OF
EMPLOYMENT AND EACH NON-EU BUSINESS EMPLOYEE OF A CONVEYED ENTITY

 

43

--------------------------------------------------------------------------------


 

who continues employment shall become an employee of Purchaser or its Affiliates
on the Closing Date and is referred to as a “Transferred Employee,” and all such
employees collectively are referred to as the “Transferred Employees.” 
Purchaser acknowledges that by purchasing the capital stock of the Conveyed
Entities, Purchaser or its Affiliates shall employ (or cause the Conveyed
Entities to continue to employ) all Non-EU Business Employees of the Conveyed
Entities commencing as of the Closing Date, and such Non-EU Business Employees
shall be Transferred Employees for purposes of this Agreement.  For a period of
at least twelve (12) months following the Closing Date, Purchaser covenants and
agrees to (or to cause its Affiliates to) continue to provide each Transferred
Employee with the pay, severance, benefits, perquisites and terms and conditions
of employment described in this Section 5.5(a), unless the Transferred
Employee’s employment is sooner terminated (other than in the case of severance
or similar termination pay and benefits).  No provision in this Agreement shall
give any Business Employee any right to continued employment with Purchaser or
impair in any way the right of Purchaser to terminate the employment of any
employee.


 


(B)         PROVISION OF HEALTH BENEFITS.  WITH RESPECT TO U.S. BUSINESS
EMPLOYEES, PURCHASER SHALL PROVIDE OR CAUSE TO BE PROVIDED, EFFECTIVE COMMENCING
ON THE CLOSING DATE, (I) COVERAGE TO ALL TRANSFERRED EMPLOYEES AND THEIR
RESPECTIVE SPOUSES AND DEPENDENTS, UNDER A GROUP HEALTH PLAN SPONSORED BY
PURCHASER OR ITS AFFILIATES, WHICH PLAN SHALL HAVE NO PRE-EXISTING CONDITION
LIMITATIONS OR EXCLUSIONS WITH RESPECT TO ANY SUCH EMPLOYEE, SPOUSE OR
DEPENDANT.  PURCHASER SHALL BE SOLELY RESPONSIBLE FOR COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 4980B OF THE CODE AND PART 6 OF SUBTITLE B OF TITLE I OF
ERISA (“COBRA”), INCLUDING THE PROVISION OF CONTINUATION COVERAGE, WITH RESPECT
TO ALL SUCH TRANSFERRED EMPLOYEES, AND THEIR SPOUSES AND DEPENDENTS, FOR WHOM A
QUALIFYING EVENT OCCURS ON OR AFTER THE CLOSING DATE.  FOR PURPOSES OF THIS
SECTION 5.5(B), THE TERMS “GROUP HEALTH PLAN,” “CONTINUATION COVERAGE” AND
“QUALIFYING EVENT” SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN COBRA.


 


(C)          SEVERANCE; RETENTION; BONUSES.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, (I) PURCHASER SHALL, OR SHALL CAUSE ITS AFFILIATES TO, HAVE IN
EFFECT FOR AT LEAST TWELVE (12) MONTHS FOLLOWING THE CLOSING DATE SEVERANCE AND
RETENTION PLANS, PRACTICES AND POLICIES APPLICABLE TO EACH TRANSFERRED EMPLOYEE
ON THE CLOSING DATE THAT ARE NOT LESS FAVORABLE THAN SUCH POLICIES IN EFFECT
IMMEDIATELY PRIOR TO THE CLOSING DATE WITH RESPECT TO SUCH EMPLOYEE, AND
PURCHASER SHALL INDEMNIFY, IN ACCORDANCE WITH ARTICLE VIII HEREOF, AND HOLD
HARMLESS SELLER AND ITS AFFILIATES FROM ANY SEVERANCE LIABILITIES WITH RESPECT
TO NON-EU BUSINESS EMPLOYEES, EXCEPT AS PROVIDED IN SECTION 2.5(A)(VII) AND
SECTION 2.5(A)(XII), AND (II) PURCHASER SHALL, OR SHALL CAUSE ITS AFFILIATES TO,
ENSURE THAT EACH TRANSFERRED EMPLOYEE WHO WAS NOTIFIED OF HIS OR HER TARGET
BONUS FOR THE CURRENT FISCAL YEAR PRIOR TO THE CLOSING DATE, AND WHO MEETS THE
PERFORMANCE TARGETS, IF ANY, ESTABLISHED AT THE TIME OF SUCH NOTIFICATION,
RECEIVES AN ANNUAL BONUS AT LEAST EQUAL TO SUCH TARGET BONUS.  FOR THE AVOIDANCE
OF DOUBT, SELLER AGREES TO REIMBURSE PURCHASER FOR ANY PAYMENT MADE BY PURCHASER
TO A TRANSFERRED EMPLOYEE IN RESPECT OF ANY RETENTION, CHANGE IN CONTROL OR
SIMILAR AGREEMENT OR OBLIGATION ENTERED INTO OR OTHERWISE AGREED UPON PRIOR TO
THE CLOSING OR ANY PERFORMANCE BONUS.


 


(D)         LIABILITIES.  EXCEPT AS SET FORTH IN SECTION 2.5(A)(VII) THROUGH
2.5(A)(XII) FROM AND AFTER THE CLOSING DATE, PURCHASER SHALL, OR SHALL CAUSE ITS
AFFILIATES TO, (I) HONOR, PAY, PERFORM AND SATISFY ANY AND ALL LIABILITIES,
OBLIGATIONS AND RESPONSIBILITIES TO, OR IN RESPECT OF, EACH TRANSFERRED EMPLOYEE
ARISING, BEFORE OR UPON THE CLOSING DATE, UNDER APPLICABLE LAW OR UNDER

 

44

--------------------------------------------------------------------------------


 

the terms of any employment, consulting, severance or similar agreement or
obligation in accordance with the terms thereof; and (ii) assume, honor and be
solely responsible for paying, providing and satisfying when due (A) all
vacation, personal days, sick pay and other paid time off for Transferred
Employees earned or accrued but unused as of the Closing Date, on terms and
conditions not less favorable than the terms and conditions in effect
immediately prior to the Closing Date, and (B) all compensation (including
salary, wages, commissions, bonuses, incentive compensation, overtime, premium
pay and shift differentials), vacation, personal days, sick pay and other paid
time off, benefits and benefit claims, severance and termination pay, notice and
benefits under all applicable Laws and under any Benefit Plan, collective
bargaining agreement, or other plan, policy, practice or agreement and all other
Liabilities, in each case accruing, incurred or arising as a result of
employment or separation from employment with Purchaser or its Affiliates after
the Closing Date with respect to Transferred Employees.


 


(E)          TAX-QUALIFIED PLANS.  EACH TRANSFERRED EMPLOYEE WHO IS A
PARTICIPANT IN THE TYCO ELECTRONICS RETIREMENT SAVINGS AND INVESTMENT PLAN (THE
“TYCO ELECTRONICS SAVINGS PLAN”) SHALL CEASE TO BE AN ACTIVE PARTICIPANT UNDER
SUCH PLAN EFFECTIVE AS OF THE CLOSING DATE, AND EACH CONVEYED ENTITY SHALL CEASE
TO BE A PARTICIPATING EMPLOYER IN THE TYCO ELECTRONICS SAVINGS PLAN EFFECTIVE AS
OF THE CLOSING DATE.  EFFECTIVE AS OF THE CLOSING DATE, PURCHASER SHALL HAVE, OR
SHALL CAUSE ITS AFFILIATES TO HAVE, IN EFFECT A DEFINED CONTRIBUTION PLAN THAT
IS QUALIFIED UNDER SECTION 401(A) OF THE CODE AND THAT INCLUDES A QUALIFIED CASH
OR DEFERRED ARRANGEMENT WITHIN THE MEANING OF SECTION 401(K) OF THE CODE WITH
TERMS AND CONDITIONS NOT SUBSTANTIALLY LESS FAVORABLE THAN THOSE PROVIDED UNDER
THE TYCO ELECTRONICS SAVINGS PLAN (THE “PURCHASER SAVINGS PLAN”) IN WHICH
TRANSFERRED EMPLOYEES SHALL BE ELIGIBLE TO PARTICIPATE.  EFFECTIVE AS OF THE
CLOSING DATE, EACH TRANSFERRED EMPLOYEE SHALL BECOME FULLY VESTED IN HIS OR HER
ACCOUNT BALANCE IN THE TYCO ELECTRONICS SAVINGS PLAN.  AS SOON AS PRACTICABLE,
BUT NO LATER THAN SIXTY (60) DAYS, FOLLOWING THE CLOSING DATE, THE TYCO
ELECTRONICS SAVINGS PLAN SHALL TRANSFER TO THE PURCHASER SAVINGS PLAN, AND
PURCHASER AGREES TO CAUSE THE PURCHASER SAVINGS PLAN TO ACCEPT, THE ACCOUNT
BALANCE (INCLUDING PROMISSORY NOTES EVIDENCING ALL OUTSTANDING LOANS AND SUBJECT
TO ANY QUALIFIED DOMESTIC RELATIONS ORDERS PURSUANT TO SECTION 414(P) OF THE
CODE) OF EACH TRANSFERRED EMPLOYEE UNDER THE TYCO ELECTRONICS SAVINGS PLAN AS OF
THE VALUATION DATE NEXT PRECEDING THE DATE OF TRANSFER.  SUCH TRANSFER SHALL BE
SUBJECT TO SELLER’S RECEIPT OF EVIDENCE SATISFACTORY TO SELLER THAT THE
PURCHASER SAVINGS PLAN IS QUALIFIED UNDER SECTIONS 401(A) AND 401(K) OF THE
CODE, WHICH EVIDENCE MAY INCLUDE A CURRENT DETERMINATION LETTER FROM THE IRS
INDICATING THAT THE PURCHASER SAVINGS PLAN IS QUALIFIED UNDER SECTIONS
401(A) AND 401(K) OF THE CODE.  FOLLOWING SUCH TRANSFER, PURCHASER SHALL, OR
SHALL CAUSE ITS AFFILIATES TO, ASSUME ALL LIABILITIES OF SELLER AND ITS
AFFILIATES UNDER THE TYCO ELECTRONICS SAVINGS PLAN TO PROVIDE BENEFITS TO OR ON
BEHALF OF THE TRANSFERRED EMPLOYEES TO THE EXTENT OF THE ACCOUNT BALANCES SO
TRANSFERRED, AND NEITHER THE TYCO ELECTRONICS SAVINGS PLAN NOR SELLER OR ITS
AFFILIATES SHALL HAVE ANY OBLIGATION TO PURCHASER OR ANY OF ITS AFFILIATES OR
WITH RESPECT TO ANY TRANSFERRED EMPLOYEE WITH RESPECT THERETO.


 


(F)            CERTAIN WELFARE PLAN MATTERS.  FOLLOWING THE CLOSING DATE,
PURCHASER SHALL USE ITS BEST EFFORTS (I) TO ENSURE THAT NO WAITING PERIODS,
EXCLUSIONS OR LIMITATIONS WITH RESPECT TO ANY PRE-EXISTING CONDITIONS, EVIDENCE
OF INSURABILITY OR GOOD HEALTH OR ACTIVELY-AT-WORK EXCLUSIONS ARE APPLICABLE TO
ANY TRANSFERRED EMPLOYEES OR THEIR DEPENDENTS OR BENEFICIARIES UNDER ANY WELFARE
BENEFIT PLANS IN WHICH SUCH TRANSFERRED EMPLOYEES MAY BE ELIGIBLE TO PARTICIPATE
AND (II) TO PROVIDE OR CAUSE TO BE PROVIDED THAT ANY COSTS OR EXPENSES INCURRED
BY THE TRANSFERRED EMPLOYEES (AND THEIR RESPECTIVE DEPENDENTS AND BENEFICIARIES)
UP TO (AND INCLUDING)

 

45

--------------------------------------------------------------------------------


 

the Closing Date shall be specifically applied for purposes of satisfying
applicable deductible, co-payment, coinsurance, maximum out-of-pocket provisions
and like adjustments or limitations on coverage under any such welfare benefit
plans.  Purchaser shall be responsible under its employee welfare benefit plans
for all amounts payable by reason of claims incurred by Transferred Employees
and their eligible dependents and beneficiaries after the Closing Date.


 


(G)         CAFETERIA PLAN.  PURCHASER SHALL HAVE IN EFFECT, OR CAUSE TO BE IN
EFFECT, AS OF THE CLOSING DATE, FLEXIBLE SPENDING REIMBURSEMENT ACCOUNTS UNDER A
CAFETERIA PLAN QUALIFYING UNDER SECTION 125 OF THE CODE (THE “PURCHASER
CAFETERIA PLAN”) THAT PROVIDES BENEFITS TO TRANSFERRED EMPLOYEES NOT
SUBSTANTIALLY LESS FAVORABLE THAN THOSE PROVIDED BY THE FLEXIBLE SPENDING
REIMBURSEMENT ACCOUNTS UNDER THE CAFETERIA PLANS IN WHICH SUCH TRANSFERRED
EMPLOYEES ARE ELIGIBLE TO PARTICIPATE AS OF THE DATE HEREOF (THE “TYCO
ELECTRONICS CAFETERIA PLAN”).  AS SOON AS PRACTICABLE FOLLOWING THE CLOSING
DATE, SELLER SHALL CAUSE TO BE TRANSFERRED TO PURCHASER AN AMOUNT IN CASH EQUAL
TO THE EXCESS OF THE AGGREGATE ACCUMULATED CONTRIBUTIONS TO THE FLEXIBLE
SPENDING REIMBURSEMENT ACCOUNTS UNDER THE TYCO ELECTRONICS CAFETERIA PLAN MADE
DURING THE YEAR IN WHICH THE CLOSING DATE OCCURS BY THE TRANSFERRED EMPLOYEES
OVER THE AGGREGATE REIMBURSEMENT PAYOUTS MADE FOR SUCH YEAR FROM SUCH ACCOUNTS
TO SUCH TRANSFERRED EMPLOYEES; PROVIDED, HOWEVER, THAT, IF THE AGGREGATE PAYOUTS
FROM THE FLEXIBLE SPENDING REIMBURSEMENT ACCOUNTS MADE DURING THE YEAR IN WHICH
THE CLOSING DATE OCCURS TO SUCH TRANSFERRED EMPLOYEES EXCEED THE AGGREGATE
ACCUMULATED CONTRIBUTIONS TO SUCH ACCOUNTS FOR SUCH YEAR BY SUCH EMPLOYEES,
PURCHASER SHALL CAUSE SUCH EXCESS TO BE TRANSFERRED TO SELLER AS SOON AS
PRACTICABLE FOLLOWING THE CLOSING DATE.  PURCHASER SHALL CAUSE SUCH AMOUNTS TO
BE CREDITED TO EACH SUCH TRANSFERRED EMPLOYEES’ CORRESPONDING ACCOUNTS UNDER THE
PURCHASER CAFETERIA PLAN IN WHICH SUCH EMPLOYEES PARTICIPATE FOLLOWING THE
CLOSING DATE.  ON AND AFTER THE CLOSING DATE, PURCHASER SHALL ASSUME AND BE
SOLELY RESPONSIBLE FOR ALL CLAIMS FOR REIMBURSEMENT BY TRANSFERRED EMPLOYEES,
WHETHER INCURRED PRIOR TO, ON OR AFTER THE CLOSING DATE, THAT HAVE NOT BEEN PAID
IN FULL AS OF THE CLOSING DATE, WHICH CLAIMS SHALL BE PAID PURSUANT TO AND UNDER
THE TERMS OF THE PURCHASER CAFETERIA PLAN, AND PURCHASER SHALL INDEMNIFY AND
HOLD HARMLESS SELLER AND ITS AFFILIATES FROM ANY AND ALL CLAIMS BY OR WITH
RESPECT TO TRANSFERRED EMPLOYEES FOR REIMBURSEMENT UNDER THE TYCO ELECTRONICS
CAFETERIA PLAN THAT HAVE NOT BEEN PAID IN FULL AS OF THE CLOSING DATE. 
PURCHASER AGREES TO CAUSE THE PURCHASER CAFETERIA PLAN TO HONOR AND CONTINUE
THROUGH THE END OF THE CALENDAR YEAR IN WHICH THE CLOSING DATE OCCURS THE
ELECTIONS MADE BY EACH TRANSFERRED EMPLOYEES UNDER THE TYCO ELECTRONICS
CAFETERIA PLAN IN RESPECT OF THE FLEXIBLE SPENDING REIMBURSEMENT ACCOUNTS THAT
ARE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSING DATE.


 


(H)         SUPPLEMENTAL LIFE AND LONG TERM DISABILITY.  EFFECTIVE ON AND FOR AT
LEAST TWELVE (12) MONTHS AFTER THE CLOSING DATE, PURCHASER SHALL, OR SHALL CAUSE
ITS AFFILIATES TO, OFFER TRANSFERRED EMPLOYEES COVERAGE FOR SUPPLEMENTAL LIFE
INSURANCE AND PROVIDE TRANSFERRED EMPLOYEES WITH LONG-TERM DISABILITY POLICIES
THAT ARE NOT SUBSTANTIALLY LESS FAVORABLE THAN THOSE OFFERED BY SELLER AND THAT
COVER TRANSFERRED EMPLOYEES AS OF THE DATE HEREOF, AND PURCHASER SHALL INDEMNIFY
AND HOLD HARMLESS SELLER AND ITS AFFILIATES FROM ANY LIABILITIES, COSTS OR
EXPENSES WITH RESPECT TO SUCH POLICIES.  FOR THE AVOIDANCE OF DOUBT, SELLER
SHALL BE RESPONSIBLE FOR BUSINESS EMPLOYEES AND FORMER EMPLOYEES WHO ARE
RECEIVING LONG-TERM DISABILITY BENEFITS.


 


(I)             CREDITED SERVICE.  WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN,
POLICY OR PRACTICE, INCLUDING SEVERANCE, VACATION AND PAID TIME-OFF PLANS,
POLICIES OR PRACTICES, SPONSORED OR MAINTAINED BY PURCHASER OR ITS AFFILIATES,
PURCHASER SHALL RECOGNIZE, FOR ALL TRANSFERRED

 

46

--------------------------------------------------------------------------------


 

Employees from and after the Closing Date, credit for all service with the Asset
Selling Entities, the Conveyed Entities and their respective predecessors, prior
to the Closing Date for all purposes (including eligibility to participate,
vesting credit, eligibility to commence benefits, benefit accrual, early
retirement subsidies and severance).


 


(J)             NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT SHALL INURE
EXCLUSIVELY TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, EXECUTORS AND LEGAL REPRESENTATIVES.  WITHOUT
LIMITING THE GENERALITY OF SECTION 11.6, NOTHING IN THIS SECTION 5.5(J), EXPRESS
OR IMPLIED, IS INTENDED TO CONSTITUTE AN AMENDMENT TO ANY BENEFIT PLAN OR CONFER
ON ANY PERSON OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF
THIS AGREEMENT.


 


SECTION 5.6                                      EU BUSINESS EMPLOYEES. 
(A) TRANSFER VIA TRANSFER REGULATIONS.  WITH RESPECT TO ANY EU BUSINESS
EMPLOYEES WHO ARE NOT EMPLOYED BY CONVEYED ENTITIES, THE PARTIES AGREE THAT THE
PURCHASE OF THE BUSINESS OF ANY EU ASSET SELLING ENTITY PURSUANT TO THIS
AGREEMENT WILL CONSTITUTE A “RELEVANT TRANSFER” FOR THE PURPOSES OF THE TRANSFER
REGULATIONS AND ANY APPLICABLE LAWS, AND ACCORDINGLY, PURCHASER OR ANY RELEVANT
AFFILIATE OF PURCHASER SHALL EMPLOY EACH SUCH EU BUSINESS EMPLOYEE WITH EFFECT
FROM THE CLOSING DATE, AS PROVIDED IN THE TRANSFER REGULATIONS OR ANY APPLICABLE
LAWS.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO SUCH EU BUSINESS
EMPLOYEES, SUCH TRANSFER SHALL BE ON TERMS AND CONDITIONS OF EMPLOYMENT THAT ARE
NOT LESS FAVORABLE THAN THE TERMS AND CONDITIONS OF EMPLOYMENT PROVIDED TO THE
EU BUSINESS EMPLOYEES IMMEDIATELY PRIOR TO THE CLOSING DATE.  NOTWITHSTANDING
THE FOREGOING, AND EXCEPT TO THE EXTENT REQUIRED BY LAW, PURCHASER SHALL NOT BE
OBLIGATED TO ESTABLISH A DEFINED BENEFIT RETIREMENT PLAN OR ARRANGEMENT FOR ANY
EU BUSINESS EMPLOYEES OR ANY OTHER TRANSFERRED EMPLOYEES.  IF ANY EU BUSINESS
EMPLOYEES OR ANY OTHER TRANSFERRED EMPLOYEES WERE COVERED BY A DEFINED BENEFIT
ARRANGEMENT OF SELLER IMMEDIATELY PRIOR TO THE CLOSING, PURCHASER SHALL
ESTABLISH AS OF THE CLOSING DATE A DEFINED CONTRIBUTION ARRANGEMENT FOR THE
BENEFIT OF SUCH EMPLOYEES THAT PROVIDES REASONABLY COMPARABLE BENEFITS, TAKING
INTO ACCOUNT THE DIFFERENCE IN PLAN DESIGN, OR SUCH GREATER BENEFITS AS MAY BE
REQUIRED BY LAW.  FOR A PERIOD OF AT LEAST TWELVE (12) MONTHS FOLLOWING THE
CLOSING DATE, PURCHASER COVENANTS AND AGREES TO, OR TO CAUSE ITS AFFILIATES TO,
CONTINUE TO PROVIDE EACH EU BUSINESS EMPLOYEE (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, EU BUSINESS EMPLOYEES EMPLOYED BY CONVEYED ENTITIES) WITH THE TERMS AND
CONDITIONS OF EMPLOYMENT DESCRIBED IN THIS SECTION 5.6(A).


 


(B)         INDEMNITY.  PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS SELLER AND
ITS AFFILIATES FROM ANY AND ALL LOSSES INCURRED PRIOR TO, ON OR AFTER THE
CLOSING DATE AS A RESULT OF, ARISING OUT OF, OR IN CONNECTION WITH (I) THE EU
BUSINESS EMPLOYEES BEFORE THE CLOSING DATE IN RESPECT OF ANY BREACH OF THE
INFORMATION AND CONSULTATION PROVISIONS OF THE TRANSFER REGULATIONS BY PURCHASER
OR ANY AFFILIATE OF PURCHASER; (II) ANY CLAIM BY AN EU BUSINESS EMPLOYEE
(WHETHER OR NOT SUCH EU BUSINESS EMPLOYEE RESIGNS AND/OR OBJECTS TO BECOMING
EMPLOYED BY PURCHASER UNDER THE TRANSFER REGULATIONS) THAT ANY EU ASSET SELLING
ENTITY IS IN BREACH OF CONTRACT AND/OR IN BREACH OF ANY STATUTORY EMPLOYMENT
RIGHTS BECAUSE OF ANY CHANGE IN, OR ANY PLANS OF PURCHASER (OR ANY RELEVANT
AFFILIATE OF PURCHASER) TO CHANGE, ANY TERMS AND CONDITIONS OF EMPLOYMENT OR
WORKING CONDITIONS OF ANY EU BUSINESS EMPLOYEE AFTER THE CLOSING DATE; AND
(III) THE EU BUSINESS EMPLOYEES ON AND AFTER THE CLOSING DATE AND, TO THE EXTENT
THE OBLIGATION GIVING RISE TO SUCH LOSSES CONSTITUTED AN ASSUMED LIABILITY UNDER
SECTION 2.4(G), BEFORE THE CLOSING DATE.  FROM AND AFTER THE CLOSING DATE,
PURCHASER SHALL, OR SHALL CAUSE ITS AFFILIATES TO, HONOR, PAY,

 

47

--------------------------------------------------------------------------------


 

perform and satisfy any and all Liabilities, obligations and responsibilities
to, or in respect of, each EU Business Employee arising, before or upon the
Closing Date, under applicable law or under the terms of any employment,
consulting, severance, information and/or consultation or similar agreement or
other obligation, in accordance with the terms thereof.  The indemnity provided
in this Section 5.6(b) shall not duplicate any obligation of Purchaser pursuant
to Article VIII of this Agreement, and shall be governed by the provisions of
such Article to the extent applicable.


 


(C)          NON-TRANSFER OF EU BUSINESS EMPLOYEES.  IF THE CONTRACT OF
EMPLOYMENT OF ANY EU BUSINESS EMPLOYEE IS FOUND (OR ALLEGED) NOT TO HAVE EFFECT
AFTER THE CLOSING DATE AS IF ORIGINALLY MADE WITH PURCHASER, PURCHASER AGREES
THAT (I) IN CONSULTATION WITH SELLER, IT WILL WITHIN SEVEN (7) DAYS OF BEING
INFORMED OF SUCH FINDING OR ALLEGATION MAKE TO THE RELEVANT EU BUSINESS EMPLOYEE
AN OFFER IN WRITING TO EMPLOY HIM OR HER UNDER A NEW CONTRACT OF EMPLOYMENT TO
TAKE EFFECT ON THE TERMINATION REFERRED TO BELOW AND (II) ANY SUCH OFFER MADE BY
PURCHASER WILL BE ON TERMS AND CONDITIONS WHICH TAKEN AS A WHOLE DO NOT DIFFER
IN ANY MATERIAL WAY FROM THE TERMS AND CONDITIONS OF EMPLOYMENT OF THAT EU
BUSINESS EMPLOYEE IMMEDIATELY BEFORE THE CLOSING DATE (SAVE AS TO THE IDENTITY
OF THE EMPLOYER).  UPON THAT OFFER BEING MADE (OR AT ANY TIME AFTER THE OFFER
SHOULD HAVE BEEN MADE IF NO OFFER IS MADE) THE RELEVANT EU ASSET SELLING ENTITY
SHALL TERMINATE THE EMPLOYMENT OF THE RELEVANT EU BUSINESS EMPLOYEE, AND
PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS SELLER AND ITS AFFILIATES FROM ANY
LOSSES ARISING DIRECTLY OR INDIRECTLY OUT OF THE EMPLOYMENT OF THAT EU BUSINESS
EMPLOYEE FROM THE CLOSING DATE UNTIL SUCH TERMINATION AND THE TERMINATION OF
SUCH EMPLOYMENT.


 


(D)         NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT SHALL INURE
EXCLUSIVELY TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, EXECUTORS AND LEGAL REPRESENTATIVES.  WITHOUT
LIMITING THE GENERALITY OF SECTION 11.6, NOTHING IN THIS SECTION 5.6, EXPRESS OR
IMPLIED, IS INTENDED TO CONSTITUTE AN AMENDMENT TO ANY BENEFIT PLAN OR CONFER ON
ANY PERSON OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF
THIS AGREEMENT.


 


SECTION 5.7                                      WAGE REPORTING.  PURCHASER AND
SELLER SHALL UTILIZE, OR CAUSE THEIR AFFILIATES TO UTILIZE, THE STANDARD
PROCEDURE SET FORTH IN SECTION 4 OF REV. PROC. 2004-53, WITH RESPECT TO UNITED
STATES WAGE REPORTING.


 


SECTION 5.8                                      BULK TRANSFER LAWS.  PURCHASER
ACKNOWLEDGES THAT THE SELLER ENTITIES HAVE NOT TAKEN, AND DO NOT INTEND TO TAKE,
ANY ACTION REQUIRED TO COMPLY WITH ANY APPLICABLE BULK SALE OR BULK TRANSFER
LAWS OR SIMILAR LAWS.  SELLER AGREES TO INDEMNIFY AND HOLD HARMLESS PURCHASER
FROM AND AGAINST ANY AND ALL LIABILITIES INCURRED THAT ARISE OUT OF OR RESULT
FROM THE FAILURE OF SELLER AND PURCHASER TO COMPLY WITH OR PERFORM ANY ACTIONS
IN CONNECTION WITH THE PROVISIONS OF ANY SUCH LAW.


 


SECTION 5.9                                      SELLER’S MARKS.  IMMEDIATELY
UPON THE CLOSING, PURCHASER SHALL CAUSE EACH DIVISION OF THE BUSINESS AND EACH
CONVEYED ENTITY (EACH, A “PURCHASED DIVISION”) TO CHANGE ITS NAME TO A NAME THAT
DOES NOT INCLUDE “TYCO”, “TYCO ELECTRONICS”, ANY OF THE SELLER’S MARKS OR ANY
DERIVATIVES THEREOF OR ANYTHING CONFUSINGLY SIMILAR THERETO AND PURCHASER, EACH
AFFILIATE THEREOF, THE PURCHASED DIVISION(S) AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, SUCCESSORS, ASSIGNS, AGENTS OR REPRESENTATIVES SHALL NOT REGISTER OR
ATTEMPT TO REGISTER, AND, EXCEPT AS

 

48

--------------------------------------------------------------------------------


 

otherwise set forth in this Section 5.9, shall not directly or indirectly use,
in any fashion, including in signage, corporate letterhead, business cards,
Internet websites, marketing material and the like (collectively, “Materials”),
or seek to register, in connection with any products or services anywhere in the
world in any medium, any name, mark or symbol that includes, is identical to or
is confusingly similar to, any of the trademarks, service marks, domain names,
trade names or other indicia of origin set forth on Schedule 5.9 of the Seller
Disclosure Letter or any other indicia of origin characterized as an Excluded
Asset under this Agreement (collectively, “Seller’s Marks”), nor shall any of
them challenge or assist any third party in opposing the rights of Seller or any
Affiliate of Seller anywhere in the world in any such Intellectual Property. 
For the avoidance of doubt, in no event shall any of the Transferred
Intellectual Property be deemed to constitute Intellectual Property that
includes, is identical to or is confusingly similar to, any of Seller’s Marks. 
Purchaser acknowledges and agrees that no right or grant is provided for herein
for Purchaser or any Purchased Division to (i) use the Seller’s Marks alone or
in combination with any other mark, name or term or (ii) grant sublicenses to
the Seller’s Marks for any purpose whatsoever.  Subject to the restrictions set
forth herein, Seller hereby grants to Purchaser effective as of the Closing Date
a personal, nonexclusive, royalty-free license for nine (9) months after the
Closing Date, to use tools, dies and molds acquired by Purchaser hereunder which
carry one or more of the Seller’s Marks to be cast, struck or molded into
Inventory.  Purchaser shall in any event phase out such use of such tools, dies
and molds as soon as is reasonably practicable and, in particular, shall if
practicable remove the cast for such marks from each such tool, die or mold on
the first occasion after the Closing Date when such tool, die or mold is
refurbished.  Notwithstanding the foregoing, Seller hereby grants to Purchaser,
effective as of the Closing Date, a royalty-free license to use Seller’s Marks
solely with respect to Inventory, shipping materials (other than labels and
other printed shipping documents) and product catalogues in existence as of the
Closing Date.  Such limited license shall terminate nine (9) months after the
Closing Date regardless of whether or not Inventory or Materials branded with
Seller’s Marks remain in Inventory or the possession of Purchaser or any
Purchased Division.  Inventory and Materials subject to this license do not need
to be rebranded if sold or used prior to termination of the nine-month license
period.  All use of Seller’s Marks as permitted hereunder shall inure to the
benefit of Seller.  Purchaser shall ensure that immediately following the
Closing Date any hypertext links to Internet websites operated by Seller or its
Affiliates and any other use of Seller’s Marks are removed from any Internet web
sites operated by any Purchased Division or included in the Purchased Assets.


 


SECTION 5.10                                RESALE OR OTHER EXEMPTION
CERTIFICATES.  AT THE CLOSING (OR WITHIN SUCH REASONABLE TIME THEREAFTER AS MAY
BE NECESSARY TO PERFECT THE RESALE OR OTHER EXEMPTION CERTIFICATES), PURCHASER
SHALL DELIVER TO SELLER FULLY COMPLETED AND EXECUTED RESALE EXEMPTION
CERTIFICATES OR OTHER APPLICABLE EXEMPTION CERTIFICATES FOR ALL STATES AND
LOCALITIES IDENTIFIED BY SELLER IN SCHEDULE 5.10 OF THE SELLER DISCLOSURE LETTER
AS JURISDICTIONS IN WHICH INVENTORY IS TO BE TRANSFERRED.  TO THE EXTENT ANY
JURISDICTION REFUSES TO ACCEPT ANY RESALE EXEMPTION CERTIFICATE OR OTHER
APPLICABLE EXEMPTION CERTIFICATE PROVIDED BY PURCHASER, SELLER AND PURCHASER
AGREE THAT ANY TRANSFER TAXES (AND RELATED INTEREST AND PENALTY) ASSESSED BY
SUCH JURISDICTION SHALL BE BORNE BY PURCHASER AND SELLER AS DESCRIBED IN
ARTICLE VII.


 


SECTION 5.11                                POST-CLOSING INFORMATION.  FOR A
PERIOD OF SEVEN (7) YEARS FOLLOWING THE CLOSING, UPON WRITTEN REQUEST DELIVERED
TO PURCHASER, PURCHASER SHALL, AND PURCHASER SHALL CAUSE THE CONVEYED ENTITIES
AND THE AFFILIATES OF PURCHASER TO AFFORD TO SELLER

 

49

--------------------------------------------------------------------------------


 

and its Representatives reasonable access during regular normal business hours,
upon reasonable advance notice subject restrictions under applicable Law, to the
properties, books and records and employees of Purchaser, the Conveyed Entities
and the Affiliates of Purchaser with respect to the Business to the extent
necessary to prepare or defend any judicial or administrative proceeding related
to the Business or to enable Seller and its Representatives to satisfy Seller’s
and its Affiliates’ financial reporting and Tax planning, preparation and
reporting obligations.


 


SECTION 5.12                                INDEMNIFICATION OF OFFICERS AND
DIRECTORS.  THE CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER COMPARABLE
ORGANIZATIONAL DOCUMENTS OF EACH OF THE CONVEYED ENTITIES SHALL CONTAIN
PROVISIONS NO LESS FAVORABLE WITH RESPECT TO INDEMNIFICATION FOR ACTS OR
OMISSIONS BY OFFICERS AND DIRECTORS IN THEIR CAPACITIES AS SUCH AT ANY TIME
PRIOR TO THE CLOSING THAN ARE SET FORTH IN SUCH DOCUMENTS IMMEDIATELY PRIOR TO
THE CLOSING, WHICH PROVISIONS SHALL NOT BE AMENDED, REPEALED OR OTHERWISE
MODIFIED FOR A PERIOD OF SIX (6) YEARS AFTER THE CLOSING IN ANY MANNER THAT
WOULD ADVERSELY AFFECT THE RIGHTS THEREUNDER OF INDIVIDUALS WHO AT OR PRIOR TO
THE CLOSING WERE PRESENT OR FORMER DIRECTORS OR OFFICERS OF THE CONVEYED
ENTITIES AT THE CLOSING (EACH, TOGETHER WITH SUCH PERSON’S HEIRS, EXECUTORS OR
ADMINISTRATORS, A “CONVEYED ENTITY COVERED PERSON”) RELATING TO SERVICE PRIOR TO
THE CLOSING.  SELLER AGREES THAT IT WILL MAINTAIN “RUN-OFF” COVERAGE FOR
CONVEYED ENTITY COVERED PERSONS THAT COVERS ACTS OR OMISSIONS PRIOR TO THE
CLOSING.  PURCHASER AGREES THAT AFTER THE CLOSING DATE, THE CONVEYED ENTITY
COVERED PERSONS WILL BE COVERED BY ANY DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE POLICY PURCHASED BY PURCHASER OR AN AFFILIATE OF PURCHASER, TO THE
EXTENT ANY SUCH POLICY EXISTS AND IS NOT A “TAIL POLICY” ACQUIRED IN CONNECTION
WITH THE ACQUISITION OF A COMPANY AND LIMITED EXCLUSIVELY TO THE DIRECTORS AND
OFFICERS OF SUCH COMPANY PRIOR TO ITS ACQUISITION. THE RIGHTS OF EACH CONVEYED
ENTITY COVERED PERSON HEREUNDER SHALL BE IN ADDITION TO, AND NOT IN LIMITATION
OF, ANY OTHER RIGHTS SUCH CONVEYED ENTITY COVERED PERSON MAY HAVE UNDER THE
CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER COMPARABLE ORGANIZATIONAL
DOCUMENTS OF EACH OF THE CONVEYED ENTITIES, ANY OTHER INDEMNIFICATION
ARRANGEMENT, APPLICABLE LAWS OR OTHERWISE.  THE PROVISIONS OF THIS SECTION 5.12
SHALL SURVIVE THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND ARE
EXPRESSLY INTENDED TO BENEFIT EACH CONVEYED ENTITY COVERED PERSON.


 


SECTION 5.13                                REPLACEMENT OF CERTAIN OBLIGATIONS 
(A) PRIOR TO THE CLOSING DATE, PURCHASER SHALL USE ITS REASONABLE BEST EFFORTS
TO, EFFECTIVE AS OF THE CLOSING DATE, (I) CAUSE TO BE TERMINATED EACH OF THE
PARENT GUARANTEES LISTED ON AND DESCRIBED IN SCHEDULE 5.13(A)(I) OF THE SELLER
DISCLOSURE LETTER OR ANY GUARANTEES ENTERED INTO AFTER THE DATE HEREOF IN THE
ORDINARY COURSE OF THE BUSINESS (INCLUDING RENEWALS AND EXTENSIONS OF ANY OF THE
FOREGOING) (THE “PARENT GUARANTEES”), (II) REPLACE THE SURETY AND OTHER BONDS
SET FORTH ON SCHEDULE 5.13(A)(II) OF THE SELLER DISCLOSURE LETTER OR ANY SURETY
AND OTHER BONDS ISSUED AFTER THE DATE HEREOF WITH RESPECT TO THE BUSINESS
(INCLUDING RENEWALS AND EXTENSIONS OF ANY OF THE FOREGOING) (THE “SELLER SURETY
BONDS”), AND (III) REPLACE THE LETTERS OF CREDIT SET FORTH ON
SCHEDULE 5.13(A)(III) OF THE SELLER DISCLOSURE LETTER OR ANY LETTERS OF CREDIT
ISSUED AFTER THE DATE HEREOF IN THE ORDINARY COURSE OF THE BUSINESS (THE “PARENT
LOFCS”) AND TERMINATE ANY REIMBURSEMENT OBLIGATIONS OR OTHER CONTRACTS BETWEEN
AND AMONG SELLER AND ITS AFFILIATES (OTHER THAN THE CONVEYED ENTITIES), ON THE
ONE HAND, AND THE BENEFICIARY OF ANY SUCH PARENT GUARANTEE OR THE PROVIDER OF
ANY SUCH SELLER SURETY BOND OR ANY SUCH PARENT LOFC, ON THE OTHER HAND, IN EACH
CASE THAT RELATES TO ANY SUCH PARENT GUARANTEE, SELLER SURETY BOND OR PARENT
LOFC (EACH, A “RELATED OBLIGATION OR CONTRACT”).  IN THE EVENT THAT ANY SUCH
PARENT GUARANTEE, SELLER SURETY BOND, PARENT LOFC OR RELATED OBLIGATION OR
CONTRACT REMAINS OUTSTANDING AS OF THE CLOSING DATE, PURCHASER SHALL DELIVER TO
SELLER AT THE

 

50

--------------------------------------------------------------------------------


 

Closing an unconditional letter of credit in form and substance satisfactory to
Seller in its sole and absolute discretion from a bank or other financial
institution acceptable to Seller in its sole and absolute discretion for (A) in
the case of any such Parent Guarantee, the aggregate amount that may be payable
under such Parent Guarantee, (B) in the case of any such Seller Surety Bond, the
aggregate amount that may be payable under such Seller Surety Bond, (C) in the
case any such Parent LofC, the amount of such Parent LofC, and (D) in the case
of any such Related Obligation or Contract, the aggregate amount that may be
payable under such Related Obligation or Contract.


 


(B)         TO THE EXTENT PURCHASER IS UNABLE TO TERMINATE OR REPLACE A PARENT
GUARANTEE, SELLER SURETY BOND, PARENT LOFC OR RELATED OBLIGATION OR CONTRACT AS
CONTEMPLATED BY SECTION 5.13(A), PURCHASER SHALL HAVE A CONTINUING OBLIGATION
AFTER THE CLOSING TO USE ITS REASONABLE BEST EFFORTS TO HAVE ANY SUCH PARENT
GUARANTEE, SELLER SURETY BOND, PARENT LOFC OR RELATED OBLIGATION OR CONTRACT
TERMINATED OR REPLACED AS CONTEMPLATED BY SECTION 5.13(A).  TO THE EXTENT THAT
SELLER OR ANY OF ITS AFFILIATES HAS PERFORMANCE OBLIGATIONS UNDER ANY SUCH
PARENT GUARANTEE, SELLER SURETY BOND OR PARENT LOFC OR RELATED OBLIGATION OR
CONTRACT, PURCHASER AND ITS AFFILIATES SHALL USE THEIR RESPECTIVE REASONABLE
BEST EFFORTS TO PERFORM SUCH OBLIGATIONS ON BEHALF OF SUCH PARTY OR OTHERWISE
TAKE SUCH ACTION AS REASONABLY REQUESTED BY SELLER SO AS TO PUT SUCH PARTY IN
THE SAME POSITION AS IF PURCHASER (OR ITS AFFILIATES), AND NOT SUCH PARTY, HAD
PERFORMED OR WERE PERFORMING SUCH OBLIGATIONS.  PURCHASER SHALL NOT, AND SHALL
NOT PERMIT THE BUSINESS, TO ENTER INTO ANY AMENDMENT OR WAIVER WITH RESPECT TO,
OR EXERCISE ANY RENEWAL OPTION OR OTHER SIMILAR PROVISION UNDER, ANY CONTRACT,
AGREEMENT, LEASE OR OTHER ARRANGEMENT THAT PERTAINS TO A PARENT GUARANTEE,
SELLER SURETY BOND, PARENT LOFC OR RELATED OBLIGATION OR CONTRACT THAT HAS THE
EFFECT OF EXTENDING THE TERM OF SUCH CONTRACT, AGREEMENT, LEASE OR OTHER
ARRANGEMENT BEYOND ITS CURRENT TERM OR OTHERWISE INCREASING THE EXPOSURE UNDER
THE APPLICABLE PARENT GUARANTEE, SELLER SURETY BOND, PARENT LOFC OR RELATED
OBLIGATION OR CONTRACT OR UNDER ANY SUCH CONTRACT, AGREEMENT, LEASE OR OTHER
ARRANGEMENT.  NEITHER SELLER NOR ANY OF ITS AFFILIATES SHALL HAVE ANY OBLIGATION
TO EXTEND THE TERM, OR OTHERWISE AGREE TO ANY AMENDMENT OR WAIVER, OF ANY PARENT
GUARANTEE, SELLER SURETY BOND, PARENT LOFC OR ANY RELATED OBLIGATION OR CONTRACT
THAT REMAINS OUTSTANDING AFTER THE CLOSING.


 


SECTION 5.14        EXCLUSIVE DEALING.  (A) DURING THE PERIOD FROM THE DATE OF
THIS AGREEMENT UNTIL THE EARLIER OF (I) THE DATE THIS AGREEMENT IS TERMINATED IN
ACCORDANCE WITH ITS TERMS AND (II) THE CLOSING DATE, SELLER SHALL NOT TAKE, AND
SHALL CAUSE THE SELLER ENTITIES AND THEIR RESPECTIVE AFFILIATES AND
REPRESENTATIVES TO REFRAIN FROM TAKING, ANY ACTION, DIRECTLY OR INDIRECTLY, TO
SOLICIT OR ENGAGE IN DISCUSSIONS OR NEGOTIATIONS WITH, OR PROVIDE ANY
INFORMATION TO, ANY PERSON, OTHER THAN PURCHASER (AND ITS AFFILIATES AND THE
BIDDER REPRESENTATIVES), CONCERNING THE PURCHASE OF THE BUSINESS, THE EQUITY
INTERESTS OR THE PURCHASED ASSETS (WHETHER BY ASSET SALE, STOCK SALE, MERGER,
RECAPITALIZATION OR OTHER TRANSACTION).


 


(B)         IMMEDIATELY FOLLOWING THE EXECUTION OF THIS AGREEMENT, SELLER SHALL,
AND SHALL CAUSE ITS AFFILIATES, AND EACH OF THEIR RESPECTIVE REPRESENTATIVES TO
TERMINATE ANY EXISTING DISCUSSIONS OR NEGOTIATIONS WITH ANY PERSONS, OTHER THAN
PURCHASER (AND ITS AFFILIATES AND THE BIDDER REPRESENTATIVES), CONCERNING THE
PURCHASE OF THE BUSINESS, THE EQUITY INTERESTS OR THE PURCHASED ASSETS.

 

51

--------------------------------------------------------------------------------


 


SECTION 5.15           NO HIRE AND NON-SOLICITATION OF EMPLOYEES.  (A) NEITHER
SELLER NOR ANY OF ITS CONTROLLED AFFILIATES WILL AT ANY TIME PRIOR TO TWO
(2) YEARS FROM THE CLOSING DATE, DIRECTLY OR INDIRECTLY, (I) SOLICIT THE
EMPLOYMENT OR SERVICES (WHETHER AS AN EMPLOYEE, CONSULTANT, INDEPENDENT
CONTRACTOR OR OTHERWISE) OF ANY OF THE TRANSFERRED EMPLOYEES SPECIFIED ON
SCHEDULE 5.15(A) OF THE SELLER DISCLOSURE LETTER WITHOUT PURCHASER’S PRIOR
WRITTEN CONSENT OR (II) HIRE IN ANY CAPACITY (WHETHER AS AN EMPLOYEE,
CONSULTANT, INDEPENDENT CONTRACTOR OR OTHERWISE) ANY OF THE TRANSFERRED
EMPLOYEES SPECIFIED ON SCHEDULE 5.15(A) OF THE SELLER DISCLOSURE LETTER, WHO IS
NOT TERMINATED BY PURCHASER OR ANY OF ITS AFFILIATES SUBSEQUENT TO THE CLOSING,
WITHOUT PURCHASER’S PRIOR WRITTEN CONSENT.


 


(B)   NEITHER PURCHASER NOR ANY OF ITS CONTROLLED AFFILIATES WILL AT ANY TIME
PRIOR TO TWO (2) YEARS FROM THE CLOSING DATE, DIRECTLY OR INDIRECTLY,
(I) SOLICIT THE EMPLOYMENT OR SERVICES (WHETHER AS AN EMPLOYEE, CONSULTANT,
INDEPENDENT CONTRACTOR OR OTHERWISE) OF ANY OF THE EMPLOYEES OF SELLER AND ITS
AFFILIATES SPECIFIED ON SCHEDULE 5.15(B) OF THE SELLER DISCLOSURE LETTER WITHOUT
SELLER’S PRIOR WRITTEN CONSENT OR (II) HIRE IN ANY CAPACITY (WHETHER AS AN
EMPLOYEE, CONSULTANT, INDEPENDENT CONTRACTOR OR OTHERWISE) ANY OF THE EMPLOYEES
OF SELLER AND ITS AFFILIATES SPECIFIED ON SCHEDULE 5.15(B) OF THE SELLER
DISCLOSURE LETTER, WHO IS NOT TERMINATED BY SELLER OR ANY OF ITS AFFILIATES
SUBSEQUENT TO THE CLOSING, WITHOUT SELLER’S PRIOR WRITTEN CONSENT.


 


(C)   THE PARTIES ACKNOWLEDGE AND AGREE THAT NOTWITHSTANDING SECTION 5.15(A), AS
OF THE DATE HEREOF, SCHEDULE 5.15(A) OF THE SELLER DISCLOSURE LETTER DOES NOT
CONTAIN THE NAMES OF SPECIFIC TRANSFERRED EMPLOYEES BUT INSTEAD CONTAINS A LIST
OF JOB CATEGORIES ENCOMPASSING THE TRANSFERRED EMPLOYEES IN RESPECT OF WHOM
SELLER AND ITS AFFILIATES WILL BE OBLIGATED UNDER SECTION 5.15(A).  THE PARTIES
AGREE THAT THEY WILL COOPERATE IN GOOD FAITH BETWEEN THE DATE HEREOF AND THE
CLOSING DATE TO MODIFY SCHEDULE 5.15(A) OF THE SELLER DISCLOSURE LETTER SO THAT
SUCH SCHEDULE CONSISTS OF A LIST OF TRANSFERRED EMPLOYEE NAMES RATHER THAN
CATEGORIES OF TRANSFERRED EMPLOYEES (WHICH LIST OF TRANSFERRED EMPLOYEE NAMES
WILL FOR THE AVOIDANCE OF DOUBT BE DERIVED FROM THE JOB CATEGORIES SET FORTH ON
SUCH SCHEDULE AS OF THE DATE HEREOF).


 


(D)   FOR PURPOSES OF THIS SECTION 5.15, THE TERM “SOLICIT THE EMPLOYMENT OR
SERVICES” SHALL NOT BE DEEMED TO INCLUDE GENERALIZED SEARCHES FOR EMPLOYEES
THROUGH MEDIA ADVERTISEMENTS OF GENERAL CIRCULATION, EMPLOYMENT SEARCH FIRMS,
OPEN JOB FAIRS OR OTHERWISE; PROVIDED, THAT, SUCH SEARCHES ARE NOT FOCUSED OR
TARGETED ON THE EMPLOYEES DESCRIBED ON SCHEDULE 5.15(A) OR SCHEDULE 5.15(B) OF
THE SELLER DISCLOSURE LETTER, AS APPLICABLE.


 


SECTION 5.16           POST-CLOSING OBLIGATIONS FOR LEASES.  PURCHASER SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER, EXERCISE ANY RIGHT WITH REGARD
TO, OR ENTER INTO, ANY AMENDMENT, RENEWAL, MODIFICATION OR WAIVER OF ANY REAL
PROPERTY LEASE THAT COULD EXTEND THE TERM THEREOF BEYOND ITS THEN-CURRENT TERM
WITH RESPECT TO ANY REAL PROPERTY LEASE AS TO WHICH SELLER OR ONE OF ITS
AFFILIATES REMAINS THE LEASING PARTY, OR A GUARANTOR, OR IS OTHERWISE
SECONDARILY LIABLE FOR THE OBLIGATIONS OF THE LESSEE, UNDER SUCH LEASE. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY REAL PROPERTY LEASE THAT
INVOLVES A MONTH-TO-MONTH TENANCY AND WITH RESPECT TO WHICH SELLER OR ONE OF ITS
AFFILIATES REMAINS THE LEASING PARTY, OR A GUARANTOR OR IS OTHERWISE SECONDARILY
LIABLE, IN NO EVENT SHALL PURCHASER EXTEND SUCH REAL PROPERTY LEASE (OR
OTHERWISE CONTINUE OR RENEW SUCH MONTH-TO-MONTH TENANCY) LATER THAN THE DATE
THAT IS TWELVE (12) MONTHS AFTER THE CLOSING DATE.  NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO PREVENT PURCHASER FROM SEEKING A NOVATION OF, OR ENTERING
INTO A NEW LEASE FOR THE LEASED REAL PROPERTY RELATING TO,

 

52

--------------------------------------------------------------------------------


 


ANY REAL PROPERTY LEASE AS TO WHICH SELLER REMAINS THE LEASING PARTY, OR A
GUARANTOR, OR IS OTHERWISE SECONDARILY LIABLE FOR THE OBLIGATIONS OF THE LESSEE
UNDER SUCH LEASE SO LONG AS SUCH NOVATION OR NEW LEASE CONTAINS A FULL RELEASE
OF ALL OBLIGATIONS OF SELLER AND/OR ITS AFFILIATE, AS THE CASE MAY BE, UNDER
SUCH REAL PROPERTY LEASE.


 


SECTION 5.17           PURCHASER TRADEMARKS AND TRADE NAMES.  FOLLOWING THE
CLOSING, PURCHASER HEREBY GRANTS TO SELLER (I) A THREE YEAR, EXCLUSIVE 
WORLDWIDE, FULLY-PAID AND ROYALTY-FREE LICENSE UNDER THE “M/A-COM” NAME (THE
“LICENSED MARK”) TO USE, REPRODUCE AND AFFIX THE LICENSED MARK IN CONNECTION
WITH PRODUCTS MANUFACTURED BY OR ON BEHALF OF SELLER AND ITS AFFILIATES IN THE
FIELD OF LAND MOBILE RADIO.  TO THE EXTENT SELLER USES THE LICENSED MARK IN
CONNECTION WITH GENERAL MARKETING MATERIALS, INCLUDING ANY ADVERTISING,
BROCHURES OR OTHER MARKETING MATERIALS DISPLAYED OR DISTRIBUTED AT TRADE SHOWS,
IN A MANNER THAT COULD REASONABLY BE EXPECTED TO RESULT IN CONFUSION AMONG
CUSTOMERS OF SELLER AND PURCHASER, RESPECTIVELY, SELLER SHALL USE THE LICENSED
MARK IN COMBINATION WITH OTHER DISTINGUISHING MARKS, LANGUAGE OR MEANS OF
IDENTIFICATION (E.G., USE THE TYCO ELECTRONICS MARK OR THE WORD “WIRELESS” IN
CLOSE PROXIMITY TO THE LICENSED MARK).  IN ADDITION TO, AND WITHOUT LIMITING,
THE FOREGOING RIGHTS, PURCHASER HEREBY GRANTS TO SELLER AND ITS AFFILIATES A
NON-EXCLUSIVE, WORLDWIDE, FULLY-PAID AND ROYALTY-FREE LICENSE UNDER THE LICENSED
MARK AND ANY OTHER TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, TRADE NAMES OR OTHER
INDICIA OF ORIGIN INCLUDED IN THE TRANSFERRED INTELLECTUAL PROPERTY (I) TO USE
THE LICENSED MARK OR SUCH OTHER TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, TRADE
NAMES OR OTHER INDICIA OF ORIGIN INCLUDED IN THE TRANSFERRED INTELLECTUAL
PROPERTY IN ANY MARKETING MATERIALS EXISTING ON THE DATE OF THE CLOSING UNTIL
THE TIME THAT SUCH MARKETING MATERIALS ARE CONSUMED IN THE ORDINARY COURSE OF
BUSINESS AND (II) FOR NINE (9) MONTHS AFTER THE CLOSING DATE TO USE TOOLS, DIES
AND MOLDS WHICH CARRY THE LICENSED MARK OR SUCH OTHER TRADEMARKS, SERVICE MARKS,
DOMAIN NAMES, TRADE NAMES OR OTHER INDICIA OF ORIGIN INCLUDED IN THE TRANSFERRED
INTELLECTUAL PROPERTY AND TO MARKET AND SELL ANY INVENTORY CREATED WITH SUCH
TOOLS, DIES OR MOLDS.  SELLER ACKNOWLEDGES THAT THE PRODUCTS MANUFACTURED BY OR
ON BEHALF OF SELLER AND ITS AFFILIATES IN THE FIELD OF LAND MOBILE RADIO AND IN
RESPECT OF WHICH THE LICENSED MARK OR SUCH OTHER TRADEMARKS, SERVICE MARKS,
DOMAIN NAMES, TRADE NAMES OR OTHER INDICIA OF ORIGIN INCLUDED IN THE TRANSFERRED
INTELLECTUAL PROPERTY ARE USED, REPRODUCED OR AFFIXED SHALL BE OF A QUALITY AND
NATURE COMPARABLE TO SUCH PRODUCTS MANUFACTURED BY OR ON BEHALF OF SUCH
BUSINESSES PRIOR TO THE CLOSING.


 


SECTION 5.18           NOVATION AND ASSIGNMENT OF ASSUMED CONTRACTS.


 


(A)   PURCHASER AND SELLER SHALL COOPERATE IN SEEKING THE TRANSFER (BY NOVATION
OR ASSIGNMENT) OF ALL ASSUMED CONTRACTS FROM SELLER OR ANY SELLER ENTITY TO
PURCHASER, EFFECTIVE AS OF OR AS SOON AS PRACTICABLE AFTER THE CLOSING DATE. 
SELLER WILL APPOINT AN INDIVIDUAL WHO HAS EXPERIENCE IN CONTRACT MANAGEMENT TO
ASSIST PURCHASER IN THE NOVATION AND ASSIGNMENT PROCESS.  FOR EACH GOVERNMENT
CONTRACT THAT IS AN ASSUMED CONTRACT DIRECTLY BETWEEN SELLER AND ANY ONE OR MORE
U.S. GOVERNMENTAL AUTHORITIES, SELLER AND PURCHASER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE CONSENTS AND APPROVALS OF THE OTHER PARTY OR
PARTIES TO THAT GOVERNMENT CONTRACT TO NOVATE THE OBLIGATIONS AND RIGHTS TO
PURCHASER, CONSISTENT WITH 48 C.F.R. § 42.1204 ET SEQ.  FOR EACH OTHER ASSUMED
CONTRACT, SELLER AND PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN ALL REQUIRED CONSENTS AND APPROVALS OF THE OTHER PARTY OR PARTIES TO SUCH
OTHER ASSUMED CONTRACT TO NOVATE SUCH ASSUMED CONTRACT, AND IF SUCH NOVATION
CANNOT BE OBTAINED, SELLER AND PURCHASER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN ALL REQUIRED CONSENTS

 

53

--------------------------------------------------------------------------------


 


AND APPROVALS OF THE OTHER PARTY OR PARTIES TO SUCH OTHER ASSUMED CONTRACT FOR
THE ASSIGNMENT OF SUCH OTHER ASSUMED CONTRACT, IT BEING UNDERSTOOD THAT NEITHER
SELLER NOR ANY OF ITS AFFILIATES SHALL BE REQUIRED TO EXPEND MONEY, COMMENCE ANY
LITIGATION OR OFFER OR GRANT ANY ACCOMMODATION (FINANCIAL OR OTHERWISE) TO ANY
THIRD PARTY TO OBTAIN SUCH CONSENTS AND APPROVALS.  NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO CONSTITUTE A NOVATION OR ASSIGNMENT OF ANY ASSUMED CONTRACT
IF THE ATTEMPTED NOVATION OR ASSIGNMENT THEREOF WITHOUT THE CONSENT OF THE OTHER
PARTY OR PARTIES THERETO WOULD CONSTITUTE A BREACH THEREOF, WOULD BE INEFFECTIVE
WITH RESPECT TO ANY PARTY OR PARTIES TO SUCH ASSUMED CONTRACT OR AFFECT THE
RIGHTS OF THE APPLICABLE SELLER ENTITY THEREUNDER.


 


(B)   IN THE EVENT THAT THE TRANSFER OF ONE OR MORE ASSUMED CONTRACTS AS
DESCRIBED IN THIS SECTION 5.18 CANNOT BE MADE, OR IF SUCH ATTEMPTED NOVATION OR
ASSIGNMENT WOULD GIVE RISE TO ANY RIGHT OF TERMINATION, OR WOULD OTHERWISE
ADVERSELY AFFECT THE RIGHTS OF THE APPLICABLE SELLER ENTITY OR PURCHASER UNDER
SUCH ASSUMED CONTRACT, OR WOULD NOT NOVATE OR ASSIGN ALL OF THE APPLICABLE
SELLER ENTITY’S RIGHTS THEREUNDER AT THE CLOSING, FROM AND AFTER THE CLOSING,
SELLER AND PURCHASER SHALL CONTINUE TO COOPERATE AND USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN ALL CONSENTS AND APPROVALS REQUIRED TO PROVIDE PURCHASER WITH
ALL SUCH RIGHTS.  TO THE EXTENT THAT ANY SUCH CONSENTS AND WAIVERS ARE NOT
OBTAINED, OR UNTIL THE IMPEDIMENTS TO SUCH NOVATION OR ASSIGNMENT ARE RESOLVED,
TO THE EXTENT PERMITTED BY APPLICABLE LAW AND THE TERMS OF SUCH ASSUMED
CONTRACT, SELLER SHALL AND SHALL CAUSE THE SELLER ENTITIES TO USE COMMERCIALLY
REASONABLE EFFORTS (BUT WITHOUT ANY OBLIGATION TO EXPEND MONEY, COMMENCE ANY
LITIGATION OR OFFER OR GRANT ANY ACCOMMODATION (FINANCIAL OR OTHERWISE)) TO
(I) PROVIDE TO PURCHASER, AT THE REQUEST OF PURCHASER, THE BENEFITS OF ANY SUCH
ASSUMED CONTRACT TO THE EXTENT RELATED TO THE BUSINESS, INCLUDING ENTERING INTO
A SUBCONTRACT WITH PURCHASER FOR THE PERFORMANCE OF SUCH ASSUMED CONTRACT UNTIL
SUCH ASSUMED CONTRACT IS TRANSFERRED IN ACCORDANCE WITH SECTION 5.18(A);
(II) COOPERATE IN ANY LAWFUL ARRANGEMENT DESIGNED TO PROVIDE SUCH BENEFITS TO
PURCHASER AND TAKE ALL NECESSARY STEPS AND ACTIONS TO PROVIDE PURCHASER WITH THE
BENEFITS OF SUCH ASSUMED CONTRACT AND TO RELIEVE THE APPLICABLE SELLER ENTITY OF
THE PERFORMANCE AND OTHER OBLIGATIONS THEREUNDER; AND (III) ENFORCE, AT THE
REQUEST OF AND FOR THE ACCOUNT OF PURCHASER, ANY RIGHTS OF ANY SELLER ENTITY
ARISING FROM ANY SUCH ASSUMED CONTRACT AGAINST ANY THIRD PARTY (INCLUDING ANY
GOVERNMENTAL AUTHORITY) INCLUDING THE RIGHT TO ELECT TO TERMINATE IN ACCORDANCE
WITH THE TERMS THEREOF UPON THE ADVICE OF PURCHASER.  TO THE EXTENT THAT
PURCHASER IS PROVIDED THE BENEFITS OF ANY ASSUMED CONTRACT REFERRED TO IN THIS
SECTION 5.18 (WHETHER FROM SELLER OR OTHERWISE), PURCHASER SHALL PERFORM ON
BEHALF OF THE APPLICABLE SELLER ENTITY AND FOR THE BENEFIT OF ANY THIRD PARTY
(INCLUDING ANY GOVERNMENTAL AUTHORITY) THE OBLIGATIONS OF THE APPLICABLE SELLER
ENTITY THEREUNDER.  PURCHASER AGREES TO PAY, PERFORM AND DISCHARGE, AND DEFEND
AND INDEMNIFY SELLER AND ITS AFFILIATES AGAINST AND HOLD SELLER AND ITS
AFFILIATES HARMLESS FROM, ALL LIABILITIES OF SELLER AND ITS AFFILIATES RELATING
TO SUCH PERFORMANCE OR FAILURE TO PERFORM, AND IN THE EVENT OF A FAILURE OF SUCH
INDEMNITY, SELLER AND ITS AFFILIATES SHALL CEASE TO BE OBLIGATED UNDER THIS
AGREEMENT WITH RESPECT TO THE ASSUMED CONTRACT THAT IS THE SUBJECT OF SUCH
FAILURE.  THIS SECTION 5.18 SHALL ALSO APPLY TO ANY REAL PROPERTY LEASE,
EQUIPMENT LEASE, INTELLECTUAL PROPERTY LICENSE, PERMIT OR RIGHT AS IF SUCH
CONTRACT, PERMIT OR RIGHT WAS AN ASSUMED CONTRACT.


 


SECTION 5.19    CFIUS NOTIFICATION.  SELLER AND PURCHASER SHALL COOPERATE IN THE
PREPARATION OF A VOLUNTARY JOINT FILING OF NOTICE OF THE TRANSACTION TO THE
CFIUS AND ANY REQUESTED SUPPLEMENTAL INFORMATION (COLLECTIVELY, THE “JOINT
NOTICE”) PURSUANT TO 31 C.F.R. PART 800 AND THE FOREIGN INVESTMENT AND NATIONAL
SECURITY ACT OF 2007, P.L. 110-49, 121 STAT. 246, 259

 

54

--------------------------------------------------------------------------------


 


(“FINSA”).  PURCHASER SHALL TAKE THE LEAD IN PREPARING THE JOINT NOTICE, AND
SELLER SHALL PROVIDE FOR INCLUSION IN THE JOINT NOTICE ALL STATEMENTS CALLED FOR
BY 31 C.F.R. § 800.402(C)(2) THROUGH (C)(4).  PURCHASER SHALL NOT FILE ANY SUCH
JOINT NOTICE WITHOUT SELLER’S CONSENT.  PURCHASER SHALL TAKE THE LEAD IN
RESPONDING TO ANY POST-FILING REQUESTS FROM THE CFIUS OR ANY GOVERNMENTAL
AUTHORITY THAT MAY RELATE TO REPRESENTATIONS OR PROPOSED AGREEMENTS BY
PURCHASER.  SELLER AND PURCHASER SHALL KEEP ONE ANOTHER INFORMED IN A TIMELY
MANNER OF COMMUNICATION WITH ANY CFIUS OR ANY GOVERNMENTAL AUTHORITY WITH
RESPECT TO THE JOINT NOTICE AND EACH SHALL PROVIDE THE OTHER THE OPPORTUNITY TO
PARTICIPATE IN SUCH COMMUNICATION.  IF AT ANY POINT IN THE CFIUS REVIEW PROCESS,
THE CFIUS OFFERS THE PARTIES AN OPPORTUNITY TO WITHDRAW AND RESUBMIT THE JOINT
NOTICE, AND EITHER SELLER OR PURCHASER OPTS TO REQUEST WITHDRAWAL AND
RESUBMISSION IN RESPONSE TO SUCH OFFER BY THE CFIUS, THEN THE OTHER PARTY SHALL
AGREE TO JOIN THE REQUEST FOR WITHDRAWAL AND RESUBMISSION.


 


SECTION 5.20   TERMINATION OF INTERCOMPANY CONTRACTS.  PRIOR TO THE CLOSING,
SELLER SHALL, AND SHALL CAUSE EACH OF THE SELLER ENTITIES TO, AND SHALL CAUSE
THE COUNTERPARTIES THERETO TO, EXECUTE AND DELIVER A TERMINATION AND RELEASE
AGREEMENT WITH RESPECT TO ANY CONTRACT WITH RESPECT TO THE BUSINESS BETWEEN
SELLER AND ITS AFFILIATES (OTHER THAN THE BUSINESS), ON THE ONE HAND, AND THE
BUSINESS, ON THE OTHER HAND, EXCEPT FOR THOSE CONTRACTS THAT ARE (I) SET FORTH
IN SCHEDULE 5.20 TO THE SELLER DISCLOSURE LETTER OR (II) SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 5.21        COLLECTION OF ACCOUNTS RECEIVABLE.  SELLER SHALL FORWARD
PROMPTLY TO PURCHASER ANY MONIES, CHECKS OR INSTRUMENTS RECEIVED BY SELLER AFTER
THE CLOSING WITH RESPECT TO THE ACCOUNTS RECEIVABLE PURCHASED BY PURCHASER FROM
SELLER PURSUANT TO THIS AGREEMENT.


 


SECTION 5.22        ASSUMED LIABILITIES COVERED BY TYCO ELECTRONICS INSURANCE. 
WITH RESPECT TO EVENTS RELATING TO THE ASSUMED LIABILITIES THAT OCCURRED OR
EXISTED PRIOR TO THE CLOSING DATE THAT ARE COVERED BY SELLER’S OR ITS
AFFILIATES’ OCCURRENCE-BASED THIRD-PARTY LIABILITY INSURANCE POLICIES, PURCHASER
MAY MAKE CLAIMS UNDER SUCH POLICIES TO THE EXTENT SUCH COVERAGE AND LIMITS ARE
AVAILABLE UNDER SUCH POLICIES; PROVIDED, HOWEVER, THAT SELLER SHALL NOT BE
REQUIRED TO PAY ANY AMOUNT TO PURCHASER PURSUANT TO THIS SECTION 5.22 UNLESS AND
UNTIL IT HAS RECEIVED PAYMENT ASSOCIATED WITH CLAIMS UNDER SUCH POLICIES FROM
THE THIRD-PARTY INSURER (NET OF ANY DEDUCTIBLE).  PURCHASER AND SELLER SHALL
COOPERATE IN CONNECTION WITH MAKING SUCH CLAIM AND EACH PARTY SHALL PROVIDE THE
OTHER WITH ALL REASONABLY REQUESTED INFORMATION NECESSARY FOR SELLER TO MAKE
SUCH CLAIM.  SELLER AGREES TO TAKE ACTIONS THAT IT BELIEVES IN GOOD FAITH ARE
COMMERCIALLY REASONABLE TO PERMIT PURCHASER TO MAKE CLAIMS UNDER SUCH INSURANCE
POLICIES OF SELLER AND ITS AFFILIATES SOLELY IN RESPECT OF LIABILITIES THAT
EXISTED OR OCCURRED PRIOR TO THE CLOSING DATE.


 


SECTION 5.23        DELIVERY OF PRODUCT SPECIFICATIONS.  PRIOR TO THE CLOSING
DATE, SELLER SHALL PROVIDE TO PURCHASER WRITTEN PRODUCT SPECIFICATIONS FOR EACH
OF THE PRODUCTS TO BE SUPPLIED BY PURCHASER TO SELLER PURSUANT TO THE TERMS OF
THE SUPPLY AGREEMENT.


 


SECTION 5.24        DELIVERY OF THE TAX OPINION.  NO LATER THAN 12:01 A.M. ON
THE DAY AFTER THE DATE HEREOF, SELLER SHALL DELIVER TO PURCHASER THE TAX OPINION
TO SATISFY THE CONDITION SET FORTH IN SECTION 6.3(D).


 


SECTION 5.25        CORK SUBLEASE. PRIOR TO OR UPON THE CLOSING, PURCHASER (OR
ITS

 

55

--------------------------------------------------------------------------------


 


AFFILIATE), AS SUBLESSEE, SHALL ENTER INTO A SUBLEASE (THE “CORK SUBLEASE”) WITH
M/A-COM EUROTEC B.V. OR AN AFFILIATE, AS SUBLESSOR, WITH RESPECT TO THE ENTIRE
PREMISES LOCATED AT BUILDING 4, EASTGATE ROAD, EASTGATE BUSINESS PARK, LITTLE
ISLAND, CORK, IRELAND, UPON THE SAME TERMS AND CONDITIONS AS THE OVERLEASE WITH
RESPECT TO SUCH PREMISES (THE “CORK OVERLEASE”); PROVIDED THE INITIAL TERM OF
THE CORK SUBLEASE SHALL BE FOR FIVE (5) YEARS WITH SUCCESSIVE OPTIONS TO RENEW
FOR A TERM OF ONE (1) ADDITIONAL YEAR AT THE ELECTION OF SUBLESSEE AT LEAST
NINETY (90) DAYS IN ADVANCE OF THE NEXT SCHEDULED EXPIRATION DATE OF THE TERM
(BUT IN NO EVENT BEYOND THE EXPIRATION OF THE TERM OF THE CORK OVERLEASE).  FOR
THE AVOIDANCE OF DOUBT, SECTION 5.13 HEREUNDER SHALL NOT BE APPLICABLE TO THE
CORK SUBLEASE.  EACH PARTY AGREES TO USE ITS REASONABLE BEST EFFORTS TO TAKE, OR
CAUSE TO BE TAKEN, ALL ACTIONS NECESSARY TO OBTAIN THE CONSENT OF THE LESSOR
UNDER THE CORK OVERLEASE TO THE CORK SUBLEASE, IN THE MOST EXPEDITIOUS MANNER
PRACTICABLE, BUT WITHOUT ANY REQUIREMENT THAT ANY PARTY EXPEND ANY MONEY TO
OBTAIN SUCH CONSENT.  IF SUCH CONSENT IS NOT OBTAINED PRIOR TO THE CLOSING,
PURCHASER (OR ITS AFFILIATE) SHALL BE LIABLE UNDER THE CORK SUBLEASE AS IF SUCH
CONSENT HAD BEEN GRANTED AND SHALL DEFEND AND INDEMNIFY THE SELLER INDEMNITEES
AND SAVE AND HOLD EACH OF THEM HARMLESS AGAINST ANY LOSSES INCURRED BY THEM AS A
RESULT THEREOF.


 


ARTICLE VI


 


CONDITIONS PRECEDENT


 


SECTION 6.1             CONDITIONS TO THE OBLIGATIONS OF EACH PARTY.  THE
RESPECTIVE OBLIGATIONS OF PURCHASER AND SELLER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY ARE SUBJECT TO THE SATISFACTION OR WAIVER BY PURCHASER OR
SELLER, AS APPROPRIATE, AT OR BEFORE THE CLOSING DATE, OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)   INJUNCTIONS; ILLEGALITY.  THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE RESTRAINED, ENJOINED OR PROHIBITED BY ANY ORDER
AND THERE SHALL NOT HAVE BEEN ANY LAW ENACTED, PROMULGATED OR DEEMED APPLICABLE
TO THE TRANSACTIONS CONTEMPLATED HEREBY BY ANY GOVERNMENTAL AUTHORITY THAT
PREVENTS THE CONSUMMATION OF SUCH TRANSACTIONS OR HAS THE EFFECT OF MAKING SUCH
CONSUMMATION THEREOF ILLEGAL.


 


(B)   ANTITRUST LAWS ANY APPLICABLE WAITING PERIOD (OR ANY EXTENSION THEREOF)
UNDER ANTITRUST LAWS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL HAVE EXPIRED OR BEEN TERMINATED AND ANY FILINGS OR APPROVALS REQUIRED
UNDER ANTITRUST LAWS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL HAVE BEEN MADE OR OBTAINED.


 


(C)   CFIUS.  PURCHASER AND SELLER OR THEIR RESPECTIVE COUNSEL SHALL HAVE
RECEIVED WRITTEN NOTICE FROM CFIUS THAT THE REVIEW OF THE TRANSACTION UNDER
SECTION 721 OF THE UNITED STATES DEFENSE PRODUCTION ACT OF 1950, AS AMENDED BY
FINSA AND OTHERWISE, HAS BEEN CONCLUDED AND THAT THE PRESIDENT OF THE UNITED
STATES HAS NOT ANNOUNCED HIS INTENTION TO SUSPEND OR PROHIBIT THE TRANSACTION OR
SEEK DIVESTMENT OR OTHER RELIEF PURSUANT TO THE AUTHORITY GRANTED TO HIM UNDER
THE DEFENSE PRODUCTION ACT OF 1950, AS AMENDED.


 


SECTION 6.2             CONDITIONS TO THE OBLIGATIONS OF PURCHASER.  THE
OBLIGATIONS OF PURCHASER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY ARE
SUBJECT TO THE SATISFACTION OR WAIVER BY PURCHASER ON OR PRIOR TO THE CLOSING
DATE OF THE FOLLOWING FURTHER CONDITIONS:

 

56

--------------------------------------------------------------------------------


 


(A)   PERFORMANCE.  ALL OF THE MATERIAL AGREEMENTS AND COVENANTS OF SELLER TO BE
PERFORMED PRIOR TO THE CLOSING PURSUANT TO THIS AGREEMENT SHALL HAVE BEEN DULY
PERFORMED IN ALL MATERIAL RESPECTS.


 


(B)   REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF
SELLER CONTAINED IN ARTICLE III SHALL BE TRUE AND CORRECT ON AND AS OF THE
CLOSING DATE AS IF MADE AT AND AS OF SUCH DATE (OTHER THAN THOSE MADE AS OF A
SPECIFIED DATE, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS ON AND AS OF
SUCH SPECIFIED DATE), EXCEPT FOR SUCH FAILURES TO BE TRUE AND CORRECT THAT DO
NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT (IT BEING
AGREED THAT IN DETERMINING WHETHER SUCH FAILURES WOULD, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, ANY
MATERIALITY OR MATERIAL ADVERSE EFFECT QUALIFICATION IN A PARTICULAR
REPRESENTATION AND WARRANTY SHALL BE DISREGARDED EXCEPT AS SET FORTH IN SCHEDULE
6.2(B) OF THE SELLER DISCLOSURE LETTER).


 


(C)   CERTIFICATE. PURCHASER SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY SELLER,
DATED AS OF THE CLOSING DATE, TO THE EFFECT THAT THE CONDITIONS SET FORTH IN
SECTIONS 6.2(A) AND (B) HAVE BEEN SATISFIED.


 


(D)   NO MATERIAL ADVERSE EFFECT.  SINCE THE DATE OF THIS AGREEMENT, THERE SHALL
HAVE BEEN NO MATERIAL ADVERSE EFFECT.


 


SECTION 6.3             CONDITIONS TO THE OBLIGATIONS OF SELLER.  THE
OBLIGATIONS OF SELLER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY ARE
SUBJECT TO THE SATISFACTION OR WAIVER BY SELLER ON OR PRIOR TO THE CLOSING DATE
OF THE FOLLOWING FURTHER CONDITIONS:


 


(A)   PERFORMANCE.  ALL OF THE MATERIAL AGREEMENTS AND COVENANTS OF PURCHASER TO
BE PERFORMED PRIOR TO THE CLOSING PURSUANT TO THIS AGREEMENT SHALL HAVE BEEN
DULY PERFORMED IN ALL MATERIAL RESPECTS.


 


(B)   REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF
PURCHASER CONTAINED IN ARTICLE IV SHALL BE TRUE AND CORRECT IN ALL RESPECTS ON
AND AS OF THE CLOSING DATE AS IF MADE ON AND AS OF SUCH DATE (OTHER THAN THOSE
MADE AS OF A SPECIFIED DATE, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS ON
AND AS OF SUCH SPECIFIED DATE).


 


(C)   CERTIFICATE. SELLER SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY PURCHASER,
DATED AS OF THE CLOSING DATE, TO THE EFFECT THAT THE CONDITIONS SET FORTH IN
SECTIONS 6.3(A) AND (B) HAVE BEEN SATISFIED.


 


(D)   TAX OPINION.  PURSUANT TO A TAX SHARING AGREEMENT, DATED AS OF JUNE 29,
2007, BY AND AMONG SELLER, TYCO INTERNATIONAL LTD. AND COVIDIEN LTD. (THE
“TSA”), SELLER SHALL HAVE RECEIVED AN UNQUALIFIED “WILL” OPINION OF QUALIFIED
TAX COUNSEL UNDER THE TSA, WHICH OPINION IN FORM AND SUBSTANCE IS REASONABLY
ACCEPTABLE TO SELLER, TYCO INTERNATIONAL LTD. AND COVIDIEN LTD. (THE “TAX
OPINION”) AND UPON WHICH EACH OF THEM MAY RELY, CONFIRMING EITHER (I) THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT, EITHER SEPARATELY OR IN
CONJUNCTION WITH OTHER ACTIONS TAKEN BY SELLER, RESULT IN ANY TAXES BEING
IMPOSED ON OR IN CONNECTION WITH THE DISTRIBUTION OF SELLER’S STOCK AND THE
STOCK OF COVIDIEN LTD. BY TYCO INTERNATIONAL LTD. TO ITS SHAREHOLDERS ON
JUNE 29, 2007 OR ANY TRANSACTIONS UNDERTAKEN IN CONNECTION WITH SUCH

 

57

--------------------------------------------------------------------------------


 


DISTRIBUTIONS OR (II) THAT THE TAX OPINION IS NOT REQUIRED UNDER THE TSA WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 6.4             FRUSTRATION OF CLOSING CONDITIONS.  NONE OF PURCHASER OR
SELLER MAY RELY ON THE FAILURE OF ANY CONDITION SET FORTH IN THIS ARTICLE VI TO
BE SATISFIED IF SUCH FAILURE WAS CAUSED BY SUCH PARTY’S FAILURE TO ACT IN GOOD
FAITH OR SUCH PARTY’S FAILURE TO USE ITS REASONABLE BEST EFFORTS TO CAUSE THE
CLOSING TO OCCUR AS REQUIRED BY SECTION 5.3 OR SUCH PARTY’S COMPLIANCE WITH ITS
OBLIGATIONS UNDER SECTIONS 5.3 OR 5.4 OR UNDER ANY OTHER PROVISION OF THIS
AGREEMENT.


 


ARTICLE VII


 


TAX MATTERS


 


SECTION 7.1             ALLOCATION OF TAXES TO SELLER.  SELLER SHALL BE
RESPONSIBLE FOR AND WILL PAY OR CAUSE TO BE PAID ANY AND ALL OF THE FOLLOWING
(COLLECTIVELY, “SELLER’S TAXES”):


 


(A)   ALL TAXES IMPOSED ON THE CONVEYED ENTITIES WITH RESPECT TO ALL PERIODS OF
THE CONVEYED ENTITIES THAT END ON OR BEFORE THE CLOSING DATE AND ALL TAXES
IMPOSED ON SELLER, THE EQUITY SELLING ENTITIES AND THE ASSET SELLING ENTITIES;


 


(B)   ALL INCOME TAXES IMPOSED ON THE SELLER, THE SELLER ENTITIES AND THE
CONVEYED ENTITIES UNDER ANY CONSOLIDATION, COMBINATION, FISCAL UNITY, OR SIMILAR
REGIME BY ANY U.S. OR FOREIGN FEDERAL, STATE OR LOCAL TAX LAW FOR ALL TAXABLE
PERIODS OR PORTIONS THEREOF OF SELLER OR ITS AFFILIATES THAT END ON OR BEFORE OR
INCLUDE THE CLOSING DATE;


 


(C)   SELLER’S PORTION OF THE TAXES FOR ANY STRADDLE PERIOD, AS DETERMINED UNDER
SECTION 7.3;


 


(D)   FIFTY (50) PERCENT OF ALL TRANSFER TAXES; AND


 


(E)   ANY TAXES IMPOSED ON SELLER, THE CONVEYED ENTITIES, OR THE EQUITY SELLING
ENTITIES AS A RESULT OF THE SECTION 338(H)(10) ELECTION.


 

provided, however, that (i) Seller’s Taxes shall not include any Taxes arising
as a result of actions taken by any Conveyed Entity, Purchaser, or any of their
Affiliates with respect to the Business, the Purchased Assets or any Conveyed
Entity after the Closing Date, and (ii) Seller’s Taxes shall not include any
liability for Taxes to the extent such Taxes are accrued Taxes described in
Section 2.4(d).

 


SECTION 7.2             ALLOCATION OF TAXES TO PURCHASER.  PURCHASER SHALL BE
RESPONSIBLE FOR, WILL PAY OR CAUSE TO BE PAID, AND WILL INDEMNIFY SELLER AND ITS
AFFILIATES FROM AND AGAINST (I) ANY AND ALL TAXES OF, OR RELATING TO, THE
BUSINESS, THE CONVEYED ENTITIES OR THE PURCHASED ASSETS WITH RESPECT TO ALL
PERIODS THAT BEGIN AFTER THE CLOSING DATE, (II) ANY AND ALL TAXES OF, OR
RELATING TO, THE BUSINESS, THE CONVEYED ENTITIES OR THE PURCHASED ASSETS ARISING
AS A RESULT OF ACTIONS TAKEN BY ANY CONVEYED ENTITY, PURCHASER, OR ANY OF THEIR
AFFILIATES AFTER THE EFFECTIVE TIME OF THE CLOSING, (III) FIFTY (50) PERCENT OF
ALL TRANSFER TAXES AND (IV) ANY AND ALL ACCRUED TAXES DESCRIBED IN
SECTION 2.4(D).

 

58

--------------------------------------------------------------------------------


 


SECTION 7.3             ALLOCATION OF STRADDLE PERIOD TAXES.  (A) WITH RESPECT
TO ANY TAXABLE PERIOD OF A CONVEYED ENTITY RELATING TO TAXES THAT WOULD (ABSENT
AN ELECTION) INCLUDE, BUT NOT END UNTIL AFTER, THE CLOSING DATE (A “STRADDLE
PERIOD”), SELLER MAY OR MAY CAUSE ONE OR MORE OF THE CONVEYED ENTITIES, AT ITS
SOLE OPTION, TO ELECT WITH ANY RELEVANT TAXING AUTHORITY TO CLOSE SUCH STRADDLE
PERIOD AS OF THE END OF THE CLOSING DATE.  AS A RESULT OF SUCH ELECTION, TAXES
WILL BE ALLOCATED TO SELLER, ON THE ONE HAND, AND PURCHASER, ON THE OTHER HAND,
PURSUANT TO THE PROVISIONS OF SECTION 7.1 AND SECTION 7.2, RESPECTIVELY.


 


(B)   IN ANY CASE WHERE THE STRADDLE PERIOD OF A CONVEYED ENTITY IS NOT CLOSED
PURSUANT TO THE PRECEDING SECTION 7.3(A), SELLER WILL BE ALLOCATED ANY INCOME
TAXES IMPOSED ON THE CONVEYED ENTITY FOR THE PORTION OF THE STRADDLE PERIOD UP
TO AND INCLUDING THE CLOSING DATE.  FOR PURPOSES OF THIS SECTION 7.3(B), INCOME
TAXES FOR THE PORTION OF A STRADDLE PERIOD UP TO AND INCLUDING THE CLOSING DATE
WILL BE DETERMINED BASED UPON AN INTERIM CLOSING OF THE BOOKS OF A CONVEYED
ENTITY AS OF 11:59 P.M. ON THE CLOSING DATE BASED UPON TAX ACCOUNTING METHODS,
PRACTICES, AND PROCEDURES LAST USED BY SUCH CONVEYED ENTITY IN PREPARING ITS TAX
RETURNS.


 


(C)   AS TO ANY TAX OTHER THAN AN INCOME TAX OR A TRANSFER TAX FOR ANY STRADDLE
PERIOD, SELLER WILL BE ALLOCATED:


 

(I)          FOR ANY SUCH TAX THAT IS DETERMINED BASED UPON SPECIFIC
TRANSACTIONS (INCLUDING, BUT NOT LIMITED TO, VALUE ADDED, SALES, AND USE TAXES),
ALL SUCH TAXES APPLICABLE TO TRANSACTIONS THAT HAVE BEEN CONSUMMATED DURING THE
PERIOD THROUGH THE END OF THE CLOSING DATE; AND

 

(II)         FOR ANY SUCH TAX THAT IS NOT BASED UPON SPECIFIC TRANSACTIONS
(INCLUDING, BUT NOT LIMITED TO, LICENSE, REAL PROPERTY, PERSONAL PROPERTY,
FRANCHISE AND DOING BUSINESS TAXES), ANY SUCH TAX EQUAL TO THE FULL AMOUNT OF
SUCH TAX FOR THE ENTIRE STRADDLE PERIOD MULTIPLIED BY A FRACTION, THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS IN THE STRADDLE PERIOD ENDING ON THE CLOSING DATE
AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE ENTIRE STRADDLE
PERIOD.

 


SECTION 7.4             TAX RETURNS; PAYMENT OF TAXES.  (A) EXCEPT AS SET FORTH
ON SCHEDULE 7.4(A) OF THE SELLER DISCLOSURE LETTER, SELLER SHALL, AND SHALL
CAUSE THE EQUITY SELLING ENTITIES, THE ASSET SELLING ENTITIES, AND/OR THE
CONVEYED ENTITIES TO, PREPARE AND FILE, OR CAUSE TO BE PREPARED AND FILED,
WITHIN APPLICABLE STATUTORY LIMITS AND CONSISTENT WITH PRIOR PRACTICE, ALL TAX
RETURNS OF OR WHICH INCLUDE THE CONVEYED ENTITIES OR THE PURCHASED ASSETS
(INCLUDING ANY AMENDMENTS THERETO) THAT ARE DUE TO BE FILED (GIVING EFFECT TO
ANY EXTENSION OF TIME TO FILE) ON OR PRIOR TO THE CLOSING DATE (THE “PRE-CLOSING
PERIOD TAX RETURNS”).  SELLER SHALL, AND SHALL CAUSE THE EQUITY SELLING ENTITIES
AND/OR THE CONVEYED ENTITIES TO, PAY ALL TAXES SHOWN ON SUCH PRE-CLOSING PERIOD
TAX RETURNS WHEN DUE.  TO THE EXTENT THAT SELLER OR ITS AFFILIATES ARE REQUIRED
TO FILE TAX RETURNS WITH RESPECT TO TRANSFER TAXES, SELLER SHALL, AND SHALL
CAUSE THE EQUITY SELLING ENTITIES, THE ASSET SELLING ENTITIES, AND/OR THE
CONVEYED ENTITIES TO, PERMIT PURCHASER TO REVIEW AND COMMENT ON THE PORTION OF
ANY TAX RETURNS RELATED TO THE DETERMINATION OF ANY TRANSFER TAX, AND SELLER
SHALL, AND SHALL CAUSE THE EQUITY SELLING ENTITIES, THE ASSET SELLING ENTITIES,
AND/OR THE CONVEYED ENTITIES TO, MAKE SUCH REVISIONS TO SUCH TAX RETURNS AS ARE
REASONABLY REQUESTED BY PURCHASER.  PURCHASER SHALL PAY OVER TO SELLER, NO FEWER
THAN THREE (3) BUSINESS DAYS PRIOR TO THE DUE DATE OF ANY SUCH TRANSFER TAX
RETURN, AN AMOUNT OF CASH SUFFICIENT FOR THE PAYMENT OF FIFTY

 

59

--------------------------------------------------------------------------------


 


(50) PERCENT OF ANY TAXES SHOWN AS DUE ON SUCH TAX RETURN AND FOR WHICH
PURCHASER BEARS RESPONSIBILITY PURSUANT TO SECTION 7.2 HEREOF.  SELLER SHALL
DELIVER OR CAUSE TO BE DELIVERED COPIES OF ALL PRE-CLOSING PERIOD TAX RETURNS
FOR THE CONVEYED ENTITIES (OTHER THAN ANY INCOME TAX RETURNS) TO PURCHASER
WITHIN THIRTY (30) DAYS OF THE FILING OF ANY SUCH PRE-CLOSING PERIOD TAX RETURN.


 

(b) (i) Purchaser shall, and shall cause its Affiliates to, prepare and file, or
cause to be prepared and filed, all Tax Returns (other than Income Tax Returns
(which shall be the responsibility of Seller) and Transfer Tax Returns) relating
to the Business, the Purchased Assets or the Conveyed Entities that are due to
be filed (giving effect to any extensions of time to file) after the Closing
Date, but that include or relate to taxable periods (or portions thereof) ending
on or prior to the Closing Date, including taxable periods beginning before and
ending after the Closing Date (collectively, “Straddle Period Returns”). 
Purchaser shall pay or cause to be paid all Taxes with respect to such Straddle
Period Returns when due.  Purchaser shall, and shall cause its Affiliates to,
permit Seller to review and comment on any Straddle Period Returns for which
Seller or any of its Affiliates has any indemnification obligation under this
Agreement, and Purchaser shall, and shall cause its Affiliates to, make such
revisions to such Tax Returns as are reasonably requested by Seller.  Seller
shall, and shall cause the Equity Selling Entities and/or the Asset Selling
Entities to, pay over to Purchaser, no fewer than three (3) Business Days prior
to the due date of the applicable Straddle Period Return, an amount of cash
sufficient for the payment of any Taxes required to be shown as due on such Tax
Return and for which Seller bears responsibility pursuant to Section 7.1.

 

(ii) To the extent that Purchaser or its Affiliates are required to file Tax
Returns with respect to Transfer Taxes, Purchaser shall, and shall cause its
Affiliates to, permit Seller to review and comment on the portion of any Tax
Returns related to the determination of any Transfer Tax, and Purchaser shall,
and shall cause its Affiliates to, make such revisions to such Tax Returns as
are reasonably requested by Seller.  Seller shall pay over to Purchaser, no
fewer than three (3) Business Days prior to the due date of any such Transfer
Tax Return, an amount of cash sufficient for the payment of fifty (50) percent
of any Taxes shown as due on such Tax Return and for which Seller bears
responsibility pursuant to Section 7.1.

 


(C)   PURCHASER AGREES THAT, WITH RESPECT TO EACH OF THE CONVEYED ENTITIES AND
ANY SUCCESSOR THERETO:


 

(I)          EXCEPT AS PROVIDED IN SECTION 7.7(D), NEITHER PURCHASER NOR ANY OF
ITS AFFILIATES OR ANY SUCCESSOR THERETO WILL FILE ANY CLAIM FOR REFUND OF TAXES
WITH RESPECT TO (A) ANY PERIOD ENDING ON OR BEFORE THE CLOSING DATE, OR (B) IN
THE CASE OF A STRADDLE PERIOD, THE PORTION OF SUCH STRADDLE PERIOD ENDING ON THE
CLOSING DATE;

 

(ii)         Purchaser, its Affiliates, and any successor thereto must make any
election available to them to waive the right to claim in respect of any period
ending on or before the Closing Date any carryback with respect to Taxes arising
in (a) any period beginning after the Closing Date, or (b) in the case of a
Straddle Period, the portion of such Straddle Period beginning after the Closing
Date; and

 

60

--------------------------------------------------------------------------------

 

(III)        NEITHER PURCHASER NOR ANY OF ITS AFFILIATES OR ANY SUCCESSOR
THERETO WILL FILE ANY AMENDED TAX RETURN IN RESPECT OF (A) ANY PERIOD ENDING ON
OR BEFORE THE CLOSING DATE, OR (B) IN THE CASE OF A STRADDLE PERIOD, THE PORTION
OF SUCH STRADDLE PERIOD ENDING ON THE CLOSING DATE.

 


SECTION 7.5             TAX CONTESTS. (A) SELLER AND PURCHASER SHALL PROVIDE
NOTICE WITHIN FIFTEEN (15) BUSINESS DAYS TO THE OTHER OF ANY PENDING OR
THREATENED CONTEST OF WHICH IT BECOMES AWARE RELATED TO TAXES FOR ANY PERIOD FOR
WHICH IT IS INDEMNIFIED BY THE OTHER PARTY HEREUNDER. SUCH NOTICE SHALL CONTAIN
FACTUAL INFORMATION (TO THE EXTENT KNOWN) DESCRIBING ANY ASSERTED TAX LIABILITY
IN REASONABLE DETAIL AND SHALL BE ACCOMPANIED BY COPIES OF ANY NOTICE AND OTHER
DOCUMENTS IT HAS RECEIVED FROM ANY TAXING AUTHORITY IN RESPECT OF ANY SUCH
MATTERS. IF A PARTY HERETO HAS KNOWLEDGE OF AN ASSERTED TAX LIABILITY WITH
RESPECT TO A MATTER FOR WHICH IT IS TO BE INDEMNIFIED UNDER SECTION 7.6 HEREOF
AND SUCH PARTY FAILS TO GIVE THE INDEMNIFYING PARTY PROMPT NOTICE OF SUCH
ASSERTED TAX LIABILITY, THEN (I) IF THE INDEMNIFYING PARTY IS PRECLUDED FROM
CONTESTING THE ASSERTED TAX LIABILITY IN ANY FORUM AS A RESULT OF THE FAILURE TO
GIVE PROMPT NOTICE, THE INDEMNIFYING PARTY SHALL HAVE NO OBLIGATION TO INDEMNIFY
THE INDEMNIFIED PARTY FOR ANY TAXES ARISING OUT OF SUCH ASSERTED TAX LIABILITY,
AND (II) IF THE INDEMNIFYING PARTY IS NOT PRECLUDED FROM CONTESTING SUCH
ASSERTED TAX LIABILITY IN ANY FORUM, BUT SUCH FAILURE TO GIVE PROMPT NOTICE
RESULTS IN A MONETARY DETRIMENT TO THE INDEMNIFYING PARTY, THEN ANY AMOUNT THAT
THE INDEMNIFYING PARTY IS OTHERWISE REQUIRED TO PAY THE INDEMNIFIED PARTY
PURSUANT TO SECTION 7.6 HEREOF SHALL BE REDUCED BY THE AMOUNT OF SUCH DETRIMENT.


 


(B)           SELLER OR ITS DESIGNEE SHALL HAVE THE RIGHT, UPON WRITTEN NOTICE
TO PURCHASER WITHIN THIRTY (30) DAYS AFTER DELIVERY BY PURCHASER TO SELLER OF
NOTICE, TO REPRESENT A CONVEYED ENTITY’S INTERESTS IN ANY CONTEST RELATING TO A
TAX MATTER ARISING WITH RESPECT TO A PRE-CLOSING PERIOD TAX RETURN TO THE EXTENT
SUCH CONTEST IS IN CONNECTION WITH ANY TAXES FOR WHICH SELLER MAY BE LIABLE
PURSUANT TO SECTION 7.1 HEREOF, TO EMPLOY COUNSEL OF ITS CHOICE AT ITS EXPENSE
AND TO CONTROL THE CONDUCT OF SUCH CONTEST, INCLUDING SETTLEMENT OR OTHER
DISPOSITION THEREOF.


 


(C)           PURCHASER SHALL HAVE THE RIGHT TO CONTROL THE CONDUCT OF ANY
CONTEST RELATING TO A TAX MATTER OF A CONVEYED ENTITY ARISING WITH RESPECT TO A
PERIOD ENDING AFTER THE CLOSING DATE AND OF ANY CONTEST IN RESPECT OF WHICH
SELLER HAS NOT ELECTED TO REPRESENT THE INTERESTS OF A CONVEYED ENTITY PURSUANT
TO SECTION 7.5(B); PROVIDED, HOWEVER, THAT SELLER SHALL HAVE THE RIGHT, AT
SELLER’S OWN EXPENSE, TO CONSULT WITH PURCHASER REGARDING ANY SUCH CONTEST THAT
MAY AFFECT A CONVEYED ENTITY FOR ANY PRE-CLOSING PERIOD OR FOR ANY PORTION OF A
STRADDLE PERIOD ENDING ON THE CLOSING DATE; AND PROVIDED, FURTHER, THAT ANY
SETTLEMENT OR OTHER DISPOSITION OF ANY SUCH CONTEST THAT MAY AFFECT A CONVEYED
ENTITY FOR ANY PRE-CLOSING PERIOD OR ANY PORTION OF A STRADDLE PERIOD ENDING ON
THE CLOSING DATE MAY ONLY BE MADE WITH THE CONSENT OF SELLER, WHICH CONSENT WILL
NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED. IN THE CASE OF A CONTEST
WITH RESPECT TO A STRADDLE PERIOD, TO THE EXTENT THAT SELLER UNREASONABLY
WITHHOLDS, DELAYS OR CONDITIONS CONSENT, PURCHASER’S OBLIGATION UNDER
SECTION 7.6(C) OF THIS AGREEMENT TO INDEMNIFY SELLER FOR ANY TAX WITH RESPECT TO
SUCH PERIOD SHALL TERMINATE AND SELLER SHALL REIMBURSE PURCHASER FOR THE
REASONABLY INCURRED COSTS OF THE CONTEST. AS WITH ALL OTHER DISPUTES UNDER THIS
AGREEMENT, IT IS UNDERSTOOD BY THE PARTIES THAT ANY DISPUTES ARISING UNDER THIS
SECTION 7.5(C), INCLUDING, BUT NOT LIMITED TO, DISPUTES REGARDING CONSENT BEING
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, SHALL CONSTITUTE DISPUTES
REGARDING MATTERS IN THIS ARTICLE VII THAT REQUIRE THE AGREEMENT OF THE PARTIES

 

61

--------------------------------------------------------------------------------


 


WITHIN THE MEANING OF SECTION 7.10 OF THIS AGREEMENT AND, THEREFORE, SHALL BE
RESOLVED IN ACCORDANCE WITH SECTION 7.10 OF THIS AGREEMENT.


 


(D)           SELLER AND PURCHASER AGREE, IN EACH CASE AT NO COST TO THE OTHER
PARTY, TO COOPERATE WITH THE OTHER AND THE OTHER’S REPRESENTATIVES IN A PROMPT
AND TIMELY MANNER IN CONNECTION WITH ANY CONTEST. SUCH COOPERATION SHALL
INCLUDE, BUT NOT BE LIMITED TO, MAKING AVAILABLE TO THE OTHER PARTY, DURING
NORMAL BUSINESS HOURS, ALL BOOKS, RECORDS, RETURNS, DOCUMENTS, FILES, OTHER
INFORMATION (INCLUDING WORKING PAPERS AND SCHEDULES), OFFICERS OR EMPLOYEES
(WITHOUT SUBSTANTIAL INTERRUPTION OF EMPLOYMENT) OR OTHER RELEVANT INFORMATION
NECESSARY OR USEFUL IN CONNECTION WITH ANY CONTEST REQUIRING ANY SUCH BOOKS,
RECORDS AND FILES.


 


(E)           WHERE THERE IS A DISPUTE WITH A TAXING AUTHORITY REGARDING
LIABILITY FOR TAX FOR A PRE-CLOSING PERIOD AND FOR WHICH SELLER HAS AN
INDEMNIFICATION OBLIGATION, PURCHASER SHALL, OR SHALL CAUSE THE APPROPRIATE
CONVEYED ENTITY TO, AS THE CASE MAY BE, AT THE REQUEST OF SELLER, PAY THE AMOUNT
OF THE DISPUTED TAX TO THE TAXING AUTHORITY, AND PURCHASER OR THE CONVEYED
ENTITY SHALL BE REIMBURSED BY SELLER IN A MANNER TO BE AGREED UPON BY THE
PARTIES AT SUCH TIME AS SELLER MAKES SUCH REQUEST.


 


SECTION 7.6             INDEMNIFICATION. (A) THE INDEMNIFICATION PROVISIONS SET
FORTH IN THIS SECTION 7.6 ARE THE EXCLUSIVE REMEDY FOR OBLIGATIONS OF THE
PARTIES ARISING UNDER THIS AGREEMENT THAT RELATE TO TAXES AND ARTICLE VIII OF
THIS AGREEMENT SHALL NOT APPLY TO SUCH OBLIGATIONS, EXCEPT THAT ARTICLE VIII OF
THIS AGREEMENT SHALL APPLY TO BREACHES OF SECTION 3.16. THE COVENANTS SET FORTH
IN THIS ARTICLE VII SHALL SURVIVE THE CLOSING WITHOUT TIME LIMITATION.


 


(B)           SELLER SHALL BE LIABLE FOR, AND COVENANTS AND AGREES TO INDEMNIFY
AND HOLD HARMLESS PURCHASER AND ITS AFFILIATES FROM AND AGAINST, ANY AND ALL
LIABILITIES INCURRED BY PURCHASER OR ITS AFFILIATES:


 

(I)          BY REASON OF A BREACH BY SELLER OF ANY COVENANT CONTAINED IN
ARTICLE VII HEREOF;

 

(II)         FOR TAXES FOR WHICH SELLER BEARS RESPONSIBILITY PURSUANT TO
SECTION 7.1 HEREOF; OR

 

(III)        FOR INCOME TAXES OF SELLER, THE SELLER ENTITIES AND THE CONVEYED
ENTITIES RESULTING FROM THE APPLICATION OF TREASURY REGULATION SECTION 1.1502-6
(OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAW) AND RELATING TO
TAXABLE PERIODS OR PORTIONS THEREOF OF SELLER OR ITS AFFILIATES ENDING ON OR
BEFORE OR INCLUDING THE CLOSING DATE.

 


(C)           PURCHASER SHALL BE LIABLE FOR, AND COVENANTS AND AGREES TO
INDEMNIFY AND HOLD HARMLESS SELLER AND ITS AFFILIATES FROM AND AGAINST, ANY AND
ALL LIABILITIES INCURRED BY ANY OF SELLER OR ITS AFFILIATES:

 

(I)          BY REASON OF A BREACH BY PURCHASER OF ANY COVENANT CONTAINED IN
ARTICLE VII HEREOF; OR

 

(II)         FOR TAXES FOR WHICH PURCHASER BEARS RESPONSIBILITY PURSUANT TO
SECTION 7.2 HEREOF.

 

62

--------------------------------------------------------------------------------


 


(D)           IF A PARTY (THE “TAX INDEMNIFIED PARTY”) DETERMINES THAT IT OR ANY
OF ITS AFFILIATES IS OR MAY BE ENTITLED TO INDEMNIFICATION BY ANOTHER PARTY (THE
“TAX INDEMNIFYING PARTY”) UNDER SECTION 7.6(B) OR SECTION 7.6(C) HEREOF, THE TAX
INDEMNIFIED PARTY WILL PROMPTLY DELIVER TO THE TAX INDEMNIFYING PARTY A WRITTEN
NOTICE AND DEMAND THEREFORE (THE “TAX NOTICE”) SPECIFYING THE BASIS FOR
INDEMNIFICATION AND, IF KNOWN, THE AMOUNT FOR WHICH THE TAX INDEMNIFIED PARTY
REASONABLY BELIEVES IT OR ANY OF ITS AFFILIATES IS ENTITLED TO BE INDEMNIFIED (A
“TAX CLAIM”), TOGETHER WITH ANY SUPPORTING DOCUMENTATION (INCLUDING, IF
APPLICABLE, ANY RELEVANT NOTICE FROM ANY TAXING AUTHORITY). THE TAX NOTICE MUST
BE RECEIVED BY THE TAX INDEMNIFYING PARTY NO LATER THAN THIRTY (30) DAYS BEFORE
THE EXPIRATION OF THE APPLICABLE TAX STATUTE OF LIMITATIONS; PROVIDED, HOWEVER,
THAT IF THE TAX INDEMNIFIED PARTY DOES NOT RECEIVE NOTICE FROM THE APPLICABLE
TAXING AUTHORITY (“TAXING AUTHORITY NOTICE”) THAT AN ITEM EXISTS THAT COULD GIVE
RISE TO A TAX CLAIM MORE THAN THIRTY (30) DAYS BEFORE THE EXPIRATION OF THE
APPLICABLE TAX STATUTE OF LIMITATIONS, THEN THE TAX NOTICE MUST BE RECEIVED BY
THE TAX INDEMNIFYING PARTY AS PROMPTLY AS PRACTICABLE AFTER THE TAX INDEMNIFIED
PARTY RECEIVES THE TAXING AUTHORITY NOTICE (BUT IN NO EVENT MORE THAN FIVE
(5) BUSINESS DAYS AFTER THE TAX INDEMNIFIED PARTY RECEIVES THE TAXING AUTHORITY
NOTICE). IF THE TAX INDEMNIFYING PARTY OBJECTS TO THE TAX CLAIM IN THE MANNER
SET FORTH IN SECTION 7.6(E) HEREOF OR IF EITHER THE TAX INDEMNIFYING PARTY OR
THE TAX INDEMNIFIED PARTY EXERCISES CONTEST RIGHTS AS CONTEMPLATED BY
SECTION 7.5(B), THEN THE TAX INDEMNIFYING PARTY SHALL NOT BE LIABLE TO MAKE AN
INDEMNIFICATION PAYMENT TO THE TAX INDEMNIFIED PARTY UNTIL THERE IS A
DETERMINATION BY THE ACCOUNTANT OR A FINAL DETERMINATION REGARDING THE TAX
CLAIM, AS THE CASE MAY BE. IN ALL OTHER CASES, THE TAX INDEMNIFYING PARTY WILL
PAY THE TAX INDEMNIFIED PARTY THE AMOUNT SET FORTH IN THE TAX NOTICE, IN CASH OR
OTHER IMMEDIATELY AVAILABLE FUNDS, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE
TAX NOTICE; PROVIDED, HOWEVER, THAT IF THE AMOUNT FOR WHICH THE TAX INDEMNIFIED
PARTY REASONABLY BELIEVES IT IS ENTITLED TO BE INDEMNIFIED IS NOT KNOWN AT THE
TIME OF THE TAX NOTICE, THE TAX INDEMNIFYING PARTY SHALL PAY THE AMOUNT KNOWN TO
BE DUE AND THE TAX INDEMNIFIED PARTY WILL DELIVER TO THE TAX INDEMNIFYING PARTY
A FURTHER TAX NOTICE SPECIFYING THE UNKNOWN AMOUNT AS SOON AS REASONABLY
PRACTICABLE AFTER SUCH AMOUNT IS KNOWN AND PAYMENT WILL THEN BE MADE AS SET
FORTH ABOVE.


 


(E)           THE TAX INDEMNIFYING PARTY MAY OBJECT TO THE TAX CLAIM (OR THE
AMOUNT THEREOF) SET FORTH IN ANY TAX NOTICE BY GIVING THE TAX INDEMNIFIED PARTY,
WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT OF SUCH TAX NOTICE, WRITTEN NOTICE
SETTING FORTH THE TAX INDEMNIFYING PARTY’S GROUNDS FOR SO OBJECTING (THE “TAX
OBJECTION NOTICE”). IF THE TAX INDEMNIFYING PARTY DOES NOT GIVE THE TAX
INDEMNIFIED PARTY THE TAX OBJECTION NOTICE WITHIN SUCH THIRTY (30) DAY PERIOD,
THE TAX INDEMNIFIED PARTY MAY EXERCISE ANY AND ALL OF ITS RIGHTS UNDER
APPLICABLE LAW AND THIS AGREEMENT TO COLLECT SUCH AMOUNT.


 


(F)            THE AMOUNT OF A TAX CLAIM SHALL BE THE AMOUNT OF TAXES PAYABLE BY
THE TAX INDEMNIFIED PARTY NET OF ANY ANTICIPATED BENEFIT TO THE TAX INDEMNIFIED
PARTY OR ANY OF ITS AFFILIATES ATTRIBUTABLE TO ANY TAX ITEM RESULTING FROM THE
FACTS UNDERLYING SUCH TAX CLAIM.


 


(G)           IF THE TAX INDEMNIFIED PARTY AND THE TAX INDEMNIFYING PARTY ARE
UNABLE TO SETTLE ANY DISPUTE REGARDING A TAX CLAIM WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF THE TAX OBJECTION NOTICE, THE TAX INDEMNIFIED PARTY AND THE TAX
INDEMNIFYING PARTY WILL, IN ACCORDANCE WITH SECTION 7.10, JOINTLY REQUEST THE
ACCOUNTANT TO RESOLVE THE DISPUTE AS PROMPTLY AS POSSIBLE.

 

63

--------------------------------------------------------------------------------


 


(H)           FAILURE BY THE TAX INDEMNIFIED PARTY TO PROMPTLY DELIVER TO THE
TAX INDEMNIFYING PARTY A TAX NOTICE IN ACCORDANCE WITH SECTION 7.6(D) HEREOF
WILL NOT RELIEVE THE TAX INDEMNIFYING PARTY OF ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT EXCEPT TO THE EXTENT THE TAX INDEMNIFYING PARTY IS PREJUDICED BY SUCH
FAILURE.


 


(I)            EACH OF THE PARTIES, ON BEHALF OF ITSELF AND ITS AFFILIATES,
AGREES NOT TO BRING ANY ACTIONS OR PROCEEDINGS, AT LAW, IN EQUITY OR OTHERWISE,
AGAINST ANY OTHER PARTY OR ITS AFFILIATES, IN RESPECT OF ANY BREACHES OR ALLEGED
BREACHES OF ANY REPRESENTATION, WARRANTY OR OTHER PROVISION OF THIS ARTICLE VII,
EXCEPT PURSUANT TO AND SUBJECT TO THE EXPRESS PROVISIONS OF THIS SECTION 7.6.


 


SECTION 7.7             REFUNDS. (A) PURCHASER SHALL, AND SHALL CAUSE ITS
AFFILIATES TO, HOLD IN TRUST FOR THE BENEFIT OF SELLER ALL REFUNDS (INCLUDING
INTEREST PAID THEREON BY A GOVERNMENTAL AUTHORITY AND ANY AMOUNTS APPLIED
AGAINST A TAX LIABILITY FOR OTHER TAXABLE PERIODS) OF ANY TAXES FOR WHICH
PURCHASER IS ENTITLED TO INDEMNIFICATION PURSUANT TO THIS AGREEMENT (“SELLER’S
REFUNDS”), AND, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT BY PURCHASER OR ANY
OF ITS AFFILIATES OF ANY SUCH SELLER’S REFUND, PURCHASER OR ITS AFFILIATE, AS
APPLICABLE, SHALL PAY OVER TO SELLER THE AMOUNT OF SUCH SELLER’S REFUND WITHOUT
RIGHT OF SET OFF OR COUNTERCLAIM.


 


(B)           SELLER SHALL, AND SHALL CAUSE ITS AFFILIATES TO, HOLD IN TRUST FOR
THE BENEFIT OF PURCHASER AND ITS AFFILIATES ALL REFUNDS (INCLUDING INTEREST PAID
THEREON BY A GOVERNMENTAL AUTHORITY AND ANY AMOUNTS APPLIED AGAINST A TAX
LIABILITY FOR OTHER TAXABLE PERIODS) OF ANY TAXES FOR WHICH SELLER IS ENTITLED
TO INDEMNIFICATION PURSUANT TO THIS AGREEMENT (“PURCHASER’S REFUNDS”) AND,
WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT BY SELLER OR ANY OF ITS AFFILIATES OF
ANY SUCH PURCHASER’S REFUND, SELLER OR AND ITS AFFILIATE, AS APPLICABLE, SHALL
PAY OVER TO PURCHASER THE AMOUNT OF PURCHASER’S REFUND WITHOUT RIGHT OF SET OFF
OR COUNTERCLAIM.


 


(C)           UPON THE REQUEST OF SELLER, PURCHASER WILL FILE, OR CAUSE A
CONVEYED ENTITY OR ITS AFFILIATE TO FILE, CLAIMS FOR SELLER’S REFUNDS, IN SUCH
FORM AS SELLER MAY REASONABLY REQUEST; PROVIDED, HOWEVER, THAT THE FILING OF ANY
SUCH CLAIM WILL NOT RESULT IN ANY PREJUDICE TO PURCHASER OR ITS AFFILIATES.
SELLER WILL HAVE THE SOLE RIGHT TO PROSECUTE ANY CLAIMS FOR SELLER’S REFUNDS (BY
SUIT OR OTHERWISE) AT SELLER’S EXPENSE AND WITH COUNSEL OF SELLER’S CHOICE.
PURCHASER WILL COOPERATE, AND CAUSE THE APPROPRIATE CONVEYED ENTITY OR AFFILIATE
TO COOPERATE, FULLY, AT SELLER’S EXPENSE, WITH SELLER AND ITS COUNSEL IN
CONNECTION THEREWITH.


 


(D)           UPON THE REQUEST OF PURCHASER, SELLER SHALL AND SHALL CAUSE ITS
AFFILIATES TO FILE, CLAIMS FOR PURCHASER’S REFUNDS, IN SUCH FORM AS PURCHASER
MAY REASONABLY REQUEST; PROVIDED, HOWEVER, THAT THE FILING OF ANY SUCH CLAIM
WILL NOT RESULT IN ANY PREJUDICE TO SELLER OR ITS AFFILIATES. PURCHASER WILL
HAVE THE SOLE RIGHT TO PROSECUTE ANY CLAIMS FOR PURCHASER’S REFUNDS (BY SUIT OR
OTHERWISE) AT PURCHASER’S EXPENSE AND WITH COUNSEL OF PURCHASER’S CHOICE. SELLER
WILL COOPERATE, AND CAUSE ITS AFFILIATES TO COOPERATE, FULLY, AT PURCHASER’S
EXPENSE, WITH PURCHASER AND ITS COUNSEL IN CONNECTION THEREWITH.


 


(E)           EXCEPT AS PROVIDED IN SECTIONS 7.7(A) AND 7.7(B) HEREOF, ANY
REFUNDS OF TAXES OTHER THAN SELLER’S REFUNDS AND PURCHASER’S REFUNDS WILL BE THE
PROPERTY OF THE PAYEE OF SUCH REFUNDS AND NO OTHER PARTY OR ITS AFFILIATES WILL
HAVE ANY RIGHT TO SUCH REFUNDS.

 

64

--------------------------------------------------------------------------------


 


(F)            TO THE EXTENT REASONABLY REQUESTED BY SELLER, AND WITHIN (30)
DAYS OF SUCH REQUEST, PURCHASER AND ITS AFFILIATES SHALL GRANT TO SELLER
APPROPRIATE POWERS OF ATTORNEY AS MAY REASONABLY BE NECESSARY TO PROSECUTE OR
DEFEND ITS RIGHTS HEREUNDER.


 


SECTION 7.8             ASSISTANCE AND COOPERATION. AFTER THE CLOSING DATE,
SELLER AND PURCHASER SHALL COOPERATE (AND SHALL CAUSE THEIR RESPECTIVE
AFFILIATES TO COOPERATE) WITH EACH OTHER AND WITH EACH OTHER’S AGENTS, INCLUDING
ACCOUNTING FIRMS AND LEGAL COUNSEL, IN CONNECTION WITH TAX MATTERS RELATING TO
THE CONVEYED ENTITIES AND THE PURCHASED ASSETS, INCLUDING (I) THE PREPARATION
AND FILING OF TAX RETURNS, (II) DETERMINING THE LIABILITY FOR AND AMOUNT OF ANY
TAXES DUE OR THE RIGHT TO AND AMOUNT OF ANY REFUND OF TAXES, (III) EXAMINATIONS
OF TAX RETURNS, AND (IV) ANY ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN RESPECT
OF TAXES ASSESSED OR PROPOSED TO BE ASSESSED. SUCH COOPERATION SHALL INCLUDE
MAKING ALL INFORMATION AND DOCUMENTS IN THEIR POSSESSION RELATED TO THE BUSINESS
AVAILABLE TO THE OTHER, AS PROVIDED IN SECTION 7.9 HEREOF. SELLER AND PURCHASER
ALSO SHALL (AND SHALL CAUSE THEIR RESPECTIVE AFFILIATES TO) MAKE AVAILABLE TO
THE OTHER, AS REASONABLY REQUESTED AND AVAILABLE, PERSONNEL RESPONSIBLE FOR
PREPARING, MAINTAINING, AND INTERPRETING INFORMATION AND DOCUMENTS RELEVANT TO
TAXES. ANY INFORMATION OR DOCUMENTS PROVIDED UNDER THIS SECTION 7.8 SHALL BE
KEPT CONFIDENTIAL BY THE PARTY RECEIVING THE INFORMATION OR DOCUMENTS, EXCEPT AS
MAY OTHERWISE BE NECESSARY IN CONNECTION WITH THE FILING OF TAX RETURNS OR IN
CONNECTION WITH ANY ADMINISTRATIVE OR JUDICIAL PROCEEDINGS RELATING TO TAXES.


 


SECTION 7.9             TAX RECORDS. TAX RECORDS IN POSSESSION OF SELLER (OTHER
THAN THOSE INCLUDED IN THE EXCLUDED ASSETS) AND/OR THE EQUITY SELLING ENTITIES
RELATING TO THE CONVEYED ENTITIES SHALL BE TRANSFERRED TO PURCHASER. SELLER MAY
MAKE AND RETAIN COPIES OF SUCH TAX RECORDS. SELLER, PURCHASER, AND THEIR
RESPECTIVE AFFILIATES SHALL MAKE AVAILABLE TO EACH OTHER (AT NO COST TO THE
REQUESTING PARTY) FOR INSPECTION AND COPYING DURING NORMAL BUSINESS HOURS UPON
REASONABLE NOTICE ALL TAX RECORDS IN THEIR POSSESSION RELATING TO THE CONVEYED
ENTITIES AND THE PURCHASED ASSETS TO THE EXTENT REASONABLY REQUIRED BY THE OTHER
PARTY IN CONNECTION WITH THE PREPARATION OF TAX RETURNS, AUDITS, LITIGATIONS, OR
THE RESOLUTION OF ITEMS UNDER THIS ARTICLE VII. SELLER, PURCHASER, AND THEIR
RESPECTIVE AFFILIATES SHALL PRESERVE AND KEEP SUCH TAX RECORDS IN THEIR
POSSESSION UNTIL THE EXPIRATION OF ANY APPLICABLE STATUTES OF LIMITATION AND AS
OTHERWISE REQUIRED BY LAW, BUT IN ANY EVENT FOR A PERIOD OF NOT LESS THAN TEN
(10) YEARS AFTER THE CLOSING DATE.


 


SECTION 7.10           DISPUTE RESOLUTION. IF SELLER AND PURCHASER FAIL TO AGREE
ON THE RESOLUTION OF ANY OF THE MATTERS IN THIS ARTICLE VII THAT REQUIRE THE
AGREEMENT OF THE PARTIES OR OTHERWISE DISAGREE ABOUT THE PROPER INTERPRETATION
OR OPERATION OF ANY PROVISION OF THIS ARTICLE VII, THEN SUCH MATTER SHALL BE
REFERRED TO THE ACCOUNTANT FOR BINDING ARBITRATION. SELLER AND PURCHASER SHALL
DELIVER TO THE ACCOUNTANT COPIES OF ANY SCHEDULES OR DOCUMENTATION THAT MAY
REASONABLY BE REQUIRED BY THE ACCOUNTANT TO MAKE ITS DETERMINATION. EACH OF
PURCHASER AND SELLER SHALL BE ENTITLED TO SUBMIT TO THE ACCOUNTANT A MEMORANDUM
SETTING FORTH ITS POSITION WITH RESPECT TO SUCH ARBITRATION. THE ACCOUNTANT
SHALL RENDER A DETERMINATION WITHIN SIXTY (60) DAYS OF THE REFERRAL OF SUCH
MATTER FOR BINDING ARBITRATION. SELLER OR PURCHASER, AS THE CASE MAY BE, SHALL
PAY TO THE OTHER PARTY THE AMOUNT DETERMINED BY THE ACCOUNTANT WITHIN TEN
(10) DAYS OF THE DATE ON WHICH THE ACCOUNTANT MAKES ITS DETERMINATION.
NOTWITHSTANDING ANY PROVISION OF THIS SECTION 7.10, THE ACCOUNTANT MAY, AT ITS
SOLE DISCRETION, AMEND THE PROCEDURES CONTAINED HEREIN. THE DETERMINATION OF THE
ACCOUNTANT SHALL BE FINAL AND BINDING ON ALL PARTIES. THE COSTS INCURRED IN
RETAINING THE ACCOUNTANT SHALL BE SHARED EQUALLY, FIFTY PERCENT (50%) BY SELLER
AND FIFTY PERCENT (50%) BY PURCHASER.

 

65

--------------------------------------------------------------------------------


 


SECTION 7.11           PAYMENT. ALL AMOUNTS REQUIRED TO BE PAID TO A PARTY UNDER
THIS ARTICLE VII SHALL BE PAID IN DOLLARS AND TRANSLATED FROM LOCAL CURRENCY AT
THE SPOT RATE. IF A PARTY (THE “PAYOR”) FAILS TO MAKE A PAYMENT DUE AND OWING
UNDER THIS ARTICLE VII TO THE OTHER PARTY OR ANY OF ITS AFFILIATES (THE “PAYEE”)
WITHIN THIRTY (30) DAYS OF THE DATE PRESCRIBED BY THIS ARTICLE VII, THE PAYOR
WILL PAY TO THE PAYEE INTEREST (SUCH INTEREST TO BE CALCULATED ON THE BASIS OF A
YEAR OF 360 DAYS AND THE ACTUAL NUMBER OF DAYS ELAPSED) ON SUCH PAYMENT FROM AND
INCLUDING THE DATE ON WHICH SUCH PAYMENT WAS DUE, BUT EXCLUDING THE DAY THE
PAYOR MAKES SUCH PAYMENT, AT A RATE EQUAL TO EIGHT PERCENT (8%) PER ANNUM.


 


SECTION 7.12           TERMINATION OF TAX ALLOCATION AGREEMENTS. IMMEDIATELY
PRIOR TO THE CLOSE OF BUSINESS ON THE CLOSING DATE, (I) ALL TAX ALLOCATION OR
SHARING AGREEMENTS OR ARRANGEMENTS EXISTING BETWEEN ANY OF SELLER AND THE EQUITY
SELLING ENTITIES, ON THE ONE HAND, AND ANY OF THE CONVEYED ENTITIES, ON THE
OTHER HAND, SHALL BE TERMINATED; AND (II) AMOUNTS DUE UNDER SUCH AGREEMENTS OR
ARRANGEMENTS SHALL BE SETTLED AS OF THE CLOSING DATE IN SUCH MANNER AS SELLER
SHALL DETERMINE (INCLUDING CAPITALIZATION OR DISTRIBUTION OF AMOUNTS DUE OR
RECEIVABLE UNDER SUCH AGREEMENTS OR ARRANGEMENTS). UPON SUCH TERMINATION AND
SETTLEMENT, NO FURTHER PAYMENTS BY OR TO THE CONVEYED ENTITIES WITH RESPECT TO
SUCH AGREEMENTS OR ARRANGEMENTS SHALL BE MADE, AND ALL OTHER RIGHTS AND
OBLIGATIONS RESULTING FROM SUCH AGREEMENTS OR ARRANGEMENTS BETWEEN THE CONVEYED
ENTITIES AND OTHERS SHALL CEASE AT SUCH TIME.


 


SECTION 7.13           ADJUSTMENT. ALL AMOUNTS PAID, OR CAUSED TO BE PAID, BY
ONE PARTY OR ITS AFFILIATES TO ANOTHER PARTY OR ITS AFFILIATES PURSUANT TO THIS
AGREEMENT (OTHER THAN INTEREST IN ACCORDANCE WITH SECTION 7.11 HEREOF, BUT
INCLUDING AMOUNTS PAYABLE UNDER ARTICLE VIII HEREOF) SHALL BE TREATED BY THE
PARTIES AS AN ADJUSTMENT TO THE GROSS ASSET PURCHASE PRICE OR GROSS EQUITY
PURCHASE PRICE, AS APPLICABLE, TO THE EXTENT PERMITTED BY LAW.


 


SECTION 7.14           SECTION 338(H)(10) ELECTION. (A) AT THE SOLE ELECTION OF
SELLER (NOTICE OF WHICH SHALL BE PROVIDED TO PURCHASER NO LATER THAN FIVE
(5) BUSINESS DAYS PRIOR TO THE CLOSING DATE), PURCHASER SHALL JOIN WITH SELLER
IN MAKING AN ELECTION UNDER SECTION 338(H)(10) OF THE CODE AND ANY CORRESPONDING
OR SIMILAR ELECTIONS UNDER STATE, LOCAL OR FOREIGN TAX LAW (COLLECTIVELY THE
“SECTION 338(H)(10) ELECTION”) WITH RESPECT TO THE PURCHASE AND SALE OF THE
STOCK OF THE CONVEYED ENTITIES. IN THE EVENT SELLER DOES NOT CHOOSE TO MAKE THE
SECTION 338(H)(10) ELECTION, THE REMAINDER OF THE PROVISIONS OF THIS
SECTION 7.14 SHALL NOT APPLY.


 


(B)           SELLER SHALL PREPARE AND FILE ALL FORMS AND DOCUMENTS REQUIRED IN
CONNECTION WITH THE SECTION 338(H)(10) ELECTION. FOR THE PURPOSE OF MAKING THE
SECTION 338(H)(10) ELECTION, WITHIN FIVE (5) BUSINESS DAYS OF SELLER’S
NOTIFICATION OF PURCHASER OF SELLER’S INTENTION TO MAKE THE
SECTION 338(H)(10) ELECTION, PURCHASER AND SELLER EACH SHALL EXECUTE TWO
(2) COPIES OF INTERNAL REVENUE SERVICE FORM 8023 (OR SUCCESSOR FORM). PURCHASER
SHALL EXECUTE (OR CAUSE TO BE EXECUTED) AND DELIVER TO SELLER SUCH ADDITIONAL
DOCUMENTS OR FORMS AS ARE REASONABLY REQUESTED TO COMPLETE THE
SECTION 338(H)(10) ELECTION AT LEAST TEN (10) DAYS PRIOR TO THE DATE SUCH
DOCUMENTS OR FORMS ARE REQUIRED TO BE FILED.


 


(C)           THE PARTIES AGREE THAT, FOR PURPOSES OF THE
SECTION 338(H)(10) ELECTION, THE “AGGREGATE DEEMED SALES PRICE” (THE “ADSP”)
WITH RESPECT TO THE ASSETS OF THE CONVEYED ENTITIES BASED UPON THE AMOUNT OF THE
GROSS EQUITY PURCHASE PRICE ALLOCATED TO THE STOCK OF THE CONVEYED ENTITIES
PURSUANT TO SECTION 2.8, SHALL BE ALLOCATED FOR PURPOSES OF SECTION 338 OF THE

 

66

--------------------------------------------------------------------------------


 


CODE AND THE APPLICABLE TREASURY REGULATIONS PROMULGATED THEREUNDER (AND ANY
SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW, AS APPROPRIATE) (THE “ADSP
ALLOCATION”) IN ACCORDANCE WITH THE PROCEDURES PROVIDED HEREIN, WHICH ALLOCATION
SHALL BE BINDING UPON SELLER, THE CONVEYED ENTITIES AND PURCHASER. WITHIN NINETY
(90) DAYS OF THE CLOSING DATE, SELLER WILL PROVIDE TO PURCHASER COPIES OF
INTERNAL REVENUE SERVICE FORM 8594 AND ANY REQUIRED EXHIBITS THERETO (THE “ASSET
ACQUISITION STATEMENT”) AND THE ADSP ALLOCATION, WITH SELLER’S PROPOSED
ALLOCATION OF THE ALLOCATED GROSS PURCHASE PRICE (TOGETHER WITH ANY LIABILITIES
PROPERLY TAKEN INTO ACCOUNT IN DETERMINING THE ADSP) AND THE ADSP ALLOCATION.
PURCHASER WILL PROPOSE TO SELLER ANY CHANGES TO SUCH ASSET ACQUISITION STATEMENT
AND THE ADSP ALLOCATION (AND, IN THE EVENT THAT NO SUCH CHANGES ARE PROPOSED IN
WRITING TO SELLER WITHIN FIVE (5) BUSINESS DAYS FOLLOWING PURCHASER’S RECEIPT OF
SUCH DOCUMENTS, PURCHASER WILL BE DEEMED TO HAVE AGREED TO AND ACCEPTED THE
ASSET ACQUISITION STATEMENT AND THE ADSP ALLOCATION). THE PARTIES WILL ENDEAVOR
IN GOOD FAITH TO RESOLVE ANY DIFFERENCES WITH RESPECT TO THE ASSET ACQUISITION
STATEMENT AND/OR THE ADSP ALLOCATION WITHIN FIFTEEN (15) DAYS AFTER SELLER’S
RECEIPT OF WRITTEN NOTICE OF OBJECTION FROM PURCHASER.


 


(D)           IF PURCHASER WITHHOLDS ITS CONSENT TO THE ALLOCATION REFLECTED IN
THE ASSET ACQUISITION STATEMENT OR THE ADSP ALLOCATION, AND PURCHASER AND SELLER
HAVE ACTED IN GOOD FAITH TO RESOLVE ANY DIFFERENCES WITH RESPECT TO ITEMS ON THE
ASSET ACQUISITION STATEMENT OR THE ADSP AND THEREAFTER ARE UNABLE TO RESOLVE ANY
DIFFERENCES THAT, IN THE AGGREGATE, ARE MATERIAL IN RELATION TO THE ADSP
ALLOCATION, THEN ANY REMAINING DISPUTED MATTERS WILL BE FINALLY AND CONCLUSIVELY
DETERMINED BY THE ARBITER. PROMPTLY, BUT NOT LATER THAN FIFTEEN (15) DAYS AFTER
ITS ACCEPTANCE OF APPOINTMENT HEREUNDER, THE ARBITER WILL DETERMINE (BASED
SOLELY ON PRESENTATION OF PURCHASER AND SELLER AND NOT BY INDEPENDENT REVIEW)
ONLY THOSE MATTERS IN DISPUTE AND WILL RENDER A WRITTEN REPORT AS TO THE
DISPUTED MATTERS AND THE RESULTING ADSP ALLOCATION OR OTHER ALLOCATION OR
DETERMINATION, WHICH REPORT SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES.
THE PARTIES SHALL, SUBJECT TO THE REQUIREMENTS OF APPLICABLE TAX LAW OR
ELECTION, FILE ALL TAX RETURNS AND REPORTS CONSISTENT WITH THE ALLOCATION
PROVIDED IN THE ASSET ACQUISITION STATEMENT AND THE ADSP ALLOCATION, OR, IF
APPLICABLE, THE DETERMINATION OF THE ARBITER. THE PARTIES SHALL BEAR EQUALLY THE
FEES AND EXPENSES OF THE ARBITER.


 


ARTICLE VIII

SURVIVAL; INDEMNIFICATION


 


SECTION 8.1             SURVIVAL OF REPRESENTATIONS AND WARRANTIES. (A) THE
RESPECTIVE REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER CONTAINED IN
ARTICLES III AND IV SHALL SURVIVE THE CLOSING UNTIL THE DATE THAT IS FIFTEEN
(15) MONTHS FROM THE CLOSING DATE; PROVIDED THAT THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 3.3(B) (“CAPITAL STRUCTURE”) SHALL SURVIVE FOR
THE APPLICABLE STATUTE OF LIMITATIONS.


 


(B)           NEITHER SELLER NOR PURCHASER SHALL HAVE ANY LIABILITY WHATSOEVER
WITH RESPECT TO ANY REPRESENTATION AND WARRANTY UNLESS A CLAIM IS MADE HEREUNDER
PRIOR TO THE EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD FOR SUCH
REPRESENTATION AND WARRANTY, IN WHICH CASE SUCH REPRESENTATION AND WARRANTY
SHALL SURVIVE AS TO SUCH CLAIM UNTIL SUCH CLAIM HAS BEEN FINALLY RESOLVED.

 

67

--------------------------------------------------------------------------------


 


SECTION 8.2             INDEMNIFICATION BY SELLER. (A) SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS ARTICLE VIII, AFTER THE CLOSING, SELLER AGREES TO
DEFEND AND INDEMNIFY PURCHASER AND EACH OF ITS OFFICERS AND DIRECTORS (THE
“PURCHASER INDEMNITEES”) AND SAVE AND HOLD EACH OF THEM HARMLESS AGAINST ANY
LOSSES INCURRED BY THEM AS A RESULT OF: (I) ANY FAILURE OF ANY REPRESENTATION OR
WARRANTY MADE BY SELLER CONTAINED IN ARTICLE III TO BE TRUE AND CORRECT ON AND
AS OF THE CLOSING DATE (IT BEING AGREED THAT ANY MATERIALITY OR MATERIAL ADVERSE
EFFECT QUALIFICATION IN A REPRESENTATION AND WARRANTY SHALL BE DISREGARDED IN
DETERMINING WHETHER ANY SUCH REPRESENTATION AND WARRANTY HAS BEEN BREACHED
EXCEPT AS SET FORTH IN SCHEDULE 6.2(B) OF THE SELLER DISCLOSURE LETTER);
(II) ANY BREACH OF ANY COVENANT OR AGREEMENT BY SELLER CONTAINED IN THIS
AGREEMENT (OTHER THAN COVENANTS CONTAINED IN ARTICLE VII, WHICH ARE ADDRESSED BY
ARTICLE VII EXCLUSIVELY); AND (III) ANY RETAINED LIABILITY.


 


(B)           SUBJECT TO THE RIGHTS AND LIMITATIONS SET FORTH IN THIS
SECTION 8.2 AND SECTIONS 8.4(B), 8.4(D), 8.5, 8.6, 8.7 AND 8.8, AFTER THE
CLOSING, SELLER AGREES TO DEFEND AND INDEMNIFY THE PURCHASER INDEMNITEES AND
SAVE AND HOLD EACH OF THEM HARMLESS AGAINST ANY LOSSES INCURRED BY THEM AS A
RESULT OF (I) THE PRESENCE OR RELEASE OF, OR HUMAN EXPOSURE TO, HAZARDOUS
SUBSTANCES IN, ON, OR BENEATH ANY LEASED REAL PROPERTY OR ANY REAL PROPERTY, IN
EACH CASE, TO THE EXTENT EXISTING OR OCCURRING ON OR PRIOR TO THE CLOSING DATE;
AND (II) ANY VIOLATION OF ANY ENVIRONMENTAL LAW BY THE BUSINESS, ANY ASSET
SELLING ENTITY (IN CONNECTION WITH THE BUSINESS) OR ANY CONVEYED ENTITY, TO THE
EXTENT RELATING TO OR ARISING FROM ACTS OR OMISSIONS OCCURRING ON OR PRIOR TO
THE CLOSING DATE; PROVIDED IT IS UNDERSTOOD THAT NO LOSSES RELATING TO OR
ARISING FROM ANY VIOLATION OCCURRING AFTER THE CLOSING DATE ARE RECOVERABLE
UNDER THIS SECTION 8.2(B)(II).


 


(C)           CERTAIN LIMITATIONS. (I) NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, (X) FOR ALL ENVIRONMENTAL STANDALONE CLAIMS MADE OR
EXISTING AFTER THE TENTH ANNIVERSARY OF THE CLOSING DATE, SELLER SHALL NOT BE
LIABLE FOR SUCH CLAIMS UNLESS AND UNTIL THE AGGREGATE AMOUNT OF ALL
INDEMNIFIABLE LOSSES RELATING TO SUCH CLAIMS AND INCURRED AFTER THE TENTH
ANNIVERSARY OF THE CLOSING DATE EQUALS OR EXCEEDS ONE MILLION DOLLARS
($1,000,000), IN WHICH CASE SELLER SHALL BE LIABLE ONLY FOR THE AMOUNT OF THE
LOSSES IN EXCESS OF SUCH AMOUNT; (Y) FROM AND AFTER THE CLOSING, THE MAXIMUM
AGGREGATED AMOUNT OF INDEMNIFIABLE LOSSES WHICH MAY BE RECOVERED UNDER
SECTION 8.2(B) SHALL BE THIRTY MILLION DOLLARS ($30,000,000); AND (Z) SELLER
SHALL NOT BE LIABLE FOR ANY ENVIRONMENTAL STANDALONE CLAIM UNLESS SUCH CLAIM IS
MADE HEREUNDER PRIOR TO THE DATE THAT IS 20 YEARS FROM THE CLOSING DATE.


 


(II) WITH RESPECT TO ANY AND ALL ENVIRONMENTAL INDEMNITY CLAIMS, PURCHASER AND
SELLER, AS THE CASE MAY BE, SHALL ACT ONLY IN A “COMMERCIALLY REASONABLE MANNER”
WHICH SHALL MEAN THE MOST COST-EFFECTIVE AND COMMERCIALLY REASONABLE METHOD FOR
INVESTIGATION, REMEDIATION, REMOVAL, CORRECTIVE ACTION, CONTAINMENT, MONITORING
AND/OR OTHER RESPONSE ACTION PERMITTED BY APPLICABLE ENVIRONMENTAL LAWS,
DETERMINED FROM THE PERSPECTIVE OF A REASONABLE BUSINESS PERSON ACTING (WITHOUT
REGARD TO THE AVAILABILITY OF INDEMNIFICATION HEREUNDER) TO ACHIEVE COMPLIANCE
WITH ENVIRONMENTAL LAWS IN EFFECT AS OF THE CLOSING (IT BEING UNDERSTOOD THAT
COMMERCIALLY REASONABLE MANNER SHALL INCLUDE THE USE OF RISK-BASED REMEDIES,
INSTITUTIONAL OR ENGINEERING CONTROLS, OR DEED RESTRICTIONS, BASED ON THE USE OF
THE PROPERTY AT CLOSING).


 


(III) SELLER SHALL HAVE NO OBLIGATIONS FOR ANY ENVIRONMENTAL INDEMNITY CLAIM TO
THE EXTENT LOSSES THEREUNDER RESULT FROM OR ARE THE CONSEQUENCE OF ANY ACTION
(INCLUDING DISCLOSURE, REPORT OR OTHER COMMUNICATION FROM THE PURCHASER AND ITS
AFFILIATES (OR THEIR AGENTS) TO ANY

 

68

--------------------------------------------------------------------------------


 


GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY OR ANY PHASE II OR OTHER INTRUSIVE
INVESTIGATIONS OR SAMPLING, TESTING OR MONITORING OF THE SOIL, SURFACE WATER OR
GROUNDWATER PERFORMED BY PURCHASER OR ITS AFFILIATES (OR THEIR AGENTS)) THAT IS
NOT (A) REQUIRED BY AN ENVIRONMENTAL LAW; OR (B) NECESSARY TO ADDRESS A
CONDITION FIRST DISCOVERED AS A RESULT OF CONSTRUCTION ACTIVITIES AT, ON OR
BENEATH A LEASED REAL PROPERTY OR REAL PROPERTY.


 


(IV) SELLER SHALL HAVE NO OBLIGATION FOR ANY ENVIRONMENTAL INDEMNITY CLAIM TO
THE EXTENT LOSSES RESULT, IN WHOLE OR IN PART, FROM ANY CHANGE IN USE OF ANY
LEASED REAL PROPERTY, ANY REAL PROPERTY, THE PROPERTY SUBJECT TO THE SUBLEASE
AGREEMENT OR THE PROPERTY SUBJECT TO THE CORK SUBLEASE FROM ITS CURRENT USE TO
ANY NONINDUSTRIAL USE AFTER THE CLOSING DATE.


 

(v) From and after the Closing Date, with respect to the Business, any Leased
Real Property or any Real Property, Purchaser shall, and will cause each of its
Affiliates and Subsidiaires to, comply with all applicable Environmental Laws in
all material respects.

 

(vi) The Purchaser Indemnitees shall be permitted to assign a portion of their
rights to bring an Environmental Indemnity Claim; provided that no more than two
such assignments may be made by all the Purchaser Indemnitees, taken as a whole,
and; provided, further, any such assignment, if made, shall be effective if, and
only if, the assignee agrees in writing to be bound to all of the limitations
applicable to Environmental Indemnity Claims set forth in this Article VIII.

 


(D)           ENVIRONMENTAL PROCEDURES. (I) SELLER SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO CONDUCT AND CONTROL THE DEFENSE OR NEGOTIATION (INCLUDING ANY
INVESTIGATORY, MONITORING, RESPONSE OR REMEDIAL ACTIONS) OF ANY ENVIRONMENTAL
INDEMNITY CLAIM FOR WHICH PURCHASER INDEMNITEES ARE ENTITLED TO INDEMNIFICATION
PURSUANT TO SECTION 8.2(A) OR SECTION 8.2(B), INCLUDING ITS RESOLUTION,
COMPROMISE OR SETTLEMENT, WITH COUNSEL AND ENVIRONMENTAL CONSULTANT SELECTED, IF
ANY, BY SELLER. NO RESOLUTION, COMPROMISE OR SETTLEMENT IN RESPECT OF SUCH
ENVIRONMENTAL INDEMNITY CLAIM MAY BE REACHED BY SELLER WITHOUT PURCHASER’S PRIOR
CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED) UNLESS THE RESOLUTION, SETTLEMENT OR COMPROMISE INVOLVES ONLY THE
PAYMENT OF MONETARY DAMAGES. IN THE EVENT SELLER ELECTS TO CONTROL THE DEFENSE
OR NEGOTIATION OF ANY ENVIRONMENTAL INDEMNITY CLAIM, PURCHASER SHALL PROVIDE
SELLER WITH REASONABLE ACCESS TO ITS PROPERTIES AND EMPLOYEES. IN THE EVENT
SELLER ELECTS NOT TO CONTROL THE DEFENSE OF ANY ENVIRONMENTAL INDEMNITY CLAIM,
PURCHASER SHALL CONTROL THE DEFENSE OF SUCH ENVIRONMENTAL INDEMNITY CLAIM,
INCLUDING ITS RESOLUTION, COMPROMISE OR SETTLEMENT, AND NO RESOLUTION,
COMPROMISE OR SETTLEMENT IN RESPECT OF SUCH ENVIRONMENTAL INDEMNITY CLAIM MAY BE
REACHED BY PURCHASER WITHOUT SELLER’S PRIOR CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED).


 


(II) PURCHASER AND SELLER, AT THEIR SOLE COST, AS THE CASE MAY BE, WITH RESPECT
TO ANY MATTER MANAGED AND CONTROLLED BY THE OTHER, SHALL HAVE THE RIGHT TO
(X) PARTICIPATE IN ANY MEETINGS OR MATERIAL NEGOTIATIONS WITH ANY THIRD PARTY
(EXCLUDING COUNSEL, CONSULTANTS OR OTHER EXPERTS RETAINED BY THE CONTROLLING
PARTY) WITH RESPECT TO ANY ENVIRONMENTAL INDEMNITY CLAIM AND SHALL BE PROVIDED
WITH REASONABLE ADVANCE NOTICE OF THE SAME AND (Y) REVIEW IN ADVANCE AND PROVIDE
COMMENTS ON ANY DOCUMENTS PROPOSED TO BE SUBMITTED TO GOVERNMENTAL AUTHORITIES
OR OTHER THIRD PARTIES.

 

69

--------------------------------------------------------------------------------

 

 

(iii) Seller and Purchaser agree that the issuance in respect of an
Environmental Indemnity Claim  of a “no further action” letter or the equivalent
indicia of completion issued by any Governmental Authority having jurisdiction
over remediation (“NFA Letter”) shall constitute completion of Seller’s
obligation for such Environmental Indemnity Claim; provided, however, that in
the event the NFA Letter contains re-openers or other provisions that reserve
the right of the issuing Governmental Authority to require additional
investigation and/or remediation of Hazardous Substances or seek additional
damages (“Re-Opener”) and that Re-Opener is triggered before the twentieth
anniversary of the Closing Date, Seller shall not invoke the receipt of the NFA
Letter to avoid fulfilling its obligations with respect to such Environmental
Indemnity Claim.

 

(iv) In the event of any inconsistency between the terms of this Section 8.2 and
the other provisions in Article VIII, the provisions of this Section 8.2 shall
control.

 


SECTION 8.3     INDEMNIFICATION BY PURCHASER. SUBJECT TO THE LIMITATIONS SET
FORTH IN THIS ARTICLE VIII, AFTER THE CLOSING, PURCHASER AGREES TO DEFEND AND
INDEMNIFY SELLER AND ITS AFFILIATES AND EACH OF THEIR RESPECTIVE OFFICERS AND
DIRECTORS (“SELLER INDEMNITEES”) AND SAVE AND HOLD EACH OF THEM HARMLESS AGAINST
ANY LOSSES INCURRED BY THEM AS A RESULT OF: (I) ANY FAILURE OF ANY
REPRESENTATION OR WARRANTY MADE BY PURCHASER CONTAINED IN ARTICLE IV TO BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE; (II) ANY
BREACH OF ANY COVENANT OR AGREEMENT BY PURCHASER CONTAINED IN THIS AGREEMENT;
(III) ANY ASSUMED LIABILITY OR ANY LIABILITY OF A CONVEYED ENTITY; (IV) EVENTS
OCCURRING ON OR AFTER THE CLOSING DATE IN CONNECTION WITH THE BUSINESS, THE
PURCHASED ASSETS OR THE EQUITY INTERESTS, INCLUDING THE USE, OWNERSHIP,
POSSESSION, OPERATION, OR OCCUPANCY OF ANY LEASED REAL PROPERTY OR REAL
PROPERTY, THE INTELLECTUAL PROPERTY OF THE BUSINESS, THE PURCHASED ASSETS OR THE
EQUITY INTERESTS FROM AND AFTER THE CLOSING DATE; AND (V) ANY PARENT GUARANTEE,
SELLER SURETY BOND OR PARENT LOFC OR ANY RELATED OBLIGATION OR CONTRACT THAT
REMAINS OUTSTANDING AFTER THE CLOSING.


 


SECTION 8.4     LIMITATION ON INDEMNIFICATION, MITIGATION.


 


(A)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
NEITHER SELLER NOR PURCHASER SHALL BE LIABLE FOR ANY CLAIM FOR INDEMNIFICATION
PURSUANT TO SECTION 8.2(A)(I) (OTHER THAN WITH RESPECT TO SECTION 3.3(B)),
SECTION 8.2(A)(II) ARISING OUT OF A BREACH OF SECTION 5.2 OR 8.3(I), AS THE CASE
MAY BE, (I) FOR ANY INDIVIDUAL ITEM WHERE THE LOSS RELATING THERETO IS LESS THAN
TEN THOUSAND DOLLARS ($10,000) (THE “PER-CLAIM DEDUCTIBLE”) AND (II) UNLESS AND
UNTIL THE AGGREGATE AMOUNT OF ALL SUCH INDEMNIFIABLE LOSSES WHICH MAY BE
RECOVERED FROM SELLER OR PURCHASER, AS THE CASE MAY BE, EQUALS OR EXCEEDS SIX
MILLION FOUR HUNDRED THOUSAND DOLLARS ($6,400,000), IN WHICH CASE SELLER OR
PURCHASER, AS THE CASE MAY BE, SHALL BE LIABLE ONLY FOR THE AMOUNT OF THE LOSSES
IN EXCESS OF SUCH AMOUNT. IT IS FURTHER AGREED THAT THE MAXIMUM AGGREGATE AMOUNT
OF INDEMNIFIABLE LOSSES WHICH MAY BE RECOVERED FOR INDEMNIFICATION (I) PURSUANT
TO SECTION 8.2(A)(I) (OTHER THAN WITH RESPECT TO SECTION 3.3(B)) AND
SECTION 8.2(A)(II) ARISING OUT OF A BREACH OF SECTION 5.2, AS THE CASE MAY BE,
SHALL BE AN AMOUNT EQUAL TO SIXTY-FOUR MILLION DOLLARS ($64,000,000) AND
(II) PURSUANT TO SECTION 8.3(I) SHALL BE AN AMOUNT EQUAL TO SIXTY-FOUR MILLION
DOLLARS ($64,000,000).


 


(B)   PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER SHALL NOT HAVE ANY LIABILITY
UNDER ANY PROVISION OF THIS AGREEMENT FOR ANY LOSS TO THE EXTENT THAT SUCH LOSS
RELATES TO ANY

 

70

--------------------------------------------------------------------------------


 


ACTION TAKEN BY PURCHASER OR ANY OTHER PERSON (OTHER THAN SELLER AND THE SELLER
ENTITIES IN BREACH OF THIS AGREEMENT) AFTER THE CLOSING DATE. PURCHASER SHALL
TAKE AND SHALL CAUSE ITS AFFILIATES TO TAKE ALL COMMERCIALLY REASONABLE STEPS TO
MITIGATE ANY LOSS UPON BECOMING AWARE OF ANY EVENT WHICH WOULD REASONABLY BE
EXPECTED TO, OR DOES, GIVE RISE THERETO, INCLUDING INCURRING COSTS ONLY TO THE
MINIMUM EXTENT NECESSARY TO REMEDY THE BREACH WHICH GIVES RISE TO THE LOSS.


 


(C)   SELLER ACKNOWLEDGES AND AGREES THAT PURCHASER SHALL NOT HAVE ANY LIABILITY
UNDER ANY PROVISION OF THIS AGREEMENT FOR ANY LOSS TO THE EXTENT THAT SUCH LOSS
RELATES TO ANY ACTION TAKEN BY SELLER OR ANY OTHER PERSON (OTHER THAN PURCHASER
IN BREACH OF THIS AGREEMENT) AFTER THE CLOSING DATE. SELLER SHALL TAKE AND SHALL
CAUSE ITS AFFILIATES TO TAKE ALL COMMERCIALLY REASONABLE STEPS TO MITIGATE ANY
LOSS UPON BECOMING AWARE OF ANY EVENT WHICH WOULD REASONABLY BE EXPECTED TO, OR
DOES, GIVE RISE THERETO, INCLUDING INCURRING COSTS ONLY TO THE MINIMUM EXTENT
NECESSARY TO REMEDY THE BREACH WHICH GIVES RISE TO THE LOSS.


 


(D)   NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE AGGREGATE
LIABILITY OF SELLER UNDER THIS AGREEMENT WITH RESPECT TO LOSSES TO PURCHASER
INDEMNITEES FOR INDEMNIFICATION WITH RESPECT TO THIS AGREEMENT SHALL NOT BE IN
EXCESS OF THE TOTAL AMOUNT OF PROCEEDS RECEIVED BY SELLER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 8.5     LOSSES NET OF INSURANCE, ETC. THE AMOUNT OF ANY LOSS FOR WHICH
INDEMNIFICATION IS PROVIDED UNDER SECTION 7.6, 8.2 OR 8.3 SHALL BE NET OF
(I) ANY ACCRUALS OR RESERVES ON THE FINANCIAL STATEMENTS REFERENCED IN
SECTION 3.6 OR INCLUDED IN THE DETERMINATION OF THE CLOSING DATE WORKING
CAPITAL, (II) ANY AMOUNTS RECOVERED BY THE INDEMNIFIED PARTY PURSUANT TO ANY
INDEMNIFICATION BY, OR INDEMNIFICATION AGREEMENT WITH, ANY THIRD PARTY,
(III) ANY INSURANCE PROCEEDS OR OTHER CASH RECEIPTS OR SOURCES OF REIMBURSEMENT
RECEIVED AS AN OFFSET AGAINST SUCH LOSS (EACH PERSON NAMED IN CLAUSES (II) AND
(III), A “COLLATERAL SOURCE”), AND (IV) AN AMOUNT EQUAL TO THE PRESENT VALUE OF
THE TAX BENEFIT, IF ANY, ATTRIBUTABLE TO SUCH LOSS. PURCHASER AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO SEEK RECOVERY FROM ALL COLLATERAL SOURCES.
THE INDEMNIFYING PARTY MAY REQUIRE AN INDEMNIFIED PARTY TO ASSIGN THE RIGHTS TO
SEEK RECOVERY PURSUANT TO THE PRECEDING SENTENCE; PROVIDED, HOWEVER, THAT THE
INDEMNIFYING PARTY WILL THEN BE RESPONSIBLE FOR PURSUING SUCH CLAIM AT ITS OWN
EXPENSE. IF THE AMOUNT TO BE NETTED HEREUNDER IN CONNECTION WITH A COLLATERAL
SOURCE FROM ANY PAYMENT REQUIRED UNDER SECTION 7.6, 8.2 OR 8.3 IS DETERMINED
AFTER PAYMENT BY THE INDEMNIFYING PARTY OF ANY AMOUNT OTHERWISE REQUIRED TO BE
PAID TO AN INDEMNIFIED PARTY PURSUANT TO THIS ARTICLE VIII, THE INDEMNIFIED
PARTY SHALL REPAY TO THE INDEMNIFYING PARTY, PROMPTLY AFTER SUCH DETERMINATION,
ANY AMOUNT THAT THE INDEMNIFYING PARTY WOULD NOT HAVE HAD TO PAY PURSUANT TO
THIS ARTICLE VIII HAD SUCH DETERMINATION BEEN MADE AT THE TIME OF SUCH PAYMENT,
AND ANY EXCESS RECOVERY FROM A COLLATERAL SOURCE SHALL BE APPLIED TO REDUCE ANY
FUTURE PAYMENTS TO BE MADE BY THE INDEMNIFYING PARTY PURSUANT TO SECTION 7.6,
8.2 OR 8.3. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL
“LOSSES” BE CALCULATED BASED UPON ANY MULTIPLE OF LOST EARNINGS OR OTHER SIMILAR
METHODOLOGY USED TO VALUE THE BUSINESS, THE PURCHASED ASSETS, THE ASSUMED
LIABILITIES OR THE CONVEYED ENTITIES OR BASED ON THE FINANCIAL PERFORMANCE OR
RESULTS OF OPERATIONS OF THE BUSINESS, THE PURCHASED ASSETS, THE ASSUMED
LIABILITIES OR THE CONVEYED ENTITIES.


 


SECTION 8.6     INDEMNIFICATION PROCEDURE. (A) PROMPTLY AFTER THE INCURRENCE OF
ANY LOSSES BY ANY PERSON ENTITLED TO INDEMNIFICATION PURSUANT TO SECTIONS 5.5,
5.6, 5.12, 8.2 OR 8.3 HEREOF (AN “INDEMNIFIED PARTY”), INCLUDING ANY CLAIM BY A
THIRD PARTY DESCRIBED IN SECTION 

 

71

--------------------------------------------------------------------------------


 


8.7, WHICH MIGHT GIVE RISE TO INDEMNIFICATION HEREUNDER, THE INDEMNIFIED PARTY
SHALL DELIVER TO THE PARTY FROM WHICH INDEMNIFICATION IS SOUGHT (THE
“INDEMNIFYING PARTY”) A CERTIFICATE (THE “CLAIM CERTIFICATE”), WHICH CLAIM
CERTIFICATE SHALL:

 

(I)  STATE THAT THE INDEMNIFIED PARTY HAS PAID OR ANTICIPATES IT WILL INCUR
LIABILITY FOR LOSSES FOR WHICH SUCH INDEMNIFIED PARTY IS ENTITLED TO
INDEMNIFICATION PURSUANT TO THIS AGREEMENT; AND

 

(II) SPECIFY IN REASONABLE DETAIL (AND HAVE ANNEXED THERETO ALL SUPPORTING
DOCUMENTATION, INCLUDING ANY CORRESPONDENCE IN CONNECTION WITH ANY THIRD-PARTY
CLAIM AND PAID INVOICES FOR CLAIMED LOSSES) EACH INDIVIDUAL ITEM OF LOSS
INCLUDED IN THE AMOUNT SO STATED, THE DATE SUCH ITEM WAS PAID OR ACCRUED, THE
BASIS FOR ANY ANTICIPATED LIABILITY AND THE NATURE OF THE MISREPRESENTATION,
BREACH OF WARRANTY, BREACH OF COVENANT OR CLAIM TO WHICH EACH SUCH ITEM IS
RELATED AND THE COMPUTATION OF THE AMOUNT TO WHICH SUCH INDEMNIFIED PARTY CLAIMS
TO BE ENTITLED HEREUNDER. THE FAILURE OF AN INDEMNIFIED PARTY TO GIVE REASONABLY
PROMPT NOTICE OF ANY CLAIM OR CLAIMS SHALL NOT RELEASE, WAIVE OR OTHERWISE
AFFECT THE INDEMNIFYING PARTY’S OBLIGATIONS WITH RESPECT THERETO EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS MATERIALLY PREJUDICED AS A RESULT OF SUCH
FAILURE.

 


(B)   IN THE EVENT THAT THE INDEMNIFYING PARTY SHALL OBJECT TO THE
INDEMNIFICATION OF AN INDEMNIFIED PARTY IN RESPECT OF ANY CLAIM OR CLAIMS
SPECIFIED IN ANY CLAIM CERTIFICATE, THE INDEMNIFYING PARTY SHALL, WITHIN
FORTY-FIVE (45) DAYS AFTER RECEIPT BY THE INDEMNIFYING PARTY OF SUCH CLAIM
CERTIFICATE, DELIVER TO THE INDEMNIFIED PARTY A NOTICE OF OBJECTION TO SUCH
EFFECT, SPECIFYING IN REASONABLE DETAIL THE BASIS FOR SUCH OBJECTION, AND THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL, WITHIN THE SIXTY (60) DAY
PERIOD BEGINNING ON THE DATE OF RECEIPT BY THE INDEMNIFIED PARTY OF SUCH
OBJECTION, ATTEMPT IN GOOD FAITH TO AGREE UPON THE RIGHTS OF THE RESPECTIVE
PARTIES WITH RESPECT TO EACH OF SUCH CLAIMS TO WHICH THE INDEMNIFYING PARTY
SHALL HAVE SO OBJECTED. IF THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY
SHALL SUCCEED IN REACHING AGREEMENT ON THEIR RESPECTIVE RIGHTS WITH RESPECT TO
ANY OF SUCH CLAIMS, THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY SHALL
PROMPTLY PREPARE AND SIGN A MEMORANDUM SETTING FORTH SUCH AGREEMENT. SHOULD THE
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY BE UNABLE TO AGREE AS TO ANY
PARTICULAR ITEM OR ITEMS OR AMOUNT OR AMOUNTS WITHIN SUCH TIME PERIOD, THEN THE
INDEMNIFIED PARTY SHALL BE PERMITTED TO SUBMIT SUCH DISPUTE TO A COURT OF
COMPETENT JURISDICTION AS SET FORTH IN SECTION 11.10(B).


 


(C)   CLAIMS FOR LOSSES COVERED BY A MEMORANDUM OF AGREEMENT OF THE NATURE
DESCRIBED IN SECTION 8.6(B) AND CLAIMS FOR LOSSES THE VALIDITY AND AMOUNT OF
WHICH HAVE BEEN THE SUBJECT OF JUDICIAL DETERMINATION AS DESCRIBED IN
SECTION 8.6(B) OR SHALL HAVE BEEN SETTLED WITH THE CONSENT OF THE INDEMNIFYING
PARTY, AS DESCRIBED IN SECTION 8.7, ARE HEREINAFTER REFERRED TO, COLLECTIVELY,
AS “AGREED CLAIMS.”  WITHIN TEN (10) BUSINESS DAYS OF THE DETERMINATION OF THE
AMOUNT OF ANY OF THE AGREED CLAIMS, THE INDEMNIFYING PARTY SHALL PAY TO THE
INDEMNIFIED PARTY AN AMOUNT EQUAL TO THE AGREED CLAIM BY WIRE TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS TO THE BANK ACCOUNT OR ACCOUNTS DESIGNATED BY THE
INDEMNIFIED PARTY IN A NOTICE TO THE INDEMNIFYING PARTY NOT LESS THAN TWO
(2) BUSINESS DAYS PRIOR TO SUCH PAYMENT.


 


SECTION 8.7     THIRD-PARTY CLAIMS. (A) IF A CLAIM BY A THIRD-PARTY IS MADE
AGAINST ANY INDEMNIFIED PARTY WITH RESPECT TO WHICH THE INDEMNIFIED PARTY
INTENDS TO SEEK

 

72

--------------------------------------------------------------------------------


 


INDEMNIFICATION HEREUNDER FOR ANY LOSS UNDER THIS ARTICLE VIII, THE INDEMNIFIED
PARTY SHALL PROMPTLY NOTIFY THE INDEMNIFYING PARTY OF SUCH CLAIM. THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO CONDUCT AND
CONTROL, THROUGH COUNSEL OF ITS CHOOSING, ANY THIRD PARTY CLAIM, ACTION, SUIT OR
PROCEEDING (A “THIRD-PARTY CLAIM”). IF THE INDEMNIFYING PARTY ELECTS TO CONDUCT
AND CONTROL ANY THIRD-PARTY CLAIM, IT SHALL, WITHIN THIRTY (30) DAYS OF RECEIPT
OF NOTICE OF THE SUCH THIRD-PARTY CLAIM, NOTIFY THE INDEMNIFIED PARTY OF ITS
INTENT TO DO SO. IF THE INDEMNIFYING PARTY ELECTS NOT TO CONDUCT AND CONTROL ANY
THIRD PARTY CLAIM, THE INDEMNIFIED PARTY MAY CONDUCT AND CONTROL ANY THIRD-PARTY
CLAIM. THE INDEMNIFYING PARTY SHALL PERMIT THE INDEMNIFIED PARTY TO PARTICIPATE
IN, BUT NOT CONTROL, THE DEFENSE OF ANY SUCH ACTION OR SUIT WHICH THE
INDEMNIFYING PARTY HAS ELECTED TO ASSUME THE DEFENSE OF THROUGH COUNSEL CHOSEN
BY THE INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE BORNE BY THE INDEMNIFIED PARTY. IF THE INDEMNIFYING PARTY
ELECTS NOT TO CONTROL OR CONDUCT THE DEFENSE OR PROSECUTION OF A THIRD-PARTY
CLAIM, THE INDEMNIFYING PARTY NEVERTHELESS SHALL HAVE THE RIGHT TO PARTICIPATE
IN THE DEFENSE OR PROSECUTION OF ANY THIRD-PARTY CLAIM AND, AT ITS OWN EXPENSE,
TO EMPLOY COUNSEL OF ITS OWN CHOOSING FOR SUCH PURPOSE. NOTWITHSTANDING ANYTHING
IN THIS SECTION 8.7(A) TO THE CONTRARY, THE INDEMNIFYING PARTY SHALL NOT,
WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, SETTLE OR COMPROMISE ANY
THIRD-PARTY CLAIM UNLESS THE SETTLEMENT OR COMPROMISE INVOLVES ONLY THE PAYMENT
OF MONETARY DAMAGES. NOTWITHSTANDING ANYTHING IN THIS SECTION 8.7(A) TO THE
CONTRARY, THE INDEMNIFIED PARTY SHALL NOT, WITHOUT THE WRITTEN CONSENT OF THE
INDEMNIFYING PARTY, SETTLE OR COMPROMISE ANY THIRD-PARTY CLAIM.


 


(B)   THE PARTIES SHALL COOPERATE IN THE DEFENSE OR PROSECUTION OF ANY
THIRD-PARTY CLAIM, WITH SUCH COOPERATION TO INCLUDE (I) THE RETENTION AND THE
PROVISION OF THE INDEMNIFYING PARTY RECORDS AND INFORMATION THAT ARE REASONABLY
RELEVANT TO SUCH THIRD-PARTY CLAIM AND (II) THE MAKING AVAILABLE OF EMPLOYEES ON
A MUTUALLY CONVENIENT BASIS FOR PROVIDING ADDITIONAL INFORMATION AND EXPLANATION
OF ANY MATERIAL PROVIDED HEREUNDER.


 


SECTION 8.8     SOLE REMEDY/WAIVER. THE PARTIES ACKNOWLEDGE AND AGREE THAT, IN
THE EVENT THAT THE CLOSING OCCURS, THE REMEDIES PROVIDED FOR IN THIS AGREEMENT
SHALL BE THE PARTIES’ SOLE AND EXCLUSIVE REMEDY FOR ANY MISREPRESENTATION OR
BREACH OF THE WARRANTIES OR COVENANTS CONTAINED IN THIS AGREEMENT. IN
FURTHERANCE OF THE FOREGOING, THE PARTIES HEREBY WAIVE, EFFECTIVE UPON THE
OCCURRENCE OF THE CLOSING, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL OTHER RIGHTS, CLAIMS AND CAUSES OF ACTION (INCLUDING RIGHTS OF
CONTRIBUTION, IF ANY, AND CLAIMS FOR RESCISSION) FOR BREACH OF THE WARRANTIES OR
COVENANTS CONTAINED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT APPLY TO DELIBERATE MISREPRESENTATIONS BY ANY PARTY OR ANY OF ITS
AFFILIATES.


 


ARTICLE IX

GUARANTEE


 


SECTION 9.1     GUARANTEE. FROM AND AFTER THE DATE OF THIS AGREEMENT, GUARANTOR
HEREBY IRREVOCABLY, ABSOLUTELY AND UNCONDITIONALLY GUARANTEES THE DUE AND
PUNCTUAL PAYMENT OF ALL AMOUNTS REQUIRED TO BE PAID BY PURCHASER UNDER THIS
AGREEMENT WHEN THE SAME SHALL BECOME DUE AND PAYABLE, ACCORDING TO THE TERMS
HEREOF. THIS GUARANTEE SHALL BE A CONTINUING GUARANTEE AND SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL, AND GUARANTOR’S LIABILITY UNDER THIS GUARANTEE SHALL

 

73

--------------------------------------------------------------------------------


 


TERMINATE UPON, PAYMENT IN FULL OF ALL SUCH AMOUNTS BY PURCHASER. GUARANTOR
HEREBY EXPRESSLY WAIVES ALL (I) PRESENTMENT, (II) DEMANDS FOR PAYMENT OR
PERFORMANCE, (III) DILIGENCE, (IV) DEMANDS OF PROTEST, DISHONOR, OR RELIANCE
THEREON, AND (V) PROTESTS OF NON-PAYMENT. GUARANTOR ACKNOWLEDGES THAT ITS
OBLIGATIONS UNDER THIS SECTION 9.1 SHALL NOT BE RELEASED OR DISCHARGED IN WHOLE
OR IN PART BY THE INSOLVENCY, BANKRUPTCY, LIQUIDATION, TERMINATION, DISSOLUTION,
MERGER, CONSOLIDATION OR OTHER BUSINESS COMBINATIONS OF PURCHASER.


 


ARTICLE X

TERMINATION


 


SECTION 10.1   TERMINATION. THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR
TO THE CLOSING:


 


(A)   BY WRITTEN AGREEMENT OF PURCHASER AND SELLER;


 


(B)   BY EITHER PURCHASER OR SELLER, BY GIVING WRITTEN NOTICE OF SUCH
TERMINATION TO THE OTHER PARTY, IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR
PRIOR TO THE FIRST ANNIVERSARY OF THE DATE HEREOF (THE “END DATE”) (UNLESS THE
FAILURE TO CONSUMMATE THE CLOSING BY SUCH DATE SHALL BE DUE TO THE FAILURE OF
THE PARTY SEEKING TO TERMINATE THIS AGREEMENT TO HAVE FULFILLED ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT); PROVIDED, THAT IF, AS OF THE END DATE, ALL
CONDITIONS TO THIS AGREEMENT HAVE BEEN SATISFIED OR WAIVED (OTHER THAN
CONDITIONS THAT BY THEIR NATURE CANNOT BE SATISFIED UNTIL THE CLOSING), OTHER
THAN THE CONDITION SET FORTH IN SECTION 6.1(B), THEN EITHER PARTY MAY, BY
WRITTEN NOTICE TO THE OTHER PARTY, EXTEND THE END DATE TO 5:00 P.M. (NEW YORK
TIME) ON THE DATE THAT IS FIFTEEN (15) MONTHS AFTER THE DATE OF THIS AGREEMENT.


 


(C)   BY EITHER PURCHASER OR SELLER IF ANY COURT OF COMPETENT JURISDICTION OR
OTHER COMPETENT GOVERNMENTAL AUTHORITY SHALL HAVE ISSUED AN ORDER OR TAKEN ANY
OTHER ACTION PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SUCH ORDER OR OTHER ACTION SHALL
HAVE BECOME FINAL AND NONAPPEALABLE;


 


(D)   BY EITHER PURCHASER OR SELLER UPON THE EARLIER TO OCCUR OF (I) THE FILING
OF A COMPLAINT BY A GOVERNMENTAL AUTHORITY SEEKING TO ENJOIN THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND (II) THE ENTRY OF AN ORDER
SEEKING TO PRELIMINARILY ENJOIN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT;


 


(E)   BY PURCHASER IF ANY OF THE REPRESENTATIONS OR WARRANTIES OF SELLER
CONTAINED IN THIS AGREEMENT ARE INACCURATE OR UNTRUE TO THE EXTENT THAT ANY SUCH
INACCURACY OR UNTRUTH WOULD CAUSE THE FAILURE OF THE CONDITION SET FORTH IN
SECTION 6.2(B) OR IF SELLER HAS FAILED TO DISCHARGE AND FULFILL ANY OF ITS
COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT TO THE EXTENT THAT ANY SUCH
FAILURE WOULD CAUSE THE FAILURE OF THE CONDITION SET FORTH IN SECTION 6.2(A),
AND SUCH INACCURACY OR FAILURE HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS AFTER
WRITTEN NOTICE OF SUCH FAILURE, INACCURACY OR UNTRUTH HAS BEEN GIVEN TO SELLER;
OR


 


(F)    BY SELLER IF ANY OF THE REPRESENTATIONS OR WARRANTIES OF PURCHASER
CONTAINED IN THIS AGREEMENT ARE INACCURATE OR UNTRUE TO THE EXTENT THAT ANY SUCH
INACCURACY OR UNTRUTH WOULD CAUSE THE FAILURE OF THE CONDITION SET FORTH IN
SECTION 6.3(B) OR IF PURCHASER HAS FAILED TO DISCHARGE

 

74

--------------------------------------------------------------------------------


 


AND FULFILL ANY OF ITS COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT TO
THE EXTENT THAT ANY SUCH FAILURE WOULD CAUSE THE FAILURE OF THE CONDITION SET
FORTH IN SECTION 6.3(A), AND SUCH INACCURACY OR FAILURE HAS NOT BEEN CURED
WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH FAILURE, INACCURACY OR
UNTRUTH HAS BEEN GIVEN TO PURCHASER.


 


SECTION 10.2   EFFECT OF TERMINATION. (A) IN THE EVENT OF THE TERMINATION OF
THIS AGREEMENT IN ACCORDANCE WITH SECTION 10.1, THIS AGREEMENT SHALL THEREAFTER
BECOME VOID AND HAVE NO EFFECT, AND NO PARTY SHALL HAVE ANY LIABILITY TO THE
OTHER PARTY OR THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS OR EMPLOYEES
EXCEPT FOR THE OBLIGATIONS OF THE PARTIES CONTAINED IN THIS SECTION 10.2 AND IN
SECTIONS 5.1 (“INFORMATION AND DOCUMENTS”), 11.1 (“NOTICES”), 11.7 (“PUBLIC
DISCLOSURE”), 11.8 (“RETURN OF INFORMATION”), 11.9 (“EXPENSES”) AND 11.10
(“GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL”) AND EXCEPT THAT NOTHING
HEREIN WILL RELIEVE ANY PARTY FROM LIABILITY FOR ANY WILLFUL AND DELIBERATE
BREACH OF ANY COVENANT SET FORTH IN THIS AGREEMENT PRIOR TO SUCH TERMINATION.


 

(b)If this Agreement is terminated in accordance with Section 10.1, Purchaser
agrees that the prohibition in the Confidentiality Agreement restricting
Purchaser’s ability to solicit any Business Employees to join the employ of
Purchaser or any of its Affiliates shall be extended to a period of three
(3) years from the date of such termination.

 


ARTICLE XI

MISCELLANEOUS


 


SECTION 11.1   NOTICES. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED UNDER THIS
AGREEMENT SHALL BE IN WRITING AND DEEMED TO HAVE BEEN DULY GIVEN (I) FIVE
(5) BUSINESS DAYS FOLLOWING DEPOSIT IN THE MAILS IF SENT BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, (II) WHEN SENT, IF SENT BY FACSIMILE
TRANSMISSION AND IF RECEIPT THEREOF IS CONFIRMED BY MACHINE GENERATED RECEIPT,
(III) WHEN DELIVERED, IF DELIVERED PERSONALLY TO THE INTENDED RECIPIENT AND
(IV) TWO (2) BUSINESS DAYS FOLLOWING DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT COURIER SERVICE, IN EACH CASE ADDRESSED AS FOLLOWS:


 

To Seller:

 

c/o Tyco Electronics Ltd.

1050 Westlakes Drive

Berwyn, PA 19312

Attn:       General Counsel

Facsimile:       (610) 893-9602

 

and

 

Tyco Electronics Ltd.

21 Lowder Street

Dedham, MA 02026

Attn:       Jeanne Quirk

Facsimile:       (617) 848-0630

 

75

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York  10017

Attn:       William Aaronson, Esq.

Facsimile:       (212) 450-3397

 

To Purchaser:

 

Cobham Defense Electronic Systems Corporation

58 Main Street, Route 117

Bolton, Massachusetts 01740

Attn:       David V. Gaggin

Facsimile:  (978) 779-2906

 

with a copy (which shall not constitute notice) to:

 

Jaeckle Fleischmann & Mugel, LLP

12 Fountain Plaza

Suite 800

Buffalo, New York  14052

Attn:       Joseph P. Kubarek, Esq.

Kristen M. Birmingham, Esq.

Facsimile:       (716) 856-0432

 


SECTION 11.2   JOINDER. AT THE CLOSING, THE CONVEYED ENTITIES, SHALL EXECUTE A
JOINDER TO THIS AGREEMENT PURSUANT TO WHICH THEY WILL ASSUME, AND WILL BE
OBLIGATED WITH PURCHASER AND EACH OTHER ON A JOINT AND SEVERAL BASIS, TO PERFORM
AND SATISFY EACH OF PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT.


 


SECTION 11.3   AMENDMENT; WAIVER. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED IF, AND ONLY
IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND SIGNED, IN THE CASE OF AN
AMENDMENT, BY PURCHASER AND SELLER OR, IN THE CASE OF A WAIVER, BY THE PARTY
AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE. NO FAILURE OR DELAY BY ANY PARTY IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.


 


SECTION 11.4   ASSIGNMENT. NO PARTY TO THIS AGREEMENT MAY ASSIGN ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY; PROVIDED, HOWEVER, THAT PURCHASER MAY ASSIGN ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, IN WHOLE OR IN PART, TO ITS AFFILIATES WITHOUT
THE CONSENT OF SELLER; PROVIDED, FURTHER, THAT NO SUCH ASSIGNMENT SHALL RELIEVE
PURCHASER OR GUARANTOR OF ANY OF ITS OBLIGATIONS HEREUNDER.


 


SECTION 11.5   ENTIRE AGREEMENT. THIS AGREEMENT (INCLUDING ALL SCHEDULES AND
EXHIBITS) CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL OR WRITTEN, WITH RESPECT TO

 

76

--------------------------------------------------------------------------------


 


SUCH MATTERS EXCEPT FOR (I) THE CONFIDENTIALITY AGREEMENT WHICH WILL REMAIN IN
FULL FORCE AND EFFECT FOR THE TERM PROVIDED FOR THEREIN IF THIS AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 10.1 AND (II) ANY WRITTEN AGREEMENT OF THE
PARTIES THAT EXPRESSLY PROVIDES THAT IT IS NOT SUPERSEDED BY THIS AGREEMENT.


 


SECTION 11.6   PARTIES IN INTEREST. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS. NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER
UPON ANY PERSON OTHER THAN PURCHASER, SELLER OR THEIR SUCCESSORS OR PERMITTED
ASSIGNS ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT; PROVIDED,
HOWEVER, THE CONVEYED ENTITY COVERED PERSONS SHALL BE THIRD-PARTY BENEFICIARIES
OF THE OBLIGATIONS OF PURCHASER SET FORTH IN SECTION 5.12 AND THE APPLICABLE
AFFILIATES OF SELLER SHALL BE THIRD-PARTY BENEFICIARIES OF THE OBLIGATIONS OF
PURCHASER SET FORTH IN SECTION 5.13.


 


SECTION 11.7   PUBLIC DISCLOSURE. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, EACH OF PURCHASER AND SELLER AGREES THAT, EXCEPT AS MAY BE REQUIRED TO
COMPLY WITH THE REQUIREMENTS OF ANY APPLICABLE LAWS AND THE RULES AND
REGULATIONS OF EACH STOCK EXCHANGE UPON WHICH THE SECURITIES OF SUCH PARTY IS
LISTED, IF ANY, NO PRESS RELEASE OR SIMILAR PUBLIC ANNOUNCEMENT OR COMMUNICATION
SHALL BE MADE CONCERNING THE EXECUTION OR PERFORMANCE OF THIS AGREEMENT UNLESS
THE PARTIES SHALL HAVE CONSULTED IN ADVANCE WITH RESPECT THERETO.


 


SECTION 11.8   RETURN OF INFORMATION. IF FOR ANY REASON WHATSOEVER THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE NOT CONSUMMATED, PURCHASER SHALL
PROMPTLY RETURN TO SELLER ALL BOOKS AND RECORDS FURNISHED BY SELLER, ANY OTHER
SELLER ENTITY, ANY CONVEYED ENTITY OR ANY OF THEIR RESPECTIVE AFFILIATES,
AGENTS, EMPLOYEES, OR REPRESENTATIVES (INCLUDING ALL COPIES, SUMMARIES AND
ABSTRACTS, IF ANY, THEREOF) IN ACCORDANCE WITH THE TERMS OF THE CONFIDENTIALITY
AGREEMENT.


 


SECTION 11.9   EXPENSES. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE
CONSUMMATED, ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BORNE BY THE PARTY INCURRING
SUCH EXPENSES.


 


SECTION 11.10    GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. (A) THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH
STATE.


 


(B)   WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
(EACH, A “PROCEEDING”), EACH PARTY IRREVOCABLY (I) AGREES AND CONSENTS TO BE
SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN
NEW YORK CITY AND (II) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT
DOES NOT HAVE ANY JURISDICTION OVER SUCH PARTY. THE FOREGOING CONSENT TO
JURISDICTION SHALL NOT CONSTITUTE GENERAL CONSENT TO SERVICE OF PROCESS IN THE
STATE OF NEW YORK FOR ANY PURPOSE EXCEPT AS PROVIDED ABOVE AND SHALL NOT BE
DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER THAN THE RESPECTIVE PARTIES TO THIS
AGREEMENT.

 

77

--------------------------------------------------------------------------------


 


EACH OF SELLER AND PURCHASER IRREVOCABLY AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY UNITED STATES REGISTERED MAIL TO SUCH PARTY’S
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING IN NEW YORK WITH RESPECT TO ANY MATTERS FOR WHICH IT HAS
SUBMITTED TO JURISDICTION PURSUANT TO THIS SECTION 11.10(B).


 


(C)   EACH OF PURCHASER AND SELLER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION AS BETWEEN THE PARTIES DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR DISPUTES RELATING HERETO. EACH OF PURCHASER AND SELLER (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10(C).


 


(D)   THE PARTIES AGREE THAT THE PREVAILING PARTY OR PARTIES, AS THE CASE MAY
BE, IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT SHALL BE
ENTITLED TO REIMBURSEMENT OF ALL COSTS OF LITIGATION, INCLUDING REASONABLE
ATTORNEYS’ FEES, FROM THE NON-PREVAILING PARTY. FOR PURPOSES OF THIS
SECTION 11.10(D), EACH OF THE “PREVAILING PARTY” AND THE “NON-PREVAILING PARTY”
IN ANY SUIT, ACTION OR PROCEEDING SHALL BE THE PARTY DESIGNATED AS SUCH BY THE
COURT OR OTHER APPROPRIATE OFFICIAL PRESIDING OVER SUCH SUIT, ACTION OR
PROCEEDING, SUCH DETERMINATION TO BE MADE AS A PART OF THE JUDGMENT RENDERED
THEREBY.


 


SECTION 11.11     COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT, AND SHALL BECOME EFFECTIVE WHEN ONE OR
MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE
OTHER PARTY, IT BEING UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME
COUNTERPART.


 


SECTION 11.12     HEADINGS. THE HEADING REFERENCES HEREIN AND THE TABLE OF
CONTENTS HERETO ARE FOR CONVENIENCE PURPOSES ONLY, DO NOT CONSTITUTE A PART OF
THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS
HEREOF.


 


SECTION 11.13     NO STRICT CONSTRUCTION. THE PARTIES HAVE PARTICIPATED JOINTLY
IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT. IN THE EVENT ANY AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED
AS IF DRAFTED JOINTLY BY ALL PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF SHALL
ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY
PROVISION OF THIS AGREEMENT.


 


SECTION 11.14     SEVERABILITY. THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS HEREOF. IF ANY
TERM OR OTHER PROVISION OF THIS AGREEMENT, OR THE APPLICATION THEREOF TO ANY
PERSON OR ANY CIRCUMSTANCE, IS INVALID, ILLEGAL OR UNENFORCEABLE, (A) A SUITABLE
AND EQUITABLE PROVISION SHALL BE SUBSTITUTED THEREFORE IN ORDER TO CARRY OUT, SO
FAR AS

 

78

--------------------------------------------------------------------------------


 


MAY BE VALID AND ENFORCEABLE, THE INTENT AND PURPOSE OF SUCH INVALID OR
UNENFORCEABLE PROVISION AND (B) THE REMAINDER OF THIS AGREEMENT AND THE
APPLICATION OF SUCH PROVISION TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE
AFFECTED BY SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY, NOR SHALL SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY AFFECT THE VALIDITY OR ENFORCEABILITY
OF SUCH PROVISION, OR THE APPLICATION THEREOF, IN ANY OTHER JURISDICTION.


 


SECTION 11.15     SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IF ANY PROVISION OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THE TERMS HEREOF AND THAT THE PARTIES SHALL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT
OR TO ENFORCE SPECIFICALLY THE PERFORMANCE OF THE TERMS AND PROVISIONS HEREOF IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY
NEW YORK STATE COURT SITTING IN NEW YORK CITY, IN ADDITION TO ANY OTHER REMEDY
TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.


 

*     *     *     *     *

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
executed as of the date first written above.

 

 

 

TYCO ELECTRONICS GROUP S.A.

 

 

 

By:

 /s/ Terrence R. Curtin

 

Name:

Terrence R. Curtin

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

COBHAM DEFENSE ELECTRONIC SYSTEMS
CORPORATION

 

 

 

By:

 /s/ David V. Gaggin

 

Name:

David V. Gaggin

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

COBHAM PLC, solely for the purposes of Article
IX

 

 

 

By:

 /s/ Ken Morrison

 

Name:

Ken Morrison

 

Title:

Group Director of Corporate Finance
and Tax

 

--------------------------------------------------------------------------------
